Exhibit 10.39

LEASE AGREEMENT
(JUMP Hangar Facility)
THIS LEASE AGREEMENT (this “Lease Agreement”) is made and entered into to be
effective as of December 1, 2012 (the “Effective Date”), by and between CLINTON
COUNTY PORT AUTHORITY, a body corporate and politic and a port authority duly
organized and validly existing under the laws of the State of Ohio, with an
address of 1113 Airport Road, Wilmington, OH 45177 (“Landlord”), and AIR
TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY, a Nevada limited liability
company, with an address of 145 Hunter Drive, Wilmington, OH 45177 (“Tenant”).
Capitalized terms not otherwise defined have the meanings given in Article I
hereof and Article I of Exhibit E.
WITNESSETH
WHEREAS, Landlord is the owner of certain real property located in Clinton
County, Ohio and generally known as Wilmington Air Park, as more particularly
described and detailed in Exhibit A attached hereto and fully incorporated
herein (the “Air Park”), together with title to and possession of all
improvements therein and thereon; and
WHEREAS, Air Transport Services Group, Inc., a Delaware corporation (“ATSG”),
and an Affiliate of Tenant, currently occupies certain buildings within the Air
Park (the “Buildings”) pursuant to that certain Lease Agreement (Wilmington Air
Park) between Landlord and ATSG, dated June 2, 2010, as amended (collectively,
the “Master Lease”); and
WHEREAS, Tenant wishes to lease and occupy: (i) the Premises (as defined
herein), which are a part of the Air Park, but not presently leased to ATSG
pursuant to the Master Lease, and (ii) the Project that is to be constructed on
the Premises; and
WHEREAS, Landlord desires to engage Tenant, and Tenant desires to accept such
engagement, as construction agent for the Provision of the Project, the Adjacent
Hangar Demolition, and the Related Area Improvements; and
WHEREAS, as a material inducement to Landlord entering into this Lease
Agreement, the Loan Documents, and the Operative Documents, ATSG, Tenant, and
Airborne Maintenance and Engineering Services, Inc., a Delaware corporation
(“AMES”), have covenanted and agreed to guaranty all obligations of: (i)
Landlord as set forth in the Loan Documents and the Operative Documents, and
(ii) Tenant as set forth in the Loan Documents and the Operative Documents; and
WHEREAS, pursuant to and in accordance with the provisions of the Ohio
Constitution and the Port Act (as defined herein), Landlord has determined to
(i) issue the State Loan Note to evidence the State Loan made by the State,
through the Director, to Landlord pursuant to Section 166.07 of the Act, (ii)
issue the State Assistance Note to evidence the State Assistance made by the
State, through the Director, to Landlord pursuant to Section 166.08 of the Act,
(iii) issue the LDI Loan Note to evidence the LDI Loan made by the State,
through the Director, to Landlord, and (iv) use the proceeds derived from the
sources described in the foregoing clauses to assist in the financing of the
Project, the Adjacent Hangar Demolition, and the Related Area Improvements to be
constructed and otherwise improved by Construction Agent for and on behalf of
Landlord; and




--------------------------------------------------------------------------------



WHEREAS, during the period that any of the State Assistance, the State Loan, or
the LDI Loan remain outstanding, Landlord and Tenant covenant and agree that
certain terms and conditions set forth in Exhibit E attached to, and
incorporated by reference in, this Lease Agreement shall govern certain of the
rights and obligations of Landlord and Tenant as specifically identified and
described herein and therein;
NOW, THEREFORE, in consideration of the terms, covenants and agreements herein
contained, Landlord and Tenant hereby make the following agreement, intending to
be legally bound hereby:


ARTICLE 1
Definition of Certain Terms


1.01.    The term “Affiliate,” in reference to any Person, means (a) any Person
who directly or indirectly controls, is controlled by, or is under common
control with such Person; (b) any Person owning or controlling, directly or
indirectly, 10% or more of the outstanding voting securities of such Person; and
(c) any officer, director, member, manager or partner of such Person or any
Person referred to in (a) or (b) above.


1.02.    The term “Fixtures” means all furniture, fixtures, machinery, equipment
and trade fixtures which Tenant may own, purchase (conditionally or otherwise)
or lease and hereafter cause to be installed, maintained or kept in or otherwise
at the Premises for any purpose whatsoever.


1.03. The term “Lease Year” means the periods determined as follows: (a) the
first Lease Year shall commence on the Effective Date and shall end on the last
day of the 12th full calendar month next following the Effective Date, and
(b) each Lease Year thereafter shall commence immediately following the
expiration of the preceding Lease Year and shall end on the anniversary date of
the expiration of the preceding Lease Year, except that the final Lease Year
shall end on the date this Lease Agreement shall expire or otherwise terminate.


1.04. The term “Operations Agreement” means that certain Operations and
Management Services Agreement (Wilmington Air Park), dated as of June 2, 2010,
between Landlord and ABX Air, Inc., a Delaware corporation (“ABX”), as amended,
as the same has been assigned from ABX to LGSTX Services, Inc., a Delaware
corporation and an Affiliate of Tenant (“LGSTX”), relating, among other things,
to the operation, management and maintenance of the Air Park (excluding the
Premises and the “Premises,” as defined in the Master Lease).
 
1.05. The term “Person” means any individual, partnership (including, without
limitation, general, limited and limited liability partnerships), limited
liability company, corporation, association, firm, joint venture, society,
trust, public or governmental body, other legal entity, or any combination
thereof.


1.06. The term “Premises” means the real property comprising approximately 4.457
acres, more or less, together with the Project to be constructed thereon
pursuant to the terms of this Lease Agreement, all as identified and illustrated
on Exhibit B attached hereto and fully incorporated



1

--------------------------------------------------------------------------------



herein, together with the exclusive right to use one (1) one Caterpillar 3516
Four Turbo Standby Generator Set (rated 1400 kW 60 Hz) and related facilities,
situated at the Air Park in the location(s) more specifically described in
Exhibit C attached hereto and fully incorporated herein (the “Generator”).


ARTICLE 2
Creation of Leasehold


2.01. Demise. Upon the terms and conditions set forth in this Lease Agreement,
Landlord does hereby demise and let unto Tenant, and Tenant does hereby lease
and hire from Landlord, the Premises which, upon the Provision of the Project,
shall include the Project, together with the non-exclusive right to use the
Common Use Facilities (as defined in Section 2.02), but subject to the Reserved
Easements (as defined in Section 2.03) and Permitted Encumbrances.


2.02. Common Use Facilities. As an appurtenance to Tenant’s leasehold estate in
and use of the Premises, Landlord grants to Tenant the non-exclusive right to
enter upon or make customary and reasonable use of, including the right to
ingress to and egress from, (i) all runways, landing areas, taxiways, aprons,
walkways, roadways, runway lights, signals, and other operating aids of the Air
Park and all navigation or flight easements now or hereafter granted or reserved
for the benefit of Landlord, (ii) all automobile parking fields and facilities
within the Air Park (limited to the right of Tenant and its employees, agents,
contractors and invitees to park in such fields and facilities on a daily basis
and specifically excluding the storage of vehicles in or on said parking fields
or facilities), and (iii) such other areas of the Air Park provided and
developed by Landlord for common use at the Air Park (collectively, the “Common
Use Facilities”); provided that, except as otherwise permitted by Landlord in
writing, the Common Use Facilities shall not include the following Air Park
facilities: (a) any buildings or other structures situated in or at the Air Park
which are not part of the Premises, (b) the so-called “Welcome Center” and any
improvements attendant thereto, including parking fields and (c) any portion of
the Air Park identified and defined in the Operations Agreement as “Limited
Service Areas.” Tenant’s rights to use the Common Use Facilities shall be in
common with Landlord and with other persons authorized by Landlord from time to
time to use the Common Use Facilities, including members of the general public
if Landlord so elects; provided, however, that Landlord shall not use, and shall
not authorize any person to use, the Common Use Facilities in any way that
unreasonably interferes with the use and enjoyment of the Premises by Tenant for
the purposes contemplated by this Lease Agreement. Tenant’s use of the Common
Use Facilities shall be in accordance with all applicable laws and regulations,
including, without limitation, all Federal Aviation Administration (“FAA”) and
all other applicable governmental regulations governing aviation and air
navigation and further in accordance with any reasonable rules and procedures
adopted by Landlord from time to time governing the use of the Air Park and the
Common Use Facilities. Landlord reserves the right, in its sole and absolute
discretion, to make changes, at any time and from time to time, to the size,
shape, location, number and extent of the Common Use Facilities and/or to
eliminate portions of the Common Use Facilities, and specifically further
reserves the right to designate portions of the Common Use Facilities for the
exclusive or non-exclusive use of certain tenants and licensees, so long as such
changes,

2

--------------------------------------------------------------------------------



eliminations and/or designations do not unreasonably interfere with the use and
enjoyment of the Premises by Tenant for the purposes contemplated by this Lease
Agreement.


2.03. Reserved Easements. Landlord does hereby retain and reserve unto itself,
and Tenant’s leasehold estate in the Premises shall be subject to, the following
easements (collectively, the “Reserved Easements”): (a) non-exclusive perpetual
easements over, under, across and through the Premises for the purposes of
constructing, installing, reconstructing, repairing, replacing, maintaining,
testing, upgrading and using (1) above-ground and underground laterals and lines
to be connected to those public utilities and appurtenant works and connections
which now or in the future may exist in the public thoroughfares or other
portions of the Air Park and (2) fiber optic cabling and other equipment as part
of telecommunications networks and systems to be installed by Landlord or other
tenants at the Air Park (the “Air Park Fiber Optics Systems”), provided,
however, that (i) such easements shall be used in such a manner as will not
result in interference with the use and enjoyment of the Premises by Tenant for
the purposes contemplated by this Lease Agreement and (ii) if as a result of the
use of said easements for said purposes the Premises shall be damaged, then
Landlord shall promptly repair the damage and restore the Premises to its
pre-existing condition; (b) a non-exclusive perpetual avigation easement over,
across and through the Premises creating in favor of Landlord and its permitees
a right of flight, for the passage of aircraft in the airspace over the Premises
and the right to cause in said airspace any noise inherent in the operation of
any aircraft used for navigation or flight through said airspace or landing at,
or taking off from, or operations at, the Air Park; and (c) a non-exclusive
perpetual easement in favor of Landlord and its permitees over, across and
through the Roadway for vehicular and pedestrian access to other parts of the
Air Park, provided, however, that (i) such easement shall be used in such a
manner as will not unreasonably interfere with the use and enjoyment of the
Premises by Tenant for the purposes contemplated by this Lease Agreement and
(ii) if as a result of the use of said easement for said purposes the Premises
shall be damaged, then Landlord shall promptly repair the damage and restore the
Premises to its pre-existing condition. As used in this Section 2.03, the term
“Roadway” means that portion of the Premises identified and illustrated in
Exhibit D attached hereto and fully incorporated herein. A description of the
Reserved Easements shall be included in the memorandum of lease to be executed,
delivered, and filed of record by Landlord and Tenant pursuant to Section 24.02
of this Lease Agreement.


2.04. “As Is” Possession. Tenant accepts the Premises in “As Is” condition with
all faults and defects. Tenant acknowledges that Landlord has made no
representation or warranty as to the suitability of the Premises for the conduct
of Tenant’s business, and Tenant waives any implied warranty that the Premises
are suitable for Tenant’s intended purposes. In no event shall Landlord be
liable for any defects in the Premises or for any limitation on its use.
Further, Tenant agrees that Tenant’s obligation to pay Base Rent and other sums
hereunder is not dependent upon the condition of the Premises or, except as
otherwise expressly provided herein, any performance by Landlord hereunder.



3

--------------------------------------------------------------------------------



ARTICLE 3
Lease Term


3.01. Lease Term. The term “Lease Term” under this Lease Agreement means the
Initial Lease Term (as defined in Section 3.02), plus any Renewal Term(s) (as
defined in Section 3.03), plus any period during which Tenant may be a
tenant-at-sufferance under Section 3.04 of this Lease Agreement, or the shorter
period expiring upon the date of earlier termination of this Lease Agreement as
provided elsewhere in this Lease Agreement.


3.02. Initial Lease Term. The initial term of this Lease Agreement (the “Initial
Lease Term”) shall commence on the Effective Date and shall continue for the
period ending on June 1, 2036, unless sooner terminated as provided elsewhere in
this Lease Agreement; provided, however, that if the Effective Date is not the
first day of the month, the number of days remaining in the month containing the
Effective Date shall be added to the Initial Lease Term.


3.03. Renewal Option. Landlord hereby grants to Tenant the right and option (the
“Renewal Option”) to extend the Initial Lease Term for two additional periods of
five years each (each, a “Renewal Term”) beginning on the day immediately
following the expiration of the Initial Lease Term or first Renewal Term, as
applicable, upon the same terms and conditions as herein set forth for the
Initial Lease Term, except that if the Loan Term has expired, the terms and
conditions of Exhibit E shall not apply to a Renewal Term.
 
Tenant may exercise each Renewal Option by giving Landlord written notice of
exercise not later than 180 days prior to the expiration of the Initial Lease
Term or then effective Renewal Term.


3.04. Lease Hold-Over Provisions. If Tenant remains in possession of the
Premises after the expiration of the Lease Term, Tenant shall be deemed to be a
tenant-at-sufferance at an annual Base Rent equal to 150% of the amount of Base
Rent payable hereunder during the final Lease Year and otherwise shall comply
with all of the terms and conditions of this Lease Agreement.


3.05. Early Termination of the Lease Agreement.


(A) In the event that Tenant is required by either Section 9.6 or Section 9.7 of
Exhibit E to prepay the State Loan, the State Assistance and/or the LDI Loan (as
such terms are defined in Exhibit E), then this Lease Agreement shall terminate
on the date of the prepayment of all amounts required to be paid by Section 9.6
or Section 9.7 of Exhibit E, as applicable.


(B) In the event that, during the Initial Lease Term, Tenant shall pay, or shall
cause to be paid, the State Assistance, the State Loan, the LDI Loan and the
Additional Payments (as defined in Exhibit E) in full, or shall have made
provision for payment thereof in full, at Tenant’s option, exercisable upon
written notice to Landlord, this Lease Agreement shall terminate on the date
specified in such written notice to Landlord.



4

--------------------------------------------------------------------------------



(C) In the event an early termination of the Lease Agreement as described in
this Section 3.05 occurs prior to the Completion Date (as defined in Exhibit E),
Tenant shall: (i) at Tenant’s sole cost and expense, either (a) complete the
Provision of the Project, the Adjacent Hangar Demolition and the Related Area
Improvements (as such terms are defined in Exhibit E) no later than the deadline
for the Completion Date set forth in the definition thereof, or (b) if less
expensive than the costs associated with the Provision described in clause
(i)(a) of this Section 3.05(C), restore the Premises and the areas of the Air
Park affected by the Adjacent Hangar Demolition and the Related Area
Improvements to substantially the same condition that existed prior to the
execution of this Lease Agreement no later than 90 days after such termination
or, if such restoration is not commercially reasonable, to a condition that does
not materially and adversely affect the use or value of the Premises and/or the
Air Park, as determined by Landlord in its sole but reasonable discretion; and
(ii) in the event clause (i)(b) of this Section 3.05(C) applies, repay to
Landlord the amount of the Local Grants disbursed on or prior to the termination
for the Provision of the Project, the Adjacent Hangar Demolition, and/or the
Related Area Improvements.




ARTICLE 4
Use and Operations


4.01. Permitted Uses. Tenant covenants and agrees that it, or any permitted
sublessee of Tenant, shall use the Premises only for the Project Purposes, and
Tenant covenants and agrees that it, or any permitted sublessee of Tenant, shall
use the Common Use Facilities only for such Air Park Operations (as defined in
the Master Lease) as may be related to its use of the Premises for the Project
Purposes. Tenant agrees that all business and operations of Tenant or any
permitted sublessee of Tenant must be consistent with the principal use of the
Air Park as an airport, and Tenant and any permitted sublessee of Tenant shall
be prohibited from using the Premises for any use which interferes with the use
or operation of the Air Park as an airport.


4.02. Air Park Procedures Manual; Current Plans and Procedures. Landlord, in
collaboration with LGSTX under the terms of the Operations Agreement, has
developed and implemented, and may amend from time to time: (a) a comprehensive
set of rules, regulations and procedures governing the use of the Air Park; (b)
a schedule of rates and charges for operations at the Air Park; (c) minimum
standards for aeronautical activities at the Air Park; (d) Air Park development
standards; (e) an Air Park noise abatement program; (f) a storm water pollution
prevention plan in accordance with applicable law (the “SWPP Plan”); (g) a spill
prevention control and countermeasure plan in accordance with applicable law
(the “SPCC Plan”); (h) plans and procedures for de-icing operations in and at
the Air Park, including regarding the use and treatment or disposal of glycol
and the location(s) and accessways for said de-icing operations (the “De-Icing
Regulations”); (i) plans and procedures for security at the Air Park; (j)
emergency response and evacuation plans and procedures for the Air Park; and (k)
such other Air Park matters in respect of which Landlord wishes to establish
procedures (collectively, the “Air Park Procedures Manual”). Tenant agrees to
comply with each such component of the Air Park Procedures Manual in connection
with its use and occupancy of the Premises and the Common Use Facilities, so
long as (a) the rules, regulations and procedures set forth in each such
component of the Air Park Procedures Manual do

5

--------------------------------------------------------------------------------



not unreasonably interfere with the use and enjoyment by Tenant and its
permitted sublessees of the Premises and the Common Use Facilities for the
purposes contemplated by this Lease Agreement and (b) Tenant and such permitted
sublessees are not obligated to pay to Landlord any landing fees, license fees
or other use charges as may otherwise be imposed under the Air Park Procedures
Manual in connection with the Air Park.


ARTICLE 5
Ownership of Fixtures


All of the Fixtures shall remain the property of Tenant and shall be removable
at any time, including upon the expiration of the Lease Term; provided, that
Tenant shall repair any damage to the Premises caused by the removal of the
Fixtures, and any Fixtures or personal property of Tenant which remain at the
Premises after the expiration of the Lease Term shall be deemed abandoned and
may be disposed of by Landlord without notice at Tenant’s cost and expense to be
paid by Tenant to Landlord immediately upon Landlord’s request therefor.
Notwithstanding the foregoing provisions of this Article 5, for so long as the
terms and conditions of Exhibit E attached hereto are in effect, the terms and
conditions of this Article 5 shall be superseded by the terms and conditions of
Sections 4.1 and 11.4 of Exhibit E.


ARTICLE 6
Liens


Tenant agrees to and shall indemnify, defend, save and hold harmless Landlord
from and against any and all loss, damage, liability, expense or claim
whatsoever (including reasonable fees of attorneys, paralegals, experts, court
reporters and others), arising by reason of any claim or lien, including,
without limitation, any judgment lien, tax lien or vendor’s lien, or any
mechanic’s lien, laborer’s lien, materialmen’s lien, or other similar lien or
claim based upon or arising out of the furnishing of materials, fuel, machinery,
supplies or labor to or in respect of the Premises, and not expressly contracted
for (or authorized) in writing by Landlord (other than any contract or
authorized item or matter with respect to which Tenant or an Affiliate of Tenant
acts as an agent of Landlord including, without limitation, with respect to the
Provision of the Project, the Adjacent Hangar Demolition, and/or the Related
Area Improvements (all as defined in Exhibit E)). In the event any such lien is
filed, Tenant shall cause any such lien to be discharged, at its sole cost and
expense, within 30 days after Tenant shall have notice of the existence of the
lien or any suit, action, or other proceeding to foreclose the lien or to seek
execution in respect thereof, unless such lien and the claim occasioning it both
are contested or litigated in good faith by Tenant, at its sole cost and
expense, and Tenant shall have posted, at its sole cost and expense, a bond
(with surety) or other security reasonably satisfactory to Landlord, sufficient
to insure that upon final determination of the validity of the lien or claim,
any final judgment rendered against Tenant or Landlord, together with all
related costs and charges, will be fully paid. Notwithstanding any provision of
this Article 6 to the contrary, for so long as the terms and conditions of
Exhibit E attached hereto are in effect, the terms and conditions of this
Section 6 shall be superseded by the terms and conditions of Section

6

--------------------------------------------------------------------------------



6.2 of Exhibit E, if, and only to the extent, the terms and conditions of
Section 6.2 of Exhibit E do not reduce or diminish the scope of Tenant’s
obligations described in this Article 6.


ARTICLE 7
Rent and Other Payments


7.01. Rent During Initial Lease Term. In each Lease Year during the Initial
Lease Term, Tenant shall pay to Landlord the Rent as set forth in Exhibit E.
 
7.02. Rent During Renewal Terms. Base Rent for each Renewal Term, if any, shall
be $50,000 per annum. Notwithstanding the foregoing, if the Loan Term has
expired, in the event that, at the time Tenant exercises the relevant Renewal
Option, the Project is not primarily used for the Project Purposes, the annual
Base Rent for the applicable Renewal Term shall be equal to the annual fair
market rent for the Premises for each year during such Renewal Term, as
determined by an appraiser mutually agreed upon by Landlord and Tenant prior to
the commencement of the applicable Renewal Term, each acting reasonably. In the
event that Landlord and Tenant are unable to agree upon an appraiser, then
Landlord and Tenant shall each choose one appraiser and the two appraisers so
chosen shall attempt to agree on such fair market rent within 60 days after
receiving the request to make such determination. If the two appraisers so
chosen cannot agree on such fair market rent within such period, and the lower
fair market rent so determined is equal to not less than 90% of the higher fair
market rent, then the determination of fair market rent shall be the numerical
average of the two fair market rents. If the lower fair market rent is less than
90% of the higher fair market rent, the two appraisers shall choose one
additional appraiser. If the two appraisers cannot agree on the choice of such
third appraiser within 15 days following the determination of such two fair
market rents, such third appraiser shall be selected by the administrative judge
of the Court of Common Pleas of Clinton County. The third appraiser shall make
an independent determination of fair market rent, which shall be submitted to
Landlord and Tenant within 60 days after the third appraiser has been selected.
The determination of fair market rent shall be conclusively deemed to be the
numerical average of (i) the numerical average of the higher two of the three
determinations of fair market rent, and (ii) the numerical average of the lower
two of the three determinations of fair market rent; provided, however, that
solely for purposes of such averaging, if the lowest determination of fair
market rent is less than 75% of the amount of the middle determination of fair
market rent, then the lowest determination of fair market rent shall be deemed
to be 75% of the amount of the middle determination of fair market rent, and if
the highest determination of fair market rent is more than 125% of the middle
determination of fair market rent, then the highest determination of fair market
rent shall be deemed to be 125% of the amount of the middle determination of
fair market rent. Each party shall pay the fees of the appraiser chosen by it,
and the fees of the third appraiser, if any, shall be split equally between
Landlord and Tenant; provided, however, Landlord's obligation to split the fee
shall be subject to a duly authorized appropriation. Each appraiser selected
pursuant to this Section 7.02 shall be an Ohio-certified M.A.I. appraiser with
at least 15-years’ experience appraising commercial projects.


Annual Base Rent during any Renewal Term shall be payable in advance in
consecutive equal monthly installments commencing on the first day of such
Renewal Term and

7

--------------------------------------------------------------------------------



continuing on the first day of each and every calendar month thereafter during
the relevant Renewal Term. Base Rent shall be paid as aforesaid without demand,
notice or setoff.


7.03. Late Payments. If Tenant is delinquent in any monthly installment of Base
Rent or any other sums due hereunder for more than 10 days after such
installment or sum is due, Tenant shall pay to Landlord a late charge equal to
5% of such delinquent sum. Landlord and Tenant hereby agree that any such late
charge represents a fair and reasonable estimate of the costs which Landlord
will incur by reason of late payment by Tenant. The provision for such late
charge shall be in addition to all of Landlord’s other rights and remedies
hereunder or at law and shall not be construed as a penalty or as limiting
Landlord’s remedies in any manner.


ARTICLE 8
Taxes, Assessments, Utilities, Operating Costs


8.01. Taxes and Assessments. Tenant shall be responsible for and shall pay, when
due, all intangible, sales and personal property taxes in connection with the
Fixtures and/or any other property or fixtures now or hereafter situated at the
Premises and owned by Tenant. Tenant shall also pay all real property taxes, tax
increment financing (“TIF”) service payments, other payments in lieu of taxes,
and assessments due in connection with the Premises. Landlord shall use good
faith efforts to cause all tax bills with respect to the Premises to be sent
directly to Tenant and, where it is unable to do so, to promptly send to Tenant
any such tax bills received by Landlord. Tenant may, at its expense, in good
faith contest any taxes, assessments and other charges, including TIF service
payments and payments in lieu of taxes with respect to the Premises and, in the
event of any such contest, during the period of such contest and any appeal
therefrom, may permit the taxes, assessments or other charges so contested to
remain unpaid unless Landlord shall notify Tenant that, in the opinion of
counsel, by nonpayment of any such items the Premises or any part of the
Premises will be materially adversely affected or the Premises or any part
thereof will be subject to loss or forfeiture, in which event such taxes,
assessments or charges shall be paid or provisions for payment by deposit or
bonding made promptly by Tenant. After first consulting with Landlord, Tenant
shall have the right to initiate any such contest in its own name or in the name
of the Landlord, and Landlord shall reasonably cooperate with Tenant (at no
out-of-pocket expense to Landlord) with Tenant in any such contest, including,
if determined by Tenant to be necessary, appointing Tenant as its
attorney-in-fact for such contest. Notwithstanding any provision of this Section
8.01 to the contrary, for so long as the terms and conditions of Exhibit E
attached hereto are in effect, the terms and conditions of this Section 8.01
shall be superseded by the terms and conditions of Section 6.1 of Exhibit E.


8.02. Utilities. Tenant shall pay for all water, gas, electricity, heat, light,
power, telephone, sewer, sprinkler services, refuse and trash collection, and
other utilities and services pertaining to the Premises, including all
maintenance charges for utilities used on or at the Premises, and any storm
sewer charges or other similar charges for utilities imposed by any governmental
entity or utility provider pertaining to the Premises. Tenant shall, at Tenant’s
expense, endeavor in good faith to cause any of said services to be separately
metered and charged directly to Tenant by the provider, if and as reasonably
practical to do so and without undue expense to either party.

8

--------------------------------------------------------------------------------



Tenant and Landlord each shall pay their respective shares of all charges for
jointly metered utilities based upon respective consumption, as reasonably and
jointly determined by Landlord and Tenant. Neither Landlord nor Tenant shall be
liable to the other for any interruption or failure of utilities or any other
service to the Premises or the Air Park, respectively, and no such interruption
or failure shall result in the abatement of rent hereunder or otherwise permit
Tenant to terminate this Lease Agreement.


8.03. Operating Costs. Except as otherwise provided in this Lease Agreement,
Tenant shall be responsible for and shall pay any and all expenses of owning,
operating, maintaining and repairing the Premises incurred from and after the
Effective Date until the expiration of the Lease Term and any and all other
costs, charges, assessments, expenses and taxes of every kind and character,
arising out of or incurred in connection with the use or occupancy of the
Premises, whether or not such cost, charge, assessment, expense or tax is
expressly referred to herein, so as to allow Landlord to receive the Rent as net
rent.
  
ARTICLE 9
[Intentionally Omitted]




ARTICLE 10
Environmental Requirements


10.01. General. Other than in compliance with applicable Environmental Laws (as
defined herein), Tenant shall not: (a) permit, cause or suffer any Hazardous
Material (as defined herein) to be used, generated, manufactured, produced,
stored, brought upon, managed or Released (as defined herein) in, on, under or
from the Premises or the Common Use Facilities, or (b) store or use, or permit
the storage or use of, any Hazardous Material in or about the Premises or the
Common Use Facilities. In operating its business on the Premises and in the
Common Use Facilities, Tenant shall comply with all applicable Environmental
Laws and will obtain, comply with, and properly maintain all permits and
licenses or applications required by Environmental Laws for its operations.
 
10.02. Terms. For the purposes of this Article 10:


(A)    “Environmental Laws” means any one or all of the following as the same
are amended from time to time: the Comprehensive Environmental Response,
Compensation, and Liability Act; the Resource Conservation and Recovery Act; the
Toxic Substances Control Act; the Federal Water Pollution Control Act; the
Federal Hazardous Materials Transportation Act; the Safe Drinking Water Act; the
Clean Water Act; the Clean Air Act; any other laws (whether enacted by local,
state, federal or other governmental authorities) now in effect or hereinafter
enacted that deal with the regulation or protection of the environment,
including the ambient air, ground water, surface water, and land use, including
sub-strata land; and any regulations promulgated in connection with or under any
of the foregoing.



9

--------------------------------------------------------------------------------



(B)    “Hazardous Material” shall mean all substances, materials, wastes,
pollutants or contaminants that are, or that become, regulated under or
classified as hazardous or toxic under any applicable Environmental Laws and all
petroleum products, including, without limitation, gasoline, kerosene, diesel
fuel, airplane fuel and like substances.


(C)    “Release” and “Released” shall mean any releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, disposing, or dumping of any Hazardous Material into the environment.


10.03. Indemnity.


(A)    Tenant shall indemnify, defend, and hold Landlord and its officers,
directors, agents and employees (together, the “Indemnified Parties”), harmless
from and against any and all manner of losses, claims, demands, actions, suits,
damages (including, without limitation, punitive damages), fines, penalties,
administrative and judicial proceedings, judgments, settlements, expenses
(including, without limitation, reasonable consultant fees, attorneys’ fees, or
expert fees) and/or costs (collectively, the “Indemnified Exposures”) which are
brought or recoverable against, or suffered or incurred by, Landlord or the
Indemnified Parties as a result of (i) Tenant’s failure to comply with the
provisions of this Article 10, (ii) the Release by Tenant or any Person acting
through or on behalf of Tenant of any Hazardous Materials in, on, under, or from
the Premises or the Common Use Facilities during the Lease Term for which
remediation is required under applicable Environmental Laws and (iii) any
noncompliance with Environmental Laws caused by Tenant within the Air Park
during the Lease Term, regardless of whether Tenant had knowledge of any of the
foregoing.(B)    Without limiting the foregoing, if any condition covered by
Tenant’s indemnification obligations set forth in Section 10.03(A) occurs (each
an “Environmental Indemnification Condition”), then (a) Tenant shall, at its
sole cost and expense, promptly take all actions as are reasonably necessary to
return the Premises or the Common Use Facilities, as the case may be, or any
improvements thereon (and the Air Park, to the extent applicable) in all
material respects to the condition required by applicable Environmental Laws;
provided, that Landlord’s approval of such actions shall first be obtained,
which approval shall not be unreasonably withheld, conditioned or delayed; and
(b) if, due to a Release of Hazardous Materials by Tenant or any Person acting
through or on behalf of Tenant during the Lease Term, a governmental authority
determines that site investigation, site assessment and/or a cleanup plan must
be prepared or that a cleanup should be undertaken on or surrounding the
Premises or the Common Use Facilities or in any improvements thereon due to any
such Release by Tenant or any Person acting through or on behalf of Tenant,
then, subject to the terms of this Article 10, Tenant shall, at its sole cost
and expense, prepare and submit the required plans and financial assurances, and
carry out the approved plans; provided that, Tenant shall have the right to
participate with Landlord in all discussions and communications with such
governmental authority with respect to such matters and the right to contest in
good faith and with diligence any such determination by such governmental
authority, and to assert claims against any third party. Anything contained in
this Agreement to the contrary notwithstanding, Tenant shall have no
responsibility or liability under this Agreement for cleanup or any other action
relating to a Release of Hazardous materials in, on or under, or from the
Premises or the Common Use Facilities occurring prior to the Effective Date.

10

--------------------------------------------------------------------------------



(C)    The following terms shall apply to any and all Indemnified Exposures
claims made by Landlord against Tenant relating to any Environmental
Indemnification Condition under this Lease Agreement:


(i)
Prior to asserting any such Indemnified Exposures claim against Tenant, Landlord
shall provide to Tenant: (a) prompt, written notice of such Indemnified
Exposures claim with sufficient detail so as to permit Tenant to understand the
nature of such claim, and (b) if curable, a reasonable opportunity for Tenant to
cure the same by causing action to be taken to remedy or otherwise address the
Environmental Indemnification Condition (and/or the consequences thereof,
including, without limitation, fines or penalties) which gives rise to such
Indemnified Exposures claim.



(ii)
Landlord’s claims relating to Indemnified Exposures shall be limited to
Indemnified Exposures arising out of or relating to any one or all of the
following: (a) any claims, actions, suits, proceedings or demands instituted or
asserted by a third party, including, without limitation, by a governmental
authority having jurisdiction; (b) one or more Environmental Indemnification
Conditions that materially interfere with any bona fide then-existing use or
reasonably anticipated use of the Premises and/or the Air Park by Landlord or
its employees, agents, tenants or invitees; (c) one or more Environmental
Indemnification Conditions that reasonably do or could adversely affect the
health, safety or welfare of the public or any user of or invitee at the Air
Park taking into account any applicable standards for such health, safety and
public welfare considerations included in the applicable Environmental Laws; or
(d) one or more Environmental Indemnification Conditions which Landlord is
required by applicable Environmental Laws to address; and



(iii)
Landlord’s claims relating to remediation of an Indemnified Environmental
Condition shall be limited to those costs reasonably necessary to attain Ohio
EPA Voluntary Action Program standards applicable to the current “Land Use and
Activities” category for the Premises and/or the affected Common Use Facilities,
as the case may be, as that term is defined in Ohio Administrative Code
3745-300-08(C)(2)(c)(iii)(March 1, 2009 edition), with no use of groundwater for
any purpose


11

--------------------------------------------------------------------------------



other than monitoring and no use of subsurface structures for human occupancy,
and not for any other more superior uses or more stringent standards.
(D)    The indemnification and hold harmless obligations of Tenant under this
Section 10.03 shall survive any expiration or termination of this Lease
Agreement, any renewal, expansion or amendment of this Lease Agreement and/or
the execution and delivery of any new lease with Tenant covering all or any
portion of the Premises or the Air Park. The term “Indemnified Exposures” shall
include, without limitation, necessary costs incurred in connection with any
investigation of on-site conditions or off-site conditions directly relating to
Releases of Hazardous Materials by Tenant or its permitted sublessees from the
Premises or the Common Use Facilities or any necessary cleanup, remediation,
removal or restoration work required by an Environmental Law because of any
matter covered by Tenant’s indemnification under this Section 10.03.
 
10.04. Reporting. Tenant, at Tenant’s own cost and expense, shall make all
submissions to, provide all information to, and comply with all applicable
requirements of the appropriate governmental authorities as required of Tenant
under applicable Environmental Laws. At no cost or expense to Landlord, Tenant
shall promptly provide information reasonably requested by Landlord that is in
Tenant’s possession or subject to its control to (a) determine the applicability
of the Environmental Laws to the Premises or operations conducted thereon, or
(b) respond to any governmental inquiry or investigation or to respond to any
claim of liability by third parties which is related to environmental conditions
in connection with the Premises.


Tenant shall promptly notify Landlord of any of the following: (a) any
correspondence or communication from any governmental authority regarding the
application of Environmental Laws to the Premises or Tenant’s operations on the
Premises or at the Air Park, (b) any change in Tenant’s operations on the
Premises or at the Air Park that will change Landlord’s obligations or could
increase or reasonably be expected to increase Tenant’s or Landlord’s
obligations or liabilities under Environmental Laws and (c) any incidents
occurring in or at the Premises and/or, if caused by Tenant or any Person acting
through or on behalf of Tenant, any other areas within the Air Park regarding
Hazardous Material, including, without limitation, any Release of Hazardous
Material. At any time Tenant submits any filing or required documentation
pertaining to investigations or violations relative to Hazardous Materials
situated in or on or Released from the Premises or the Common Use Facilities to
any governmental authority (other than the Internal Revenue Service), including,
by way of example but not in limitation, the FAA, the Environmental Protection
Agency or any similar State of Ohio agency or department, Tenant shall provide
duplicate copies of the filing(s) made, along with any related documents, to
Landlord.


At Landlord’s request upon or promptly after expiration, termination or
cessation of this Lease Agreement for any reason, Tenant shall make available to
Landlord, at Landlord’s expense, for copying all environmental inspections,
reports or other documentation related to compliance with, or activity related
to compliance with, Environmental Laws at or about the Premises or the Common
Use Facilities.


10.05. Landlord Assessments. In accordance with the provisions of Article 21
hereof, Landlord shall have such access to, and a right to perform such
inspections and tests of, the

12

--------------------------------------------------------------------------------



Premises as it may reasonably require to determine compliance with Environmental
Laws and Tenant’s obligations hereunder. Such inspections and tests shall be
conducted at Landlord’s expense, unless such inspections or tests document that
Tenant has violated any Environmental Laws and/or the terms of this Lease
Agreement, in which case Tenant shall, upon demand, reimburse Landlord for the
reasonable cost of such inspection and tests documenting Tenant’s
non-compliance. At the expiration or earlier termination of this Lease
Agreement, Landlord shall have the right, at its option and at Landlord’s sole
cost and expense, to undertake an environmental assessment of the Premises.
Landlord and Tenant agree that Landlord’s receipt of or satisfaction with any
environmental assessment in no way waives any rights that Landlord holds against
Tenant or any defenses that Tenant holds against Landlord.


10.06. Related Tenant Obligations. As soon as reasonably practicable after the
Effective Date: (A) Landlord and Tenant shall work cooperatively to effect, if
and as reasonably practical to do so and without undue expense to either party,
possible changes to the current City WWTP Permit No. 1015-09 for sanitary sewage
discharges, including, without limitation, to establish procedures and protocols
to separately measure, and/or to obtain a separate permit for, discharges by
Tenant into the City sanitary sewer system; and (B) Landlord and Tenant shall
work collaboratively to determine the necessity and/or appropriateness of Tenant
obtaining its own Industrial Activities Stormwater Permit from Ohio EPA relating
to Tenant’s activities in or on the Premises and/or the Common Use Facilities.


ARTICLE 11
General Indemnification


11.01. General Indemnification Obligations. To the fullest extent permitted by
law, and in addition to and not in limitation of any other indemnification
provisions set forth in this Lease Agreement, but subject to the provisions of
Section 12.02 hereof, Tenant shall indemnify, defend and hold harmless Landlord
from and against: (i) any loss, liability, or damage suffered or incurred by
Landlord arising from or in connection with (a) Tenant’s use or occupancy of the
Premises and/or Tenant’s performance of its responsibilities under this Lease
Agreement (other than losses, liabilities or damages that actually are covered
by the insurance policies described in Section 12.01 hereof), or (b) the
non-performance of the terms of this Lease Agreement to be performed by Tenant;
(ii) any loss, liability, or damage suffered or incurred by Landlord on account
of injury to Person or property or from loss of life sustained in, on, or about
the Premises or the Air Park resulting from the willful misconduct or negligent
act or omission of Tenant or of its employees or from any act or omission of
Tenant or of its employees that violates applicable laws; and (iii) all actions,
suits, proceedings, demands, assessments, judgments, costs and expenses
(including reasonable attorney’s fees) directly relating to the foregoing. In
the event that a claim for indemnification results from or arises out of a
circumstance described in Section 10.03 and such claim could also be asserted
under this Article 11, then such claim shall be brought under, and be subject to
the conditions of, Section 10.03.
11.02. Claims Procedures. In the event that any claim is asserted, or any action
or proceeding is instituted, against Landlord by reason of any event or
occurrence in respect of which Tenant is to provide indemnity as provided in
Section 11.01 of this Lease Agreement:

13

--------------------------------------------------------------------------------



(A)    Tenant shall, if requested in writing by Landlord, cause such claim,
action or proceeding to be resisted, defended and resolved, at Tenant’s sole
cost and expense, and by legal counsel to be approved by Landlord, which
approval shall not be unreasonably withheld or delayed; or
(B)    In the event that Tenant shall fail to engage legal counsel within 30
days after the written request contemplated by clause (A) above, Landlord may
cause such claim, action or proceeding to be resisted and defended by legal
counsel designated by Landlord, in which event Tenant shall reimburse Landlord,
upon demand made from time to time, for the costs thereby incurred by Landlord
(including the reasonable fees of attorneys, paralegals, experts, court
reporters and others) and actual amounts paid to resolve any such claim, action
or proceeding.
ARTICLE 12
Insurance


12.01. Tenant’s Insurance. Tenant shall obtain and maintain in full force and
effect throughout the Lease Term, at Tenant’s expense, the following insurance:
(A)    Commercial general liability (CGL) and, if necessary, commercial umbrella
insurance, with liability limits of not less than $5,000,000 combined single
limit coverage. If such CGL insurance contains a general aggregate limit, it
shall apply separately to the Premises. Such CGL insurance shall be provided
pursuant to a stand-alone policy or as part of a commercial aviation liability
policy and shall cover liability on an occurrence basis arising from premises,
operations, independent contractors, products-completed operations, personal and
advertising injury and liability assumed under an insured contract.
(B)    Automobile Liability insurance with liability limits of not less than
$5,000,000 combined single limit per accident (without annual aggregate) for
bodily injury and property damage. Defense costs shall apply in addition to the
limit of liability. Coverage shall include contractual liability and shall apply
to owned, leased, hired and non-owned autos, both on and off the Premises.
(C)    Statutory workers’ compensation coverage as required by the State of Ohio
and employer’s liability with limits of not less than $1,000,000 bodily injury
by accident, $1,000,000 bodily injury by disease, and $1,000,000 bodily injury
by disease, each employee.
(D)    Commercial property insurance covering the Fixtures. Such insurance shall
cover the perils covered under the ISO special causes of loss form (CP 10 30)
and shall cover the replacement cost of the property insured.
(E)    Commercial property insurance covering the Premises, including the
Project. Such insurance shall cover the perils covered under the ISO special
causes of loss form (CP 10 30) and shall cover the replacement cost of the
Project.
Tenant shall cause Landlord to be identified, by endorsement, as an additional
insured in connection with any and all insurance policies (other than the
commercial property insurance

14

--------------------------------------------------------------------------------



policy, workers’ compensation policies and employer’s liability policies)
provided for under this Lease Agreement and, upon Landlord’s request, shall
deliver or cause to be delivered to Landlord evidence of said insurance
coverages in the form of appropriate certificates of insurance and endorsements
to the underlying policies. If, and only if, the provisions of Exhibit E are not
in effect, Landlord shall be named as a loss payee with respect to any insurance
policy described in clause (E), above. Such policies and certificates of
insurance shall provide that Landlord will be notified in writing at least 30
days prior to the cancellation, material change or non-renewal of any such
insurance policy. Notwithstanding any provision of this Section 12.01 to the
contrary, during any period that the provisions of Exhibit E remain in effect:
(i) any insurance policy described in clause (E), above, shall (x) in all events
provide coverage of type and amounts required by Sections 5.4 and 5.5 of the
Loan Agreement, and (y) name the Director as the loss payee, and (z) contain a
clause requiring all Net Proceeds resulting from any claim for loss or damage,
if the Net Proceeds of such claim are in excess of $100,000, to be paid to the
Trustee for deposit in the Collateral Proceeds Account to be paid and applied as
provided in Section 7.2 of Exhibit E, (ii) any insurance policy described in
clause (A), (B), (D) or (E), above, shall be with a generally recognized,
responsible insurance company unless otherwise agreed to by Landlord and the
Director, and (iii) the Director and the Trustee shall have the same rights as
Landlord as described in the two preceding sentences.
12.02. Waiver of Subrogation. Landlord and Tenant hereby waive recovery of
damages against each other for loss or damage to their property to the extent
the same is or could be covered by the commercial property insurance required in
Section 12.01 above. Because the provisions of this Section 12.02 preclude the
assignment of any claim mentioned herein, by way of subrogation or otherwise, to
an insurance company or any other person, each party to this Lease Agreement
shall give to each insurance company which has issued to it one or more policies
of commercial property insurance notice of the terms of the mutual releases
contained in this Section 12.02, and have such insurance policies properly
endorsed, if necessary, to prevent the invalidation of insurance coverages by
reason of these mutual releases.
ARTICLE 13
Maintenance and Repair; Alterations; Signage


13.01. Maintenance and Operation. Tenant shall, at its sole cost and expense,
cause the Premises at all times during the Lease Term to be operated, maintained
and repaired in good condition and repair and in compliance with all present and
future laws, codes, rules, orders, ordinances, regulations, statutes and
requirements of any federal, state, county, or other governmental entity having
jurisdiction, including, without limitation, the Americans with Disabilities Act
of 1990. Tenant shall not use, permit or suffer the use of the Premises, and
shall not use or permit the use of the Common Use Facilities, or any part of
either of them, for any unlawful purpose or for any dangerous or noxious trade
or business, or in violation of any occupancy permit issued in respect thereof.
Tenant shall not commit, suffer or permit waste in or to the Premises, and shall
not commit or permit waste in or to the Common Use Facilities. Notwithstanding
any provision of this Section 13.01 to the contrary, for so long as the terms
and conditions of Exhibit E attached hereto are in effect, the terms and
conditions of this Section 13.01 shall be superseded by the terms and conditions
of Section 5.2 of Exhibit E, if, and only to the extent, the terms and

15

--------------------------------------------------------------------------------



conditions of Section 5.2 of Exhibit E do not reduce or diminish the nature and
scope of Tenant’s obligations described in this Section 13.01.


13.02. Alterations. Tenant shall not make any alterations, improvements or
additions to the Premises or the Project, unless and until Tenant has received
Landlord’s prior written consent and approval of the complete plans and
specifications therefor, which consent and approval shall not be unreasonably
withheld, conditioned or delayed by Landlord. All such alterations, improvements
or additions shall be performed in all material respects in accordance with the
approved plans and specifications. Notwithstanding any provision of this Section
13.02 to the contrary, for so long as the terms and conditions of Exhibit E
attached hereto are in effect, the terms and conditions of this Section 13.02
shall be superseded by the terms and conditions of Section 5.3 of Exhibit E.


13.03. Signage. Tenant shall not install signs at the Premises unless and until
Tenant has received Landlord’s prior written consent and approval of the
complete plans and specifications therefor, which consent and approval shall not
be unreasonably withheld, conditioned or delayed by Landlord. All such signage
shall be constructed and displayed in all material respects in accordance with
the approved plans and specifications and in compliance with local, state and
federal laws, ordinances and regulations.


ARTICLE 14
Casualty Damage


14.01. Landlord Election. In the event that any portion of the Premises is
damaged or destroyed by fire or any other casualty (“Casualty Damage”), Landlord
may elect, at its option, by written notice to Tenant given within 60 days after
the occurrence of the Casualty Damage, to: (a) repair and restore the Premises
(but not any of the Fixtures); or (b) effect a Partial Termination (as defined
herein), or (c) terminate this Lease Agreement. Notwithstanding the foregoing,
in the event that Casualty Damage occurs to the Premises that is covered by the
commercial property insurance to be obtained and maintained by Tenant pursuant
to Section 12.01 hereof, then Tenant, at Tenant’s option exercised by written
notice to Landlord given within 10 days following Tenant’s receipt of Landlord’s
election not to repair and restore the Premises pursuant to Section 14.01(b) or
(c) hereof, may repair and restore the Premises (but not any of the Fixtures),
on behalf of Landlord, in which case any election by Landlord not to repair and
restore the Premises pursuant to Section 14.01(b) or (c) hereof shall be deemed
to have been overridden and Tenant may repair and restore the Premises (but not
any of the Fixtures); provided, however, that Tenant shall be responsible for
the costs of such repair and restoration to the extent such costs exceed the
proceeds of commercial property insurance payable as a result of the Casualty
Damage.


14.02. Restoration. In the event Landlord elects or is required to allow Tenant
to repair and restore the Premises under Section 14.01 hereof, then (a)Tenant
shall promptly commence repair and restoration of the Premises to the condition
the Premises were in immediately prior to the Casualty Damage and diligently
pursue such repair and restoration to completion, and (b) this Lease Agreement
shall continue in full force and effect; provided, that Base Rent shall
temporarily

16

--------------------------------------------------------------------------------



abate from the date of the Casualty Damage through the completion by Tenant of
the repair and restoration of the Premises in order to reflect the portion of
the Premises rendered temporarily unusable by the Casualty Damage and shall be
determined by multiplying the annual Base Rent then in effect by a fraction, the
numerator of which shall be the number of square feet of the Project which
remain usable by Tenant during such repair and restoration and the denominator
of which shall be 100,000.


14.03. Partial Termination. If any Casualty Damage results in the destruction of
a portion but not all of the Premises, Landlord may elect pursuant to Section
14.01(b) to terminate this Lease Agreement only with respect to the portion of
the Premises which was materially affected by such Casualty Damage and maintain
this Lease Agreement in full force and effect with respect to the portion of the
Premises not materially affected by the Casualty Damage (a “Partial
Termination”). In the event of a Partial Termination, annual Base Rent shall be
permanently reduced to reflect the reduced area of the Premises and shall be
determined by multiplying the annual Base Rent then in effect by a fraction, the
numerator of which shall be the number of square feet contained in the Project
after such Partial Termination and the denominator of which shall be 100,000.


14.04. Tenant Election Upon Substantial Damage. If Landlord has elected to
repair and restore the Premises under Section 14.01(a) or to cause a Partial
Termination under Section 14.01(b) (a “Continuation Election”), but Casualty
Damage is so extensive as to result in a permanent substantial adverse impact
upon Tenant’s business conducted on or from the Premises, Tenant may elect to
terminate this Lease Agreement upon written notice to Landlord together with
documentation which clearly demonstrates the basis for Tenant’s election to
terminate, which notice and supporting documentation shall be given, if at all,
within 20 days following receipt of the Continuation Election. In addition, if
the Master Lease has been terminated by either party as a result of a casualty,
Tenant may elect to terminate this Lease Agreement upon written notice to
Landlord, which notice shall be given, if at all, within 20 days following such
termination of the Master Lease.


14.05. Total Termination. In the event this Lease Agreement is properly
terminated in accordance with Section 14.01(c) or Section 14.04 of this Lease
Agreement, this Lease Agreement and all rights and obligations hereunder shall
terminate effective as of the 30th day after the party electing to terminate
this Lease Agreement has provided notice of such election to the other party.
All Base Rent and other sums required to be paid by Tenant hereunder shall be
apportioned and paid as of the effective date of such termination.


14.06. Casualty Provision Superseded. Notwithstanding anything herein to the
contrary, but subject to Section 14.07, for so long as the terms and conditions
of Exhibit E attached hereto are in effect, the terms and conditions of this
Article 14 shall be superseded in their entirety by the terms and conditions of
Article VII of Exhibit E.


14.07. Prepayment Upon Casualty. In the event that the provisions of Exhibit E
cease to be effective as a result of a prepayment of all remaining Rent (as
defined in Exhibit E) for the Loan Term (as defined in Exhibit E) by paying the
Discharge Amount (as defined in Exhibit E) following a casualty pursuant to
Section 7.1(c) of Exhibit E, then (a) this Lease Agreement shall terminate, and
(b) any Net Proceeds remaining after such prepayment (which remaining Net

17

--------------------------------------------------------------------------------



Proceeds may have been paid to Landlord pursuant to Section 7.1(c) of Exhibit E
and/or the last sentence of Section 10.2 of the Loan Agreement), shall be first
applied to stabilize or demolish the Project and the Premises and remedy any
health and safety hazards relating to the Project and the Premises (a “Clean
Up”), with the remainder of the Net Proceeds, if any, paid to Tenant; provided,
however, that nothing in this Section 14.07 shall limit in any way Tenant’s
indemnification obligations as described in this Lease Agreement including,
without limitation, Section 10.03 and Article 11.


ARTICLE 15
Condemnation


15.01. Total Condemnation. If all of the Premises and/or the Air Park are taken
by any condemning authority under the power of eminent domain or otherwise, or
by any purchase or other acquisition in lieu of eminent domain or otherwise (a
“Total Take”), or if Tenant has the right to and does terminate this Lease
Agreement in accordance with Section 15.02(A)(i) below, then this Lease
Agreement and the Lease Term shall terminate as of the date when possession of
the Premises is required by the condemning authority, and all Base Rent and
other sums required to be paid by Tenant hereunder shall be apportioned and paid
to the date of such taking.


15.02. Partial Condemnation.
(A)    In the event that only a portion of the Premises and/or the Air Park is
taken or condemned by any condemning authority, Landlord shall immediately send
written notice thereof to Tenant. If said portion of the Premises and/or the Air
Park so taken or condemned constitutes a “substantial portion of the Premises”
as defined in Section 15.02 (C) below, then Tenant shall have the right to
elect, by written notice to Landlord within 20 days after receipt from Landlord
of the aforesaid notice of condemnation, either: (i) to terminate this Lease
Agreement as of the date of the taking of possession by the condemning
authority, in which event the Base Rent and all other charges shall be
apportioned and paid to the date of the taking, or (ii) to terminate this Lease
Agreement only with respect to the portion of the Premises taken by such
condemning authority and otherwise to continue this Lease Agreement in full
force and effect. In the event that any such taking or condemnation involves
less than a “substantial portion of the Premises”, or if it does involve a
“substantial portion of the Premises” but Tenant makes the election set forth in
clause 15.02(A)(ii) above, then Base Rent will be reduced to reflect the reduced
area of the Premises and will be determined by multiplying the annual Base Rent
then in effect by a fraction, the numerator of which shall be the number of
square feet contained in the Project after the taking and the denominator of
which shall be 100,000 and such reduced Base Rent will become effective upon the
date of such taking.
 
(B)    If this Lease Agreement is not terminated as set forth in Section 15.01
or 15.02(A)(i) hereof, then the award or payment for the taking that is related
to the Premises shall be paid to and used by Tenant to restore, with reasonable
dispatch, the portion of the Premises remaining, after the taking, to
substantially the same condition and tenantability as existed immediately
preceding the taking.



18

--------------------------------------------------------------------------------



(C)    A “substantial portion of the Premises” shall be deemed to have been
condemned if such condemnation relates to a portion of the Premises and/or the
Air Park the absence of which would reasonably result in a permanent substantial
adverse impact upon Tenant’s business conducted on or from the Premises.


(D)    Termination of this Lease Agreement because of condemnation shall be
without prejudice to the rights of either Landlord or Tenant to recover from the
condemning authority compensation and damages for the injury and loss sustained
by them as a result of the taking. Landlord shall have the right to recover from
the condemning authority compensation and damages for the injury and loss
sustained by Landlord as a result of the taking of the Premises, including land
and any improvements. Tenant shall have the right to make an independent claim
against the condemning authority for the Fixtures, interruption or dislocation
of business in the Premises, loss of good will, and for moving expenses as long
as such claim by Tenant does not reduce the amount payable to Landlord.


15.03. Condemnation Provision Superseded. Notwithstanding anything herein to the
contrary, but subject to Section 15.04, for so long as the terms and conditions
of Exhibit E attached hereto are in effect, the terms and conditions of this
Article 15 shall be superseded in their entirety by the terms and conditions of
Article VII of Exhibit E.


15.04. Prepayment Upon Condemnation. In the event that the provisions of Exhibit
E cease to be effective as a result of a prepayment of all remaining Rent for
the Loan Term by paying the Discharge Amount following a condemnation pursuant
to Section 7.2(b) of Exhibit E, then (a) this Lease Agreement shall terminate,
and (b) any Net Proceeds remaining after such prepayment (which remaining Net
Proceeds may have been paid to Landlord pursuant to Section 7.2(b) of Exhibit E
and/or the last sentence of Section 10.2 of the Loan Agreement) shall be first
applied to a Clean Up (as defined in Section 14.07) (if applicable), with the
remainder apportioned between Landlord and Tenant pro rata in accordance with
the allocation method generally described in Section 15.02(D), above.




ARTICLE 16
Assignment and Subletting


16.01. Assignment. Tenant shall not assign this Lease Agreement or its rights in
or to the Premises or the Common Use Facilities, or permit the assumption of all
or any part of the obligations of Tenant under this Lease Agreement, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed by Landlord. Notwithstanding any such consent,
and unless otherwise agreed in writing, Tenant will remain jointly and severally
liable (along with any approved assignee), and Landlord shall be permitted to
enforce the provisions of this Lease Agreement directly against Tenant and/or
any assignee without being required to proceed in any way against the other. For
purposes of this Section 16.01, (a) an assignment shall mean the direct or
indirect sale, conveyance, mortgage, hypothecation, pledge, transfer or
assignment of this Lease Agreement by Tenant, or the assumption of Tenant’s
obligations

19

--------------------------------------------------------------------------------



hereunder, to or by any Persons, but shall not include (i) any security interest
granted by Tenant in this Lease Agreement as required by the terms of any credit
facility of Tenant and/or its Affiliates, or (ii) an assignment of Tenant's
rights under this Agreement to a successor or parent corporation in connection
with any sale of substantially all of the assets or stock of Tenant, whether via
merger or otherwise and (b) a “merger” refers to any merger in which Tenant
participates, regardless of whether it is the surviving or disappearing entity.


16.02. Subletting.     Tenant shall not sublease all or any part of the Premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed by Landlord. For purposes of this
Lease Agreement, a “sublease” shall include subleases, licenses, concessions,
and all other possessory arrangements entered into by Tenant in respect of the
Premises. If Landlord consents to a sublease, no such subletting shall release
or relieve Tenant from any of its obligations under this Lease Agreement.
Notwithstanding the foregoing, Landlord shall be deemed to have consented to the
Operating Sublease, a copy of which is attached hereto as Exhibit F.


16.03. Assignment and Subletting Subject to Exhibit E. Notwithstanding anything
herein to the contrary, for so long as the terms and conditions of Exhibit E
attached hereto are in effect, any assignment or sublease under this Article 16
must also comply with Section 11.1 of Exhibit E, and Section 11.1 of Exhibit E
shall control to the extent of any inconsistency.


ARTICLE 17
Conveyance or Encumbrancing by Landlord


17.01. Conveyances. Landlord shall have the unrestricted right to sell, assign,
convey or transfer to any Person all or any part of its right, title or interest
in or to the Premises; subject, however, to the Loan Agreement, this Lease
Agreement, the Mortgage and the RNDA. In the event of a sale or transfer of the
Premises, Landlord (or, in the case of a subsequent transfer, the transferor)
shall, after the date of such transfer, be automatically released from all
further liability for the performance or observance of any term, condition,
covenant or obligation required to be performed or observed by Landlord
hereunder, and the transferee shall be deemed to have assumed all of such terms,
conditions, covenants and obligations, it being intended hereby that such terms,
conditions, covenants and obligations shall be binding upon Landlord, its
successors and assigns, only during and in respect of their successive periods
of ownership during the Lease Term. Upon Tenant’s request, Landlord shall
deliver to Tenant copies of the recorded deed and any lease assignment executed
and delivered by Landlord in connection with any such conveyance by Landlord.


17.02. Subordination and Attornment. This Lease Agreement and Tenant’s interest
and rights hereunder are and shall be subject and subordinate at all times to
the lien of any mortgage of Landlord’s right, title and interest in and to the
Premises (a “Fee Mortgage”), now existing or hereafter created on or against the
Air Park or the Premises, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant.
Tenant agrees, at the election

20

--------------------------------------------------------------------------------



of the holder of any such Fee Mortgage (a “Fee Mortgagee”), to attorn to any
such holder, provided that the Fee Mortgagee agrees to not disturb the
possession, use or enjoyment of the Premises by Tenant, or disaffirm this Lease
Agreement, so long as Tenant shall fully perform its obligations under this
Lease Agreement. Tenant agrees to execute, acknowledge and deliver, within 10
days following Landlord’s request therefor, such commercially reasonable
instruments confirming such subordination and attornment as shall be requested
by any Fee Mortgagee. Notwithstanding the foregoing, any Fee Mortgagee may at
any time subordinate its Fee Mortgage to this Lease Agreement, without notice or
Tenant’s consent, and thereupon this Lease Agreement shall be deemed prior to
such Fee Mortgage without regard to their respective dates of execution,
delivery or recording and in that event such Fee Mortgagee shall have the same
rights with respect to this Lease Agreement as though this Lease Agreement had
been executed prior to the execution, delivery and recording of such Fee
Mortgage.


17.03. Notice and Cure Rights. If Tenant shall serve Landlord with any notice
claiming a default or breach of this Lease Agreement by Landlord, Tenant shall
serve a duplicate of said notice upon each Fee Mortgagee, provided that Tenant
has received the name and address of such Fee Mortgagees. The Fee Mortgagees
shall be permitted to correct or remedy the breach or default complained of
within a reasonable time after the expiration of Landlord’s time to do so and
with the same effect as if Landlord itself had done so.


17.04. Landlord’s Conveyance and Encumbrance Rights Subject to Exhibit E.
Notwithstanding anything herein to the contrary, for so long as the terms and
conditions of Exhibit E attached hereto are in effect, any conveyance or
encumbrance by Landlord under this Article 17 must also comply with Sections
11.2 and 11.3 of Exhibit E, and those Sections shall control to the extent of
any inconsistency. Any Fee Mortgage must be subordinate to the Mortgage, and
Tenant may not attorn to any Fee Mortgage unless such agreement to attorn is
subordinate to the RNDA.


ARTICLE 18
Default; Termination


18.01. Default by Tenant. There shall exist an event of default (herein called
an “Event of Default”) under this Lease Agreement if:


(A)    Tenant shall fail to pay any installment of Base Rent required to be paid
by Tenant within 10 days after the same shall become due for payment; or


(B)    Tenant shall fail in any material respect to perform or comply with any
other obligation of Tenant under this Lease Agreement, and such failure is not
performed or corrected within 30 days after notice of such default from Landlord
(or, if such failure is not capable of being performed or corrected within such
30-day period, if Tenant shall not commence the correction of such default
within 30 days after notice of such default from Landlord and proceed with due
diligence to complete such correction within a reasonable time, but in no event
longer than 90 days from the notice of such default); or



21

--------------------------------------------------------------------------------



(C)    Tenant, ATSG, or AMES shall make a general assignment for the benefit of
creditors, or if Tenant’s interest in the Premises is sold upon execution or
other legal process; or


(D)    Tenant shall suffer a receiver to be appointed in any action or
proceeding by or against Tenant, and such appointment is not stayed or
discharged within 60 days after the commencement thereof, or if Tenant is a
debtor in any insolvency proceeding conducted pursuant to the laws of any state
or of a political subdivision of any state and such proceeding is not stayed or
discharged within 60 days after the commencement thereof, or if Tenant shall be
or become, either voluntarily or involuntarily, a debtor in any case commenced
under the provisions of the U.S. Bankruptcy Code, as amended, and such case is
not stayed or discharged within 60 days after the commencement thereof.


18.02. Rights of Landlord upon Tenant’s Default. In the event that Tenant shall
create or suffer an Event of Default under this Lease Agreement, in addition to
the other rights and remedies available to Landlord hereunder, in equity or at
law, Landlord, at its option, shall have the following remedies:


(A)        Without cancelling or terminating this Lease Agreement or the Lease
Term, Landlord shall have the right to repossess the Premises and terminate all
rights of Tenant with respect to the Premises and the Common Use Facilities, to
possess the Premises and each and every part thereof and to expel Tenant
therefrom and to endeavor to relet all or any part of the Premises from time to
time for any unexpired part of the Lease Term. In the event of such repossession
and reletting by Landlord, Landlord may collect the rents from any such
reletting, applying the same first to the payment of reasonable expenses of such
repossession and reletting (the “Reletting Expenses”, which shall include
attorneys’ fees, brokerage fees, expenses for redecoration, alterations and
other costs in connection with preparing the Premises for new tenants) and then
as a credit against the Base Rent and additional charges due or to become due
from Tenant under this Lease Agreement, with Tenant to pay to Landlord each
month following any such repossession by Landlord any deficiency between Base
Rent and other sums due and payable hereunder by Tenant for such month and the
amount of any rent (net of Reletting Expenses) collected by Landlord during such
month from any reletting tenant. Except as expressly provided in this Section
18.02(A), neither such termination of the right of Tenant to occupy the Premises
and the Project, nor such repossession and possession by Landlord, shall relieve
Tenant from its obligations to pay Base Rent and all other amounts payable by
Tenant under the terms of this Lease Agreement, and/or to perform and observe
all of the obligations of Tenant under this Lease Agreement.
(B)        Landlord shall have the right to cancel and terminate this Lease
Agreement and the Lease Term at any time (including any time after Landlord has
elected to terminate Tenant’s right of possession as provided in subsection
18.02(A) of this Lease Agreement), which termination shall not impair in any
manner Landlord’s right to recover from Tenant any damages arising as a
consequence of an Event of Default hereunder or such termination of this Lease
Agreement; provided that, in no event shall Tenant be liable for consequential,
indirect or punitive damages.


18.03. Landlord Right To Cure Tenant Defaults. If Tenant shall create or suffer
an Event of Default under this Lease Agreement, Landlord may (but shall not be
required to) cure such

22

--------------------------------------------------------------------------------



default on behalf of Tenant (without thereby waiving any of the rights otherwise
afforded to Landlord under Article 18 of this Lease Agreement by reason of such
default), and the amount of the reasonable cost to Landlord of curing any such
default shall be paid by Tenant to Landlord on demand, together with interest
thereon at a per annum rate equal to the “prime rate” of Bank of America (as
such rate is announced or disclosed from time to time), plus 4% (the “Default
Rate”), or at the maximum rate of interest permitted by law if less than the
Default Rate, from the date or dates of payment thereof by Landlord.


18.04. Default/Termination Provision Superseded. Notwithstanding anything herein
to the contrary, for so long as the terms and conditions of Exhibit E attached
hereto are in effect, the terms and conditions of this Article 18 shall be
superseded in their entirety by the terms and conditions of Article X of Exhibit
E.


ARTICLE 19
Surrender


Upon the exercise by Landlord of its right to obtain possession of the Premises
upon the occurrence of an Event of Default hereunder, or upon the expiration or
sooner termination of this Lease Agreement, Tenant shall (i) surrender the
Premises to Landlord, with all improvements, parts and surfaces thereof clean
and free of debris and in good operating order, condition and state of repair,
ordinary wear and tear excepted and (ii) appropriately effect, at Tenant’s sole
cost and expense and in accordance with all applicable Environmental Laws, the
closure of all Resource Conservation and Recovery Act (“RCRA”) storage areas, if
any, in and on the Premises and/or the Common Use Facilities (and such other
areas in and on the Premises and/or the Common Use Facilities which should have
been designated and permitted as RCRA storage areas in accordance with
applicable Environmental Laws) wherein Tenant or any Person acting through or on
behalf of Tenant caused, suffered or permitted the storage of Hazardous Waste
either prior to or during the Lease Term.


ARTICLE 20
Quiet Enjoyment


Landlord covenants with and warrants and represents to Tenant that, so long as
no Event of Default occurs or exists hereunder, and except as otherwise
expressly provided herein, Tenant shall, at all times during the Lease Term,
peaceably and quietly have, hold, occupy and enjoy the Premises, without
hindrance or molestation by Landlord or by any Person claiming rights through
Landlord in respect of the Premises, other than rights created by Tenant.


ARTICLE 21
Inspection


Landlord and its duly authorized representatives may enter the Premises at all
reasonable times, upon at least 24-hours’ prior written notice to Tenant (or, in
the event of an emergency, such notice as may be reasonable under the
circumstances), to view and inspect the

23

--------------------------------------------------------------------------------



Premises and to inspect all repairs, additions and alterations or to perform any
work which may be necessary by reason of Tenant’s default under the terms of
this Lease Agreement; provided, that any such inspections shall not unreasonably
interfere with the activities of Tenant or its agents or contractors in or on
the Premises, nor cause or result in any damage to the Premises. Notwithstanding
anything herein to the contrary, for so long as the terms and conditions of
Exhibit E attached hereto are in effect, the terms and conditions of this
Article 21 shall be superseded in their entirety by the terms and conditions of
Article V and Section 8.1 of Exhibit E, if, and only to the extent, such terms
and conditions of Article V and Section 8.1 of Exhibit E do not reduce or
diminish the nature and scope of Tenants obligations described in this Article
21.


ARTICLE 22
Notices and Payments


22.01. Notices. Any notice or other communication required or permitted to be
given to a party under this Lease Agreement shall be in writing and shall be
given by one of the following methods to such party, at the address set forth
below: (i) it may be sent by registered or certified U.S. mail, return receipt
requested and postage prepaid, or (ii) it may be sent by ordinary U.S. mail or
delivered in person or by courier, telecopier, fax transmission, electronic mail
or any other means for transmitting a written communication. Any such notice
shall be deemed to have been given as follows: (i) if sent by registered or
certified U.S. mail, as of the second business day after it was mailed, and
(ii) if sent or delivered by any other means, upon receipt, with written or
electronic confirmation thereof. Either party may change its address for notice
by giving written notice thereof to the other party. The address of each party
for notice initially is as follows:
Landlord
Tenant
Clinton County Port Authority Wilmington Air Park
Air Transport International Limited Liability Company
1113 Airport Road
145 Hunter Drive
Wilmington, OH 45177
Wilmington, OH 45177
Attn: Kevin Carver, Executive Director
Attn: Russ Smethwick, Director, Strategic Planning
Fax No.:
Fax No.: (937) 382-2452
E-Mail Address: kcarver@portauthority.com
E-Mail Address: Russ.Smethwick@abxair.com
 
 



With copies to:
With copies to:
Vorys, Sater, Seymour and Pease LLP
W. Joseph Payne, Esq., General Counsel
52 East Gay Street
Air Transport Services Group, Inc.
Columbus, OH 43215
145 Hunter Drive
Attn: D. Scott Powell
Fax No.: (614) 719-4912
Wilmington, OH 45177
Fax No.: (937) 382-2452
E-Mail Address: dspowell@vorys.com
E-Mail Address: Joe.Payne@atsginc.com


24

--------------------------------------------------------------------------------





Notwithstanding anything herein to the contrary, for so long as the terms and
conditions of Exhibit E attached hereto are in effect, any notice or other
communication required or permitted to be given to a party under this Lease
Agreement shall be given in accordance with Section 12.1 of Exhibit E.


22.02. Place of Payment; No Setoff. All rent and other payments required to be
made by Tenant to Landlord shall be delivered or mailed to Landlord at the
address specified in Section 22.01 hereof, or any other address Landlord may
specify from time to time by written notice given to Tenant, provided that so
long as the terms and conditions of Exhibit E attached hereto are in effect,
payments shall be made directly to the Trustee and to the Director as provided
in Section 3.1 of Exhibit E, without notice or demand and without abatement,
deduction or setoff of any amount whatsoever.


ARTICLE 23
Compliance with Laws


23.01. General Compliance. At all times during the Lease Term, Tenant shall, in
respect of this Lease Agreement and its use and occupancy of the Premises,
comply with all applicable federal, state and local laws, codes, ordinances,
rules and regulations, and any other applicable requirements.


23.02. Incorporation of Provisions of Law. Each and every provision required by
applicable federal, state or local laws, codes, ordinances, rules and
regulations to be included in this Lease Agreement shall be deemed to be
incorporated herein by reference and included in this Lease Agreement, and this
Lease Agreement shall be read, construed and enforced as though each such
provision were set forth herein.


ARTICLE 24
Miscellaneous Provisions


24.01. Brokers, Finders and Others. Landlord and Tenant each warrant and
represent to the other that it has had no compensable dealings, negotiations,
agreements, consultations or other transactions with any broker, finder, or
other intermediary in respect of the Premises or this Lease Agreement, and that
no Person is entitled to any brokerage fee, commission, or other payment in
respect of this Lease Agreement, the transactions contemplated thereby and/or
the Premises, arising from agreements, arrangements or undertakings made or
effected by it with any third Persons.


24.02. Memorandum of Lease Agreement. This Lease Agreement shall not be filed in
any public office or records. Landlord and Tenant shall, upon request by the
other, execute, deliver and record a memorandum of lease complying with Section
5301.251, Ohio Revised Code, and containing a description of the Reserved
Easements, and such other terms of this Lease Agreement as may be acceptable to
the parties.



25

--------------------------------------------------------------------------------



24.03. Estoppel Certificates. Each party shall, within 10 days after written
request from the other party, from time to time and at any time, complete,
execute, acknowledge and deliver to the requesting party a written instrument,
in a form prepared and presented by the requesting party and acceptable to the
other party, certifying that this Lease Agreement is unmodified and in full
force and effect (or if there have been modifications, that it is in full force
and effect as modified and stating the modifications), and the dates to which
Base Rent and other charges have been paid in advance, if any, and stating
whether, to the knowledge of such party, the requesting party is in default in
the performance of any obligation of such requesting party under this Lease
Agreement, and, if so, specifying each such default of which such party has
knowledge and certifying any other fact reasonably requested to be certified by
the requesting party, it being intended that any such instrument may be
delivered to and relied upon by any prospective purchaser of Landlord’s interest
in the Premises and any prospective assignee of Tenant’s leasehold estate in the
Premises, or any mortgagee or prospective mortgagee in respect thereof or any
part thereof.


24.04. Successors and Assigns. Except as otherwise specifically provided herein,
this Lease Agreement shall inure to the benefit of and be binding upon the
respective successors and assigns (including successive, as well as immediate,
successors and assigns) of Landlord and of Tenant. Notwithstanding any provision
of this Section 24.04 to the contrary, for so long as the terms and conditions
of Exhibit E attached hereto are in effect, the terms and conditions of this
Section 24.04 shall be superseded by the terms and conditions of Section 12.2 of
Exhibit E.


24.05. Governing Law. This Lease Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.


24.06. Remedies Cumulative. All rights and remedies of Landlord and of Tenant
enumerated in this Lease Agreement shall be cumulative and, except as
specifically contemplated otherwise by this Lease Agreement, none shall exclude
any other right or remedy allowed at law or in equity, and said rights or
remedies may be exercised and enforced concurrently. No waiver by Landlord or by
Tenant of any covenant or condition of this Lease Agreement, to be kept or
performed by any other party, shall constitute a waiver by the waiving party of
any subsequent breach of such covenant or condition, or authorize the breach or
nonobservance on any other occasion of the same or any other covenant or
condition of this Lease Agreement.


24.07. Duplicate Originals. This Lease Agreement may be executed in one or more
counterparts, each of which shall be deemed to be a duplicate original, but all
of which, taken together, shall constitute a single instrument.


24.08. Article and Section Captions. The Article and Section captions contained
in this Lease Agreement are included only for convenience of reference and do
not define, limit, explain or modify this Lease Agreement or its interpretation,
construction or meaning, and are in no way to be construed as a part of this
Lease Agreement.
    
24.09. Severability. If any provision of this Lease Agreement or the application
of any provision to any Person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this Lease Agreement or the

26

--------------------------------------------------------------------------------



application of said provision to any other Person or circumstance, all of which
other provisions shall remain in full force and effect, and it is the intention
of Landlord and of Tenant that if any provision of this Lease Agreement is
susceptible of two or more constructions, one of which would render the
provision valid and the other or others of which would render the provision
invalid, then such provision shall have a meaning which renders it valid.


24.10. Amendments in Writing; Annexes. No officer, employee, or other servant or
agent of Landlord or of Tenant is authorized to make any representation,
warranty, or other promise not contained in this Lease Agreement in respect of
the subject matter hereof. No amendment, change, termination or attempted waiver
of any of the provisions of this Lease Agreement shall be binding upon Landlord
or Tenant, unless in writing and signed by the party affected; provided,
however, that for so long as the terms and conditions of Exhibit E attached
hereto are in effect, this sentence shall be superseded by the terms and
conditions of Section 12.3 of Exhibit E.. Each of the annexes, exhibits or
instruments attached hereto are hereby expressly incorporated herein by this
reference.


24.11. No Third Party Beneficiaries. Except as otherwise expressly provided
herein (including, without limitation, in Section 12.2 of Exhibit E for so long
as the terms and conditions of Exhibit E remain in effect): (a) the provisions
of this Lease Agreement are for the exclusive benefit of the parties hereto and
are not for the benefit of any other Person, and (b) this Lease Agreement shall
not be deemed to have conferred any rights, express or implied, upon any third
Person.


24.12.    Security. Tenant acknowledges and agrees that Landlord is not
providing any security services with respect to the Premises and that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other injury (including death) or
damage suffered or incurred by Tenant or its employees or agents in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises. Tenant will cooperate with Landlord in connection
with any security conducted by or on behalf of Landlord in connection with the
Air Park.


24.13.    Miscellaneous Requirements.


In connection with its use and occupancy of the Premises, Tenant hereby agrees
as follows:


(A)
Tenant understands and agrees that nothing herein contained will be construed to
grant or authorize the granting of an exclusive right to provide aeronautical
services to the public as prohibited by 49 USC 40103(e), as amended, and
Landlord reserves the right to grant to others the privilege and right of
conducting any one or all activities of an aeronautical nature;

(B)
Tenant agrees to comply with the notification and requirements covered in Part
77 of the Federal Aviation Regulations (to the extent applicable to Tenant and
to the extent Landlord notifies Tenant of such applicability) in the event


27

--------------------------------------------------------------------------------



any future structure or building is planned for the Premises, or in the event of
any planned modification or alteration of any present or future building or
structure situated on the Premises;
(C)
Landlord reserves for the use and benefit of the public, a right of flight for
the passage of aircraft in the airspace above the surface of the Premises. This
public right of flight will include the right to cause in said airspace any
noise inherent in the operation of any aircraft used for navigation or flight
through the said airspace or landing at, taking off from, or operation on the
Air Park; and

(D)
Tenant agrees that it will not make use of the Premises in any manner which
might interfere with the landing and taking off of aircraft from the Air Park or
otherwise constitute a hazard. In the event the aforesaid covenant is breached,
Landlord reserves the right to enter upon the Premises and cause the abatement
of such interference at the expense of Tenant.

In the event that Landlord is advised that the owners and tenants of the Air
Park will be subjected to government-mandated requirements (“Funding
Requirements”) regarding the use and operation of the Air Park as a result of
governmental grants, loans and/or other funds obtained by Landlord in connection
with its operations, development and/or improvement of the Air Park (the
“Government Funding”), Landlord shall provide to Tenant copies of the pertinent
Government Funding agreements that give rise to the pertinent Funding
Requirements and, thereupon, Tenant shall comply with the following provisions
if, and to the extent included in such Funding Requirements and disclosed to
Tenant, and such other Funding Requirements, if any, as may be agreed upon by
Landlord and Tenant:


(1)
In the event facilities are constructed, maintained, or otherwise operated on
the Premises, Tenant will maintain and operate such facilities and services in
compliance with all requirements imposed pursuant to 49 CFR Part 21,
Nondiscrimination in Federally Assisted Programs of the Department of
Transportation, and as said Regulations may be amended;

(2)
Tenant covenants and agrees that: (1) no Person, on the grounds of race, color
or national origin, will be excluded from participation in, denied the benefits
of, or be otherwise subjected to discrimination in, the use of the Premises; (2)
in the construction of any leasehold improvements on, over or under the Premises
and the furnishing of services thereon, no Person on the grounds of race, color
or national origin will be excluded from participation in, denied the benefits
of, or otherwise be subjected to discrimination by Tenant; and (3) Tenant will
use the Premises in compliance with all other requirements imposed by or
pursuant to 49 CFR Part 21, Nondiscrimination in Federally Assisted Programs of
the Department of Transportation, and as said Regulations may be amended;

(3)
Tenant agrees to furnish service on a fair, equal and not unjustly
discriminatory basis to all users thereof, and to charge fair, reasonable and
not unjustly discriminatory prices for each unit or service; provided, that


28

--------------------------------------------------------------------------------



Tenant may be allowed to make reasonable and nondiscriminatory discounts,
rebates or other similar types of price reductions to volume purchasers;
(4)
Tenant assures that it will undertake an affirmative action program as required
by 14 CFR Part 152, Subpart E, to insure that no person will on the grounds of
race, creed, color, national origin or sex be excluded from participating in any
employment activities covered by 14 CFR Part 152, Subpart E. Tenant assures that
no person will be excluded on these grounds from participating in or receiving
the services or benefits of any program or activity covered by 14 CFR Part 152,
Subpart E. Tenant assures that it will require that its covered suborganizations
provide assurances to Landlord that they similarly will undertake affirmative
action programs, and that they will require assurances from their
suborganizations, as required by 14 CFR Part 152, Subpart E, to the same effect;
and

(5)
Tenant agrees that it will insert the above four provisions in any lease,
sublease or other such document by which Tenant grants a right or privilege to
any person, firm or corporation to render accommodations and/or services to the
public on the Premises.



24.14.    Survival. The provisions of this Lease Agreement shall survive the
expiration or earlier termination of this Lease Agreement for so long as either
party bears any liability or responsibility hereunder and until such time as
Landlord or Tenant, as the case may be, shall have realized upon all of their
respective rights or exercised all of their respective remedies hereunder.


24.15.    Terms Relevant to Ohio Development Services Agency Financing. During
the Loan Term, the terms and conditions of Exhibit E attached hereto and fully
incorporated herein shall be in effect, notwithstanding anything herein to the
contrary. In the event of any inconsistency between the terms of Exhibit E and
the terms of this Agreement, the terms of Exhibit E shall be controlling unless
otherwise specifically set forth herein. The terms and conditions of Exhibit E
shall automatically terminate and be of no further force or effect upon the
expiration of the Loan Term.


24.16.    Patriot Act. Tenant certifies to Landlord that: (i) it is not acting,
directly or indirectly, for or on behalf of any person, group, entity or nation
named by any Executive Order or the United States Treasury Department as a
terrorist, “Specifically Designated National and Blocked Person,” or other
banned or blocked person, entity, nation, or transaction pursuant to any law,
order, rule or regulation that is enforced or administered by the Office of
Foreign Assets Control; and (ii) it is not engaged in this transaction, directly
or indirectly, on behalf of any such person, group, entity, or nation.


24.17.    Administrative and Professional Fees. Landlord and Tenant agree that
Landlord shall be entitled to be reimbursed in an amount of up to $100,000 out
of the proceeds of the State Loan and the LDI Loan for administrative and
professional fees incurred by Landlord in connection with the Project, the
Adjacent Hangar Demolition and the Related Area Improvements and/or obtaining
and documenting the State Assistance, the State Loan and the LDI Loan. On or

29

--------------------------------------------------------------------------------



before the Effective Date, Tenant, in its capacity as Construction Agent and
with the cooperation of Landlord, shall prepare and submit a Disbursement
Request Form pursuant to the terms of Exhibit E with respect to such amount of
such fees as Landlord may direct. Landlord and Tenant shall act in good faith to
take such further steps as may be in the control of such party to obtain the
Director’s approval of the disbursement request.

30

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Lease Agreement was executed on behalf of Landlord and
Tenant by the duly authorized officials or officers thereof, to be effective as
of the date first above written.


LANDLORD:


CLINTON COUNTY PORT AUTHORITY




By: /s/ Kevin J. Carver .
Name:   Kevin J. Carver .
Title:   Executive Director .


TENANT:


AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY


By: /s/ W. Joseph Payne        . .Name: W. Joseph Payne        .
Title:   Manager        .





STATE OF OHIO
COUNTY OF CLINTON, SS:


The foregoing instrument was acknowledged before me this 21 day of December,
2012, by Kevin J. Carver, the Executive Director of the Clinton County Port
Authority, a body corporate and politic and a port authority duly organized and
validly existing under the State of Ohio, on behalf of said port authority.




/s/ C. Kimbra Rader                            Notary Public


STATE OF OHIO
COUNTY OF CLINTON, SS:


The foregoing instrument was acknowledged before me this 19th day of December,
2012, by W. Joseph Payne, Manager of Air Transport International Limited
Liability Company, a Nevada limited liability company, on behalf of said limited
liability company.




/s/ Trisha L. Richards    
Notary Public




841464

31

--------------------------------------------------------------------------------



FISCAL OFFICER’S CERTIFICATE


The undersigned fiscal officer of the Clinton County Port Authority (the “Port”)
hereby certifies that the money required to meet the obligations of the Port for
fiscal year 2012 under the agreement to which this certificate is attached has
been lawfully appropriated by the Port for that purpose and is in the treasury
of the Port or is in the process of collection to the credit of an appropriate
fund, free from any previous encumbrances, and is not appropriated for any other
purpose. This certificate is given in compliance with Sections 5705.41 and
5705.44 of the Ohio Revised Code.


Dated: December 27, 2012    


/s/ Brian C. Smith            .
Fiscal Officer
Clinton County Port Authority













32

--------------------------------------------------------------------------------





EXHIBIT A


The Air Park
TRACT 1:
SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, VIRGINIA MILITARY
SURVEY NUMBERS 625, 1162, 1170, 2027, 2690 AND NUMBER 2694 AND BEING PART OF THE
LANDS AS CONVEYED BY DEED TO WILMINGTON AIR PARK, INC. AS RECORDED IN (SEE TABLE
I) THE CLINTON COUNTY DEED RECORDS AND CLINTON COUNTY OFFICIAL RECORDS AND BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING FOR REFERENCE AT A CONCRETE
MONUMENT FOUND IN THE LINE OF VMS NUMBER 1162 AND NUMBER 1170, BEING THE
NORTHWESTERLY CORNER OF WILMINGTON AIR, INC.'S 74.578 ACRE TRACT (DEED NO. 24,
TABLE I) AND CORNER TO THE GREAT OAKS JOINT VOCATIONAL SCHOOL DISTRICT'S
REMAINING PART 92.076 ACRE TRACT (DEED BOOK 239, PAGE 482), AND ALSO BEING IN
THE NORTHWESTERLY RIGHT OF WAY OF AIRPORT ROAD; THENCE WITH A LINE OF SAID
REMAINING PART 92.076 ACRE TRACT, SAID 74.578 ACRE TRACT AND SAID MILITARY
SURVEY LINE S 41°17'49" E 53.28' TO A RAILROAD SPIKE FOUND IN THE CENTERLINE OF
AIRPORT ROAD AND BEING THE TRUE POINT OF BEGINNING FOR THIS TRACT HEREIN
DESCRIBED; THENCE WITH THE PROLONGATION OF SAID PREVIOUS LINE S 41°17'49" E
39.79' TO AN IRON PIN SET IN THE SOUTHEASTERLY RIGHT OF WAY OF AIRPORT ROAD;
THENCE WITH THE SOUTHEASTERLY RIGHT OF WAY OF AIRPORT ROAD S 51°30'20" W 189.75'
TO A CONCRETE MONUMENT FOUND AT THE INTERSECTION WITH THE NORTHWESTERLY RIGHT OF
WAY OF AIRBORNE ROAD; THENCE WITH SAID RIGHT OF WAY OF AIRBORNE ROAD S 37°48'06"
W 635.35' TO A CONCRETE MONUMENT FOUND AT THE CORNER OF THE RIGHT OF WAY OF WEIL
WAY; THENCE WITH THE RIGHT OF WAY OF WEIL WAY N 52°08'40" W 154.89' TO A
CONCRETE MONUMENT FOUND IN THE SOUTHEASTERLY RIGHT OF WAY OF AIRPORT ROAD;
THENCE WITH SAID RIGHT OF WAY OF AIRPORT ROAD S 51°30'20" W 102.90' TO A
CONCRETE MONUMENT FOUND; THENCE CONTINUING WITH RIGHT OF WAY OF WEIL WAY S
52°08'40" E 179.27' TO CONCRETE MONUMENT FOUND IN THE RIGHT OF WAY OF AIRBORNE
ROAD; THENCE WITH SAID RIGHT OF WAY OF AIRBORNE ROAD S 37°48'06" W 630.25' TO AN
IRON PIN SET AT THE CORNER OF THE RIGHT OF WAY OF RUANE DRIVE; THENCE WITH RIGHT
OF WAY OF RUANE DRIVE N 52°09'47" W 332.94' TO A CONCRETE MONUMENT FOUND IN THE
RIGHT OF WAY OF AIRPORT ROAD; THENCE WITH THE RIGHT OF WAY OF AIRPORT ROAD S
51°30'20" W 102.92' TO A RAILROAD SPIKE FOUND AT THE CORNER OF THE RIGHT OF WAY
OF RUANE DRIVE; THENCE WITH SAID RIGHT OF WAY S 52°09' 47" E 357.33' TO A
CONCRETE MONUMENT FOUND IN THE RIGHT OF WAY OF AIRBORNE ROAD; THENCE WITH SAID
RIGHT OF WAY OF AIRBORNE ROAD S 37°48'06" W 1382.49' TO A CONCRETE MONUMENT
FOUND AT THE CORNER OF EWE WAREHOUSE INVESTMENTS V, LTD'S 7.243 ACRE TRACT
(OFFICIAL RECORD 312, PAGE 140); THENCE WITH THE LINE OF SAID 7.243 ACRE TRACT N
52°10'13" W 372.54' TO AN IRON PIN SET; THENCE CONTINUING WITH LINE OF SAID
7.243 ACRE TRACT S 37°46'04" W 775.93' TO A 5/8" IRON PIN FOUND IN THE LINE OF
SAID EWE WAREHOUSE INVESTMENTS V, LTD'S



A-1



--------------------------------------------------------------------------------



6.518 ACRE TRACT (OFFICIAL RECORD 312, PAGE 131); THENCE WITH THE LINE OF SAID
6.518 ACRE TRACT N 48°25'41" W 542.03' TO A RAILROAD SPIKE FOUND IN AIRPORT
ROAD; THENCE CONTINUING WITH THE LINE OF SAID 6.518 ACRE TRACT S 46°51'16" W
384.78' TO A RAILROAD SPIKE FOUND IN THE CENTERLINE OF OLD STATE ROUTE 73 AND
CORNER TO AIRLINE PROFESSIONAL ASSOCIATION TEAMSTER LOCAL 1224 1.000 ACRE TRACT
(OFFICIAL RECORD 328, PAGE 711); THENCE WITH THE LINE OF SAID 1.000 ACRE TRACT S
47°56'48" W 19.22' TO A 5/8" IRON PIN FOUND, A CORNER TO GREAT OAKS JOINT
VOCATIONAL SCHOOL DISTRICT'S REMAINING PART 262.282 ACRE TRACT (OFFICIAL RECORD
239, PAGE 482); THENCE WITH SAID SCHOOL DISTRICT'S LINES ON THE FOLLOWING
COURSES: N 48°25'35" W 554.05' TO AN IRON PIN SET; THENCE S 38°12'31" W 502.96'
TO A 1/2" IRON PIN FOUND; THENCE S 47°59'29" W 295.07' TO A 1/2" IRON PIN FOUND;
THENCE N 42°02'27" W 339.91 TO AN IRON PIN SET; THENCE S 48°18'06" W 118.31' TO
A 1/2" IRON PIN FOUND; THENCE N 42°25'19" W 261.00', A PK NAIL FOUND IN CONCRETE
BEARS S 25°47'38" E 0.11'; THENCE S 48°18'06" W 750.00' TO A 1/2" IRON PIN
FOUND; THENCE S 41°41'28" E 399.97' TO A 1/2" IRON PIN FOUND; THENCE N 48°19'32"
E 206.62' TO A 1/2" IRON PIN FOUND BENT; THENCE S 41°38'10" E 689.93' TO AN IRON
PIN SET; THENCE N 47°31'40" E 275.00' TO AN IRON PIN SET; THENCE S 41°38'01" E
628.96' TO AN IRON PIN SET AT THE CORNER OF AVIATION FUEL, INC.'S 6.092 ACRE
TRACT (DEED BOOK 285, PAGE 339); THENCE WITH THE NORTHWESTERLY LINE OF SAID
6.092 ACRE TRACT S 48°21'17" W 762.89' TO AN IRON PIN SET; THENCE CONTINUING
WITH THE LINE OF SAID 6.092 ACRE TRACT S 41°39'36" E (PASSING AN IRON PIN SET AT
345.53') 347.53'; THENCE CONTINUING WITH THE SOUTHEASTERLY LINE OF SAID 6.092
ACRE TRACT N 48°19'41" E 764.87' TO AN IRON PIN SET IN THE LINE OF SAID SCHOOL
DISTRICT'S REMAINING PART 262.282 ACRE TRACT; THENCE WITH THE LINE OF SAID
SCHOOL DISTRICT'S LAND S 41°59'12" E 223.37' TO A CONCRETE MONUMENT FOUND AT A
CORNER TO THE AIRBORNE ROAD RIGHT OF WAY; THENCE WITH SAID RIGHT OF WAY OF
AIRBORNE ROAD ON THE FOLLOWING COURSES: S 37°48'06" W 2918.18' TO A CONCRETE
MONUMENT MARKING THE BEGINNING OF A CURVE TO THE RIGHT HAVING A RADIUS OF
1150.00'; THENCE WITH SAID CURVE MEASURED ALONG THE ARC A DISTANCE OF 903.21'
FROM WHICH THE LONG CHORD BEARS S 60°18'06" W 880.17' TO A CONCRETE MONUMENT
FOUND; THENCE S 82°48'06" W 2331.02' TO A CONCRETE MONUMENT FOUND MARKING A
CURVE TO THE LEFT HAVING A RADIUS OF 1250.00'; THENCE WITH SAID CURVE MEASURED
ALONG THE ARC A DISTANCE OF 730.74' FROM WHICH ALONG CHORD BEARS S 66°03'16" W
720.38' TO A CONCRETE MONUMENT FOUND; THENCE S 49°18'25" W 911.14' TO A CONCRETE
MONUMENT FOUND MARKING THE BEGINNING OF A CURVE TO THE RIGHT HAVING A RADIUS OF
1150.00'; THENCE WITH SAID CURVE MEASURED ALONG THE ARC A DISTANCE OF 385.70'
FROM WHICH A LONG CHORD BEARS S 58°54'55" W 383.89' TO A, CONCRETE MONUMENT
FOUND; THENCE S 68°31'24" W 2263.22' TO A CONCRETE MONUMENT FOUND; THENCE N
65°31'24" W 48.63' TO A CONCRETE MONUMENT FOUND IN THE RIGHT OF WAY OF STATE
ROUTE 134; THENCE WITH SAID RIGHT OF WAY S 19°31'15" E 133.17' TO A CONCRETE
MONUMENT FOUND IN THE LINE OF THE CITY OF WILMINGTON'S 25.52 ACRE TRACT (DEED
BOOK 196, PAGE 45); THENCE WITH THE CITY'S LINE S 68°31'24" W 30.03' TO A PK
NAIL FOUND IN THE CENTERLINE OF SAID STATE ROUTE 134; THENCE WITH SAID
CENTERLINE

A-2

--------------------------------------------------------------------------------



N 19°31'57" W 2517.43' TO A RAILROAD SPIKE FOUND; THENCE N 71°42'34" E AND
BECOMING THE SOUTHEASTERLY RIGHT OF WAY OF DAVIDS DRIVE (PASSING AN IRON PIN SET
AT 30.00') 184.98' TO AN IRON PIN SET, A CORNER TO THE COMMUNITY IMPROVEMENT
CORPORATION'S (ALSO REFERRED TO AS CIC) REMAINING PART 84.791 ACRE TRACT
(OFFICIAL RECORD 66, PAGE 559); THENCE WITH THE LINE OF SAID 84.791 ACRE TRACT
ON THE FOLLOWING COURSES: S 25°31'18" E 83.08' TO AN IRON PIN SET; THENCE S
71°17'58" E 144.92' TO AN IRON PIN SET; THENCE S 14°02'40" E 129.25' TO AN IRON
PIN SET; THENCE N 86°08'22" E 343.76' TO AN IRON PIN SET THENCE S 41°22'12" E
1033.98' TO AN IRON PIN SET; THENCE N 46°19'30" E 230.15' TO AN IRON PIN SET;
THENCE N 37°47'40" E 600.49' TO AN IRON PIN SET; THENCE N 52°10'47" W 50.00' TO
AN IRON PIN SET AT THE SOUTHEASTERLY CORNER OF THE BOARD OF COUNTY
COMMISSIONERS' 14.500 ACRE TRACT (OFFICIAL RECORD 302, PAGE 717); THENCE WITH
THE LINE OF SAID 14.500 ACRE TRACT AND BECOMING THE LINE OF SAID COMMISSIONERS'
5.000 ACRE TRACT, CIC'S REMAINING PART 187.99 ACRE TRACT (DEED BOOK 281, PAGE
698), AND NAVIGATOR GROUP OF OCALA, INC.'S 30.000 ACRE TRACT (OFFICIAL RECORD
342, PAGE 564) N 37°47'40" E 4501.42' TO AN IRON PIN SET IN THE LINE OF R.L.R.
INVESTMENTS, L.L.C.'S 17.393 ACRE TRACT (OFFICIAL RECORD 331, PAGE 121); THENCE
WITH THE LINE OF SAID 17.393 ACRE TRACT S 52°12'20" E 44.50' TO A 1/2" IRON PIN
FOUND; THENCE CONTINUING WITH THE LINE OF SAID 17.393 ACRE TRACT AND BECOMING
THE LINE OF R.L.R. INVESTMENTS, L.L.C.'S 15.854 ACRE TRACT (OFFICIAL RECORD 311,
PAGE 337), DAVID H. STEWART'S 5.969 ACRE TRACT (OFFICIAL RECORD 249, PAGE 661),
SANDRA K. WHITLEY'S 5.900 ACRE TRACT (OFFICIAL RECORD 277, PAGE 32) AND JOHN M.
STANFORTH'S 10.240 ACRE TRACT (OFFICIAL RECORD 339, PAGE 134) N 37°47'38" E
4220.18' TO A 5/8" IRON PIN FOUND; THENCE CONTINUING WITH STANFORTH'S LINE N
48°28'45" W 344.86' TO A 5/8" IRON PIN FOUND IN THE LINE OF THE CLINTON COUNTY
ANIMAL PROTECTIVE ASSOCIATION FOR THE PREVENTION OF CRUELTY TO ANIMALS 1.322
ACRE TRACT (DEED BOOK 268, PAGE 139); THENCE WITH THE LINE OF SAID 1.322 ACRE
TRACT AND BECOMING THE LINE OF WILMINGTON COLLEGE'S 60.45 ACRE TRACT (OFFICIAL
RECORD 231, PAGE 735), THE NATIONAL BANK AND TRUST CO.'S 205.51 ACRE TRACT
(OFFICIAL RECORD 180, PAGE 818), AND THE LINE OF B. ANTHONY WILLIAMS TRUST'S
REMAINING PART 536.23 ACRE TRACT (OFFICIAL RECORD 349, PAGE 119) N 37°48'39" E
4357.17' TO A 1" IRON PIN FOUND; THENCE WITH THE WILLIAMS TRUST'S LANDS ON THE
FOLLOWING COURSES: S 52°13'32" E 309.65' TO A 1/2" IRON PIN FOUND; THENCE N
29°16'39" E 908.59', A 5/8" IRON PIN FOUND BEARS S 6°19'35" E 0.16'; THENCE S
52°11'31" E 524.99' TO A 5/8" IRON PIN FOUND; THENCE N 37°48'29" E 900.00' TO A
5/8" IRON PIN FOUND; THENCE S 52°11'31" E 400.00', A 5/8" IRON PIN, FOUND BEARS
S 31°27'27" E 0.16'; THENCE S 37°48' 29" W 900.00' TO A 1/2" IRON PIN FOUND;
THENCE S 52°11'31" E 524.99' TO A 5/8" IRON PIN FOUND AT A CORNER TO ABX AIR,
INC.'S REMAINING PART 113.525 ACRE TRACT (OFFICIAL RECORD 88, PAGE 438); THENCE
WITH THE LINE OF SAID 113.525 AND BECOMING THE LINE OF WILMINGTON COMMERCE PARK
PARTNERSHIP'S 6.130 ACRE TRACT (OFFICIAL RECORD 350, PAGE 505) AND THE LINE OF
PREVIOUS SAID GREAT OAKS JOINT VOCATIONAL SCHOOL DISTRICT'S REMAINING PART
92.076 ACRE TRACT S 46°19'54" W 1373.16' TO A 1/2" IRON PIN FOUND; THENCE WITH
SAID SCHOOL

A-3

--------------------------------------------------------------------------------



DISTRICT'S LINE S 52°11'49" E 938.65' TO AN IRON PIN SET AT THE CORNER OF
AVIATION FUEL, INC.'S 4.586 ACRE TRACT (DEED BOOK 285, PAGE 337), AN IRON PIN
SET BEARS S 69°20'39" W 0.36'; THENCE WITH THE LINES OF SAID 4.586 ACRE TRACT ON
THE FOLLOWING COURSES: S 40°42'14" W 400.42' TO A 5/8" IRON PIN FOUND; THENCE N
52°08'36" W 118.01' TO A MAG NAIL SET; THENCE S 37°49'33" W 27.76' TO A DRILL
HOLE FOUND IN CONCRETE; THENCE S 52°16'50" E (PASSING A NAIL FOUND AT 50.00')
587.82' TO A 5/8" IRON PIN FOUND; THENCE N 37°47'15" E 426.46' TO A 1/2" IRON
PIN FOUND IN THE LINE OF SAID SCHOOL DISTRICT'S LANDS; THENCE WITH THE LINE OF
SAID SCHOOL DISTRICT'S REMAINING PART 92.076 ACRE TRACT S 52°14'24" E 317.64' TO
A 1/2" IRON PIN FOUND; THENCE CONTINUING WITH SAID SCHOOL DISTRICT'S LINE S
37°55'13" W 565.93' TO A 1" IRON PIN FOUND; THENCE STILL WITH THE LINE OF SAID
SCHOOL DISTRICT'S LAND S 52°12'33" E 451.34' TO A 1/2" IRON PIN FOUND AT THE
CORNER OF THE CITY OF WILMINGTON'S 0.84 ACRE TRACT (OFFICIAL
RECORD 204, PAGE 219); THENCE WITH THE LINE OF SAID 0.84 ACRE TRACT S 37°50'00"
W 244.92' TO AN IRON PIN SET AT THE CORNER OF ROTARY FORMS PRESS, INC.'S 4.896
ACRE TRACT (DEED BOOK 264, PAGE 1); THENCE WITH THE LINE OF SAID 4.896 ACRE
TRACT N 52°15'20" W 554.15' TO A 3/4" IRON PIN FOUND IN THE LINE OF R.L.R.
INVESTMENTS, L.L.C.'S REMAINING PART 5.362 ACRE TRACT (OFFICIAL RECORD 298, PAGE
283); THENCE WITH THE LINE OF SAID R.L.R. INVESTMENTS ON THE FOLLOWING COURSES:
N 37°44'43" E 14.01' TO A 5/8" IRON PIN FOUND; THENCE N 52°14'57" W 330.66' TO A
CHISELED "X" FOUND IN CONCRETE; THENCE S 37°49'36" W 310.99' TO A CHISELED "X"
FOUND IN CONCRETE; THENCE S 52°15'28" E AND BECOMING THE CENTERLINE OF HUNTER
DRIVE 365.11' TO A RAILROAD SPIKE FOUND; THENCE WITH THE CENTERLINE OF HUNTER
DRIVE S 37°48'20" W 497.69' TO A RAILROAD SPIKE FOUND AT THE INTERSECTION WITH
THE CENTERLINE OF RUANE DRIVE; THENCE WITH THE CENTERLINE OF RUANE DRIVE S
52°08'34" E 684.83' TO A RAILROAD SPIKE FOUND, A CORNER TO WILMINGTON AIR PARK
INC.'S 0.392 ACRE TRACT (OFFICIAL RECORDS 492, PAGE 324); THENCE WITH THE LINES
OF SAID 0.392 ACRE TRACT ON THE FOLLOWING COURSES: S 37°46'29" W 159.87'; THENCE
S 52°08'20" E 106.84'; THENCE N 37°45'40" E 159.87' TO A RAILROAD SPIKE FOUND IN
THE CENTERLINE OF RUANE DRIVE; THENCE WITH SAID CENTERLINE S52°08'34" E 264.73'
TO A PK NAIL FOUND IN THE CENTERLINE OF AIRPORTROAD; THENCE WITH THE CENTERLINE
OF AIRPORT ROAD N 51°30'59" E 1654.26' TO THE TRUE POINT OF BEGINNING CONTAINING
1105.562 ACRES OF LAND, MORE OR LESS.
TOGETHER WITH A NON-EXCLUSIVE ACCESS EASEMENT FOR THE BENEFIT OF TRACT 1, AS
CREATED BY AN ACCESS EASEMENT FROM THE BOARD OF EDUCATION OF GREAT OAKS
INSTITUTE OF TECHNOLOGY AND CAREER DEVELOPMENT, FKA GREAT OAKS JOINT VOCATIONAL
SCHOOL DISTRICT TO WILMINGTON AIR PARK, INC., FILED IN DEED VOLUME 145, PAGE
662, RECORDER'S OFFICE, CLINTON COUNTY, OHIO, WHICH EASEMENT IS MORE
SPECIFICALLY DESCRIBED AS FOLLOWS:
SITUATED IN UNION TOWNSHIP, CLINTON COUNTY, OHIO, AND BEING A PART OF M.S. #1162
. BEGINNING AT A PIN AT THE SOUTHERLY CORNER OF THE 52.038 ACRE TRACT AS
RECORDED IN VOLUME 24, PLAT NO. 252, OF THE CLINTON COUNTY ENGINEERS RECORD OF
LAND DIVISION: RUNNING THENCE, FROM SAID POINT OF BEGINNING,

A-4

--------------------------------------------------------------------------------



WITH THE LINES OF SAID 52.038 ACRE TRACT, ON THE FOLLOWING COURSES: (1) N. 41°
59' 35" W., 570.29 FEET TO A PIPE; (2) N. 41° 38' 23" W., 75.00 FEET TO A POINT;
THENCE, ON THE FOLLOWING COURSES: (1) N. 48° 21' 37" E., 30.00 FEET TO A POINT;
(2) S. 41° 38' 23" E., 74.91 FEET TO A POINT; (3) S. 41° 59' 35" E., 564.79 FEET
TO A POINT; THENCE, WITH A LINE OF SAID 52.038 ACRE TRACT, S. 37° 47' 49" W.,
30.48 FEET TO THE POINT OF BEGINNING.


NOTE: THE ABOVE DESCRIBED TRACT 1 SAVES AND EXCEPTS A 5.001 ACRE TRACT AS
CONVEYED BY DEED TO AVIATION FUEL AS RECORDED IN CLINTON COUNTY OFFICIAL RECORD
212, PAGE 848 AND DESCRIBED AS FOLLOWS: SITUATE IN THE CITY OF WILMINGTON,
CLINTON COUNTY, OHIO, AND BEING A PART OF MS NO. 1162 AND BOUNDED AND DESCRIBED
AS FOLLOWS: COMMENCING AT A 3/4" IRON PIPE (FOUND) AT THE NORTHERLY CORNER OF A
6.092 ACRE TRACT AS CONVEYED TO AVIATION FUEL, INC. IN VOLUME 285, PAGE 339 OF
THE CLINTON COUNTY, OHIO, DEED RECORDS, SAID PIPE BEING AT A CORNER OF A 195.568
ACRE TRACT AS RECORDED IN VOLUME 24, PAGE NO. 12 OF THE CLINTON COUNTY ENGINEERS
RECORD OF LAND DIVISION AND AT A CORNER OF A 52.038 ACRE TRACT AS RECORDED IN
VOLUME 24, PLAT NO. 254 OF SAID RECORD OF LAND DIVISION; THENCE, WITH A LINE OF
SAID 195.568 ACRE TRACT AND SAID 52.038 ACRE TRACT, N 41°38'23" W 75.00 FEET TO
A POINT; THENCE, S 48°08'00" W 542.30 FEET TO A 1/2" IRON PIN (SET) AT THE POINT
OF BEGINNING FOR THE HEREIN DESCRIBED TRACT: RUNNING THENCE, FROM SAID POINT OF
BEGINNING, BY NEW DIVISION LINES, ON THE FOLLOWING COURSES: (1) S 48°37'45" W
561.48 FEET TO A 1/2" IRON PIN (SET); (2) N 41°22'15" W 388.00 FEET TO A 1/2"
IRON PIN (SET); (3) N 48°37'45" E 561.48 FEET TO A 1/2" IRON PIN (SET); (4) S
41°22'15" E 388.00 FEET TO THE POINT OF BEGINNING, CONTAINING FIVE AND ONE
THOUSANDTH (5.001) ACRES.
THE ABOVE DESCRIBED CONTAINS 43.743 ACRES IN VMS NUMBER 625, 412.687 ACRES IN
VMS NUMBER 1162, 35.261 ACRES IN VMS 1170, 542.797 ACRES IN VMS NUMBER 2027, AND
69.871 ACRES IN VMS NUMBER 2690 AND 1.20 ACRES IN VMS 2694.
THIS SURVEY IS BASED UPON A FIELD SURVEY CONDUCTED UNDER THE DIRECTION OF R.
DOUGLAS SUTTON, OHIO PROFESSIONAL SURVEYOR NO. 7124 BY CLINCO & SUTTON SURVEYORS
IN SEPTEMBER, 2001. IRON PINS REFERRED TO AS SET ARE 5/8" DIAMETER STEEL AND 30"
IN LENGTH WITH A YELLOW CAP STAMPED "CLINCO & SUTTON". BEARINGS ARE BASED UPON
AN ASSUMED AZIMUTH AND ARE FOR ANGULAR MEASUREMENT PURPOSES ONLY. RECORDED IN
VOLUME 33, PAGE 203, OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION.


NOTE: THE ABOVE DESCRIBED TRACT 1 SAVES AND EXCEPTS A 0.843 ACRE TRACT FURTHER
DESCRIBED AS FOLLOWS:
SITUATED IN UNION TOWNSHIP, CLINTON COUNTY, OHIO, AND BEING A PART OF MILITARY
SURVEY NO. 1162 AND BOUNDED AND DESCRIBED AS FOLLOWS:
BEGINNING AT A ½" IRON PIN (FOUND) AT THE SOUTHERLY CORNER OF THE 8.370 ACRE
TRACT AS RECORDED IN VOLUME 20, PLAT NO. 197, OF THE CLINTON COUNTY ENGINEERS
RECORD OF LAND DIVISION:

A-5

--------------------------------------------------------------------------------



RUNNING THENCE, FROM SAID POINT OF BEGINNING, WITH A LINE OF SAID 8.370 ACRE
TRACT, N. 52° 15' 44" W. 150.00 FEET TO A ½" IRON PIN (SET); THENCE, BY A NEW
DIVISION LINE, N. 37° 47' 36" E. 244.98 FEET TO A ½" IRON PIN (SET); THENCE,
WITH THE LINES OF THE AFORESAID 8.370 ACRE TRACT, ON THE FOLLOWING COURSES: (1)
S. 52° 13' 33" E. 150.00 FEET TO A ½" IRON PIN (FOUND); (2) S. 37° 47' 36" W.
244.88 FEET TO THE POINT OF BEGINNING, CONTAINING EIGHT HUNDRED FOURTY THREE
THOUSANDTHS (0.843) OF AN ACRE.




 
NOTE: THE ABOVE DESCRIBED TRACT 1 SAVES AND EXCEPTS A 47.225 ACRE TRACT FURTHER
DESCRIBED AS FOLLOWS:
Situated in the State of Ohio, County of Clinton, Township of Union, City of
Wilmington, lying in Virginia Military Surveys 625, 2694 and 2027, and being
part of that 1100.621 acre tract conveyed as Tract 1 to Wilmington Air Park LLC
by deed of record in Official Record 516, Page 610 (all references are to the
records of the Recorder's Office, Clinton County, Ohio) and being more
particularly described as follows:
BEGINNING at a railroad spike found at the intersection of the southerly
right-of-way line of Airborne Road as dedicated in the "Dedication Plat Airborne
Road & Extensions of Ruane Drive and Weil Way" of record in Plat Book 7, Pages
50A-51B (width varies) and the easterly right-of-way line of State Route 134 (60
feet wide), being a southeasterly corner of said 1100.621 acre tract and being
in a northerly line of that 25.52 acre tract as conveyed to the City of
Wilmington of record in Deed Book 196, Page 45;
Thence South 68° 51' 20" West, with the northerly line of said 25.52 acre tract,
a distance of 30.02 feet to a magnetic nail found on the centerline of State
Route 134 at the corner common to said 1100.621 acre tract and said 25.52 acre
tract and on easterly line of that 102.36 acre tract conveyed to James W. Foland
and Betty M. Foland of record in Deed Book 216, Page 176;
Thence North 19° 11' 59" West, with the centerline of said State Route 134 and
with the easterly line of said 102.36 acre tract and with the easterly line of
that 94.658 acre tract conveyed to Homer Wendell Harding, Trustee of record in
Official Record 507, Page 897 and also conveyed to Ruth Alice Harding, Trustee
of record in Official Record 507, Page 906, a distance of 2517.39 feet (passing
a railroad spike found at the centerline intersection of said State Route 134
and said Airborne Road at 48.29 feet) to a magnetic nail found at a north
westerly corner of said 1100.621 acre tract, and on the westerly projection of
the southerly right-of-way of Davids Drive as dedicated in the "Dedication Plat
Davids Drive" of record in Plat Book 7 Page 70C;
Thence North 72° 01' 51" East, with the southerly projection and southerly
right-of-way line of Davids Drive (100 feet wide), a distance of 184.96 feet
(passing a 5/8 inch rebar found capped "Clinco" at 29.99 feet), to a 5/8 inch
rebar found capped "Clinco" at a northwesterly corner of the original 84.791
acre tract conveyed to Community Improvement Corporation of Wilmington of record
in Official Record 66, Page 559;
Thence with the perimeter of said original 84.791 acre tract, the following
courses and distances:


South 25° 12' 30" East, a distance of 83.04 feet to a 5/8 inch rebar found
capped "Clinco";


South 70° 58' 01" East, a distance of 144.91 feet to a 5/8 inch rebar found
capped "Clinco";

A-6

--------------------------------------------------------------------------------





South 13° 43' 22" East, a distance of 129.25 feet to a 5/8 inch rebar found
capped "Clinco";


North 86° 28' 00" East, a distance of 343.77 feet to a 5/8 inch rebar found
capped "Clinco";


South 41° 01' 45" East, a distance of 1025.53 feet to an iron pin set;


Thence across said 1100.621 acre tract, the following courses and distances:


South 46° 37' 19" West, a distance of 109.25 feet to an iron pin set;


South 41° 19' 48" East, a distance of 1058.33 feet to an iron pin set on the
northerly right-of-way line of said Airborne Road;


Thence with the northerly right-of-way line of said Airborne Road, the following
courses and distances:


South 68° 51' 21" West, a distance of 1242.20 feet to a 1/2 inch rebar found in
concrete;


North 65° 11' 27" West, a distance of 48.64 feet to a 1/2 inch rebar found in
concrete at the intersection of the northerly right-of-way line of said Airborne
Road and the easterly right-of-way line of said State Route 134;


Thence South 19° 11' 59" East, with the westerly terminus of the "Dedication
Plat Airborne Road & Extensions of Ruane Drive and Weil Way", a distance of
133.19 feet to the POINT OF BEGINNING and containing 47.225 acres of land, more
or less of which 1.733 acres is located in the right-of-way of State Route 134,
approximately 1.244 acres is located in Virginia Military Survey 2694,
approximately 43.583 acres is located in Virginia Military Survey 625 and
approximately 2.398 acres is located in Virginia Military Survey 2027, 45.492
acres are located in the City of Wilmington and 1.733 acres are located in Union
Township.


Iron pins set, where indicated, are iron pipes, thirteen sixteenths (13/16) inch
inside diameter, thirty (30) inches long with a plastic plug placed in the top
bearing the initials EMHT INC.


This description is based on existing records and an actual field survey
performed in November 2009.


The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate system by GPS observations and
observations of selected NGS monuments AIRBORNE and AIRBORNE AZ MK. The portion
of the right-of-way line of Airborne Road, having a bearing of North 38° 08' 03"
East, is designated the "basis of bearing" for this survey.


TRACT 2:



A-7

--------------------------------------------------------------------------------



Situated in the State of Ohio, County of Clinton, Township of Union, lying in
Virginia Military Surveys 1162, 1170 and 2027, and being part of that original
784.989 acre tract conveyed as Tract 2 to Wilmington Air Park LLC by deed of
record in Official Record 516, Page 610 (all references are to the records of
the Recorder's Office, Clinton County, Ohio) and being more particularly
described as follows:


BEGINNING at a 1/2 inch rebar found in concrete at the a northwesterly corner of
said original 784.989 acre tract in the easterly line of Virginia Military
Survey Number 1162 and in the westerly line of Virginia Military Survey Number
1170, in the southerly line of the original 92.076 acre tract conveyed to Great
Oaks Joint Vocational School District, Ohio of record in Deed Book 239, Page 482
and in the northerly right-of-way line of Airport Road (width varies);


Thence North 51° 58' 29" East, partially with the northerly right-of-way line of
said Airport Road, with the southerly line of said original 92.076 acre tract,
with the southerly line of the original 50.00 acre tract conveyed to The Board
of Education of Great Oaks Institute of Technology and Career Development of
record in Official Record 145, Page 647, with the southerly line of that 0.387
acre tract conveyed as Parcel 26 WDV to the City of Wilmington of record in
Official Record 701, Page 1 and with the southerly line of the original 7.707
acre tract conveyed to Wilmington Air Park LLC of record in Official Record 515,
Page 662 a distance of 1875.30 feet, (passing a magnetic nail found at 459.51
feet) to a magnetic nail set in the centerline of State Route 73 (width varies)
[Ohio Department of Transportation Plan CLI-73 (11.81-13.42)] at the northerly
corner of said original 784.989 acre tract and on the westerly line of that
2.013 acre tract conveyed as Parcel 22E to the State of Ohio by deed of record
in Official Record 666, Page 558;


Thence with a curve to the right having a central angle of 16° 36' 48", a radius
of 3819.72 feet, an arc length of 1107.55 feet, and a chord that bears South 29°
16' 12" East, a chord distance of 1103.67 feet, along the centerline of said
State Route 73, with the westerly line of said Parcel 22E and with the westerly
line of that 6.036 acre tract conveyed as Parcel 22WL to the State of Ohio by
deed of record in Official Record 666, Page 558, (passing the centerline of
Airborne Road [Ohio Department of Transportation Plan CLI-73 (12.03)] at an arc
length of 51.55 feet, referenced by a 1 inch solid iron pipe found in a monument
box, being South 47° 02' 59" West a distance of 0.58 feet) to a magnetic nail
set;


Thence across said original 784.989 acre tract, the following courses and
distances:


South 25° 35' 02" West, a distance of 1303.28 feet to an iron pin set;


South 47° 07' 29" West, a distance of 702.68 feet to an iron pin set;


South 47° 07' 28" West, a distance of 1181.16 feet to an iron pin set;


South 26° 41' 52" West, a distance of 348.20 feet to an iron pin set;


South 15° 22' 12" West, a distance of 544.70 feet to an iron pin set;



A-8

--------------------------------------------------------------------------------



South 31° 41' 51" West, a distance of 711.99 feet to an iron pin set;


South 37° 27' 01" West, a distance of 614.23 feet to an iron pin set;


South 39° 29' 40" West, a distance of 257.45 feet to a magnetic nail set;


South 53° 12' 36" East, a distance of 51.19 feet to a railroad spike found at
the northeasterly corner of that 72.25 acre tract conveyed as Tract 71 to
Wilmington College by deed of record in Deed Book 184, Page 306;


Thence South 47° 10' 33" West, with the northerly line of said 72.25 acre tract,
a distance of 2580.78 feet to a 5/8 inch rebar found capped "Clinco" found at
the northwesterly corner of said 72.25 acre tract in the easterly line of
Virginia Military Survey Number 2027 and in the westerly line of Virginia
Military Survey Number 1162;


Thence across said original 784.989 acre tract, the following courses and
distances:


North 40° 45' 33" West, with the easterly line of Virginia Military Survey
Number 2027 and with the westerly line of Virginia Military Survey Number 1162,
a distance of 31.89 feet to an iron pin set;


South 38° 10' 31" West, a distance of 1484.61 feet to an iron pin set;


South 40° 53' 07" East, a distance of 648.98 feet to an iron pin set;


South 46° 47' 14" West, a distance of 232.26 feet to an iron pin set;


South 32° 10' 47" East, a distance of 209.16 feet to a railroad spike set in the
centerline of Jenkins Road (Township Road 261) (40 feet wide), being the
northerly line of Virginia Military Survey Number 2386 and being the southerly
line of Virginia Military Survey Number 2027 and being the northerly line of
that 300 acre tract conveyed to David W. Fife and James G. Fife by deed of
record in Official Record 677, Page 235;


Thence South 50° 24' 05" West, with the centerline of said Jenkins Road, the
northerly line of Virginia Military Survey Number 2386, the southerly line of
Virginia Military Survey Number 2027 and with the northerly line of said 300
acre tract, a distance of 1110.95 feet to a magnetic nail found at the
northwesterly corner of said 300 acre tract and at the northeasterly corner of
that 150 acre tract conveyed as Parcel One to Wilmington Air Park, Inc. by deed
of record in Official Record 79, Page 218,


Thence South 50° 29' 14" West, partially with the centerline of said Jenkins
Road, the northerly line of Virginia Military Survey Number 2386, the southerly
line of Virginia Military Survey Number 2027 and with the northerly line of said
150 acre tract, a distance of 3009.80 feet (passing a 1/2 inch rebar capped
"Clinco" found at 2969.90 feet) to a 5/8 inch rebar capped "Clinco"

A-9

--------------------------------------------------------------------------------



found at the southeasterly corner of that 107.305 acre tract conveyed to
Suburban Investments Co. by deed of record in Official Record 191, Page 337;


Thence North 41° 09' 10" West, with the easterly line of said 107.305 acre
tract, a distance of 674.51 feet to an iron pin set;


Thence across said Original 784.989 acre tract, the following courses and
distances:


North 38° 07' 29" East, a distance of 1243.38 feet to an iron pin set;


North 41° 34' 04" West, a distance of 578.26 feet to an iron pin set;


North 38° 36' 07" East, a distance of 2458.81 feet to an iron pin set on the
southerly right-of-way line of Airborne Road (width varies) as dedicated in the
"Dedication Plat Airborne Road & Extensions of Ruane Drive and Weil Way" of
record in Plat Book 7, Pages 50A-51B;


Thence with the southerly right-of-way line of said Airborne Road, the following
courses and distances:


With a curve to the left having a central angle of 06° 48' 03", a radius of
1250.00 feet, an arc length of 148.37 feet and a chord that bears North 41° 32'
04" East, a chord distance of 148.29 feet to a 1/2 inch rebar found in concrete
at the point of tangency;


North 38° 08' 03" East, a distance of 1785.93 feet to a 1/2 inch rebar found in
concrete;


North 39° 00' 07" East, a distance of 660.08 feet to a 1/2 inch rebar found in
concrete;


North 38° 08' 03" East, a distance of 2098.06 feet to a 1/2 inch rebar found in
concrete;


North 37° 15' 58" East, a distance of 660.08 feet to a 1/2 inch rebar found in
concrete;


North 38° 08' 03" East, a distance of 576.77 feet to a 1/2 inch rebar found in
concrete;


North 39° 00' 07" East, a distance of 660.08 feet to a 1/2 inch rebar found in
concrete;


North 38° 08' 03" East, a distance of 2043.92 feet to a 1/2 inch rebar found in
concrete at a point of curvature;


With said curve to the right, having a central angle of 13° 42' 14", a radius of
1958.82 feet, an arc length of 468.51 feet and a chord that bears North 44° 59'
10" East, a chord distance of 467.39 feet (passing a 1/2 inch rebar found in
concrete at an arc length of 40.22 feet, being on the easterly line of Virginia
Military Survey 1162 and being on the westerly line of Virginia Military Survey
1170) to a 1/2 inch rebar found in concrete at a point of tangency;


North 51° 50' 17" East, a distance of 142.79 feet to a 1/2 inch rebar found in
concrete;

A-10

--------------------------------------------------------------------------------





North 38° 09' 43" West, a distance of 11.56 feet to an iron pin set at the
easterly terminus of said Airborne Road, in the southerly right-of-way line of
said Airport Road;


Thence South 52° 40' 03" West, with the easterly terminus of said Airborne Road,
a distance of 570.99 feet to a magnetic nail set at the southeasterly corner of
that 1100.621 acre tract conveyed as Tract 1 to Wilmington Air Park LLC by deed
of record in Official Record 516, Page 610, in the easterly line of Virginia
Military Survey 1162 and in the westerly line of Virginia Military Survey Number
1170;


Thence North 40° 57' 32" West, with the easterly line of said 1100.621 acre
tract, with the easterly line of said original 92.076 acre tract, with the
easterly line of Virginia Military Survey 1162 and with the westerly line of
Virginia Military Survey Number 1170, a distance of 93.30 feet (passing a
magnetic nail set at 40.05 feet on the centerline of said Airport Road) to the
POINT OF BEGINNING and containing 481.033 acres of land, more or less of which
7.591 acres is located in the right-of-way of Airport Road, State Route 73 and
Jenkins Road, approximately 58.279 acres is located in Virginia Military Survey
Number 1170, approximately 222.766 acres is located in Virginia Military Survey
Number 1162 and approximately 199.988 acres is located in Virginia Military
Survey Number 2027.


Iron pins set, where indicated, are iron pipes, thirteen sixteenths (13/16) inch
inside diameter, thirty (30) inches long with a plastic plug placed in the top
bearing the initials EMHT INC.


This description is based on existing records and an actual field survey
performed in November 2009.


The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate system by GPS observations and
observations of selected NGS monuments AIRBORNE and AIRBORNE AZ MK. The portion
of the right-of-way line of Airborne Road, having a bearing of North 38° 08' 03"
East, is designated the "basis of bearing" for this survey.


Note: The above described tract saves and excepts a 0.980 acre tract conveyed as
parcel 23WDV to The City of Wilmington of record in Official Record 673, Page
226, and of record in Survey Record 36, Pages 86-109, further described by the
legal description prepared by Kevin L. Stacy, Professional Surveyor 7531, and
described as follows:


Situated in Union Township, Clinton County, State of Ohio, and being part of the
Military Survey 1170, being conveyed to Wilmington Air Park LLC by instrument of
record in Official Record 516 Page 610 and is bounded and described as follows;


Commencing for reference at the intersection of Airborne Road and existing S .R.
73;


Thence South 52° 01' 17" West 75.37 feet to a point in the southerly
right-of-way line of said existing S.R. 73;

A-11

--------------------------------------------------------------------------------





Thence South 43° 00' 06" East 38.42 feet to a point in the existing southerly
right-of-way line of said S.R. 73 and in the existing southerly right-of-way
line of Airborne Road, said point also being at 38.28 feet right of centerline
Station 42+08.76 (proposed Airborne Road), said point also being the TRUE POINT
OF BEGINNING of the parcel herein described;


Thence South 43° 00' 06" East, 8.31 feet along the existing southerly
right-of-way line of Township Road 153 to a point at 46.56 feet right of
centerline Station 42+09.49 (proposed Airborne Road);


Thence South 35° 40' 13" East, 58.49 feet along the existing southerly
right-of-way line of Township Road 153 to an iron pin set at 105.00 feet right
of centerline Station 42+07.13 (proposed Airborne Road);
 

Thence South 52° 53' 35" West, 657.21 feet to an iron pin set at 95.00 feet
right of centerline Station 35+50.00 (proposed Airborne Road);


Thence South 80° 49' 27" West, 112.89 feet to an iron pin set on the existing
southerly right-of-way line of Airborne Road at 40.61 feet right of centerline
Station 34+51.07 (proposed Airborne Road);


Thence North 51° 50' 42" East, 757.69 feet along the existing southerly
right-of-way line of Airborne Road to the TRUE POINT OF BEGINNING.


The above described area contains 0.980 acres of land, more or less, of which
the present road occupies 0.000 acres of land, more or less.


This description was prepared under the direct supervision and reviewed on June
5, 2005 by Kevin L. Stacy, Professional Surveyor Number 7531.


This description is based on a survey made under the direction and supervision
of Paul Feie Professional Surveyor Number 6723 in 2004 and 2005.


The Grantor claims title by instrument of record in Official Record 73, Page
687, Recorder's Office, Clinton County, Ohio.


The basis of bearings in this description are based upon the Ohio State Plane
Coordinate System, Ohio South Zone NAD 83 (1995) utilizing NGS monuments stamped
"GPS 19 2000", "GPS 18 2000" and "GPS 22 2000".


The stations referred to herein are from the centerline of Right-of-Way of
Airborne Road as found on the Ohio Department of Transportation Right-of-Way
Centerline Plat CLI-73-12.03 to be recorded in the Clinton County Recorder's
Office.



A-12

--------------------------------------------------------------------------------



Monuments referred to as iron pins set are 3/4 inch diameter, 30 inch long iron
bars with a 2 1/2 inch diameter aluminum cap marked 'ODOT R/W, District 8'.


TRACT 3:


SITUATE IN UNION TOWNSHIP, CLINTON COUNTY, OHIO VIRGINIA MILITARY SURVEY NUMBER
1162, AND BEING PART OF THE REMAINING PART OF A 10.942 ACRE TRACT AS CONVEYED BY
DEED TO WILMINGTON AIR PARK, INC. AS RECORDED IN VOLUME 64, PAGE 154 OF THE
CLINTON COUNTY OFFICIAL RECORDS AND BEING MORE PARTICULARLY DESCRIBED, AS
FOLLOWS: COMMENCING FOR REFERENCE AT A RAILROAD SPIKE FOUND AT THE INTERSECTION
OF THE CENTERLINES OF OLD STATE ROUTE 73 AND AIRPORT ROAD; THENCE WITH THE
CENTERLINE OF OLD STATE ROUTE 73, S 48°25'58" E 235.20' TO A RAILROAD SPIKE
FOUND AT THE SOUTHEASTERLY CORNER OF AIRLINE PROFESSIONAL ASSOCIATION'S,
TEAMSTER LOCAL 1224, 1.000 ACRE TRACT (OFFICIAL RECORD 328, PAGE 711) AND BEING
THE TRUE POINT OF BEGINNING FOR THIS TRACT HEREIN DESCRIBED; THENCE WITH THE
PROLONGATION OF SAID CENTERLINE S 48°25'58" E 50.03' TO A RAILROAD SPIKE FOUND
AT THE CORNER OF EWE WAREHOUSE INVESTMENTS V, LTD.'S 6.252 ACRE TRACT, (OFFICIAL
RECORD 312, PAGE 135); THENCE WITH THE LINE OF SAID 6.252 ACRE TRACT S 43°22'44"
W 360.46' TO A 5/8" IRON PIN FOUND IN THE LINE OF GREAT OAKS JOINT VOCATIONAL
SCHOOL DISTRICT'S REMAINING PART 262.282 ACRE TRACT. (DEED BOOK 239, PAGE 482);
THENCE WITH SAID SCHOOL DISTRICT'S LINE N 48°21'44" W 279.27' TO A 1" O.D. PIPE
FOUND; THENCE CONTINUING WITH SCHOOL DISTRICT'S LINE N 48°02'14" E 151.88' TO A
5/8" IRON PIN FOUND AT THE CORNER OF SAID AIRLINE PROFESSIONAL ASSOCIATION'S
1.000 ACRE TRACT; THENCE WITH THE LINE OF SAID 1.000 ACRE TRACT S 48°26'31" E
217.06' TO A 5/8" IRON PIN FOUND; THENCE CONTINUING WITH THE LINE OF SAID 1.000
ACRE TRACT N 43°20'16" E 209.09' TO THE TRUE POINT OF BEGINNING CONTAINING 1.187
ACRES OF LAND, MORE OR LESS.


THIS SURVEY IS BASED UPON A FIELD SURVEY CONDUCTED UNDER THE DIRECTION OF R.
DOUGLAS SUTTON, OHIO PROFESSIONAL SURVEYOR NO. 7124 BY CLINCO & SUTTON SURVEYORS
IN SEPTEMBER, 2001. IRON PINS REFERRED TO AS SET ARE 5/8" DIAMETER STEEL AND 30"
IN LENGTH WITH A YELLOW CAP STAMPED "CLINCO & SUTTON". BEARINGS ARE BASED UPON
AN ASSUMED AZIMUTH AND ARE FOR ANGULAR MEASUREMENT PURPOSES ONLY. RECORDED IN
VOLUME 33, PLAT NO. 203, OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND
DIVISION.


TRACT 4:


SITUATE IN UNION TOWNSHIP, CLINTON COUNTY, OHIO, VIRGINIA MILITARY SURVEY NUMBER
1162, AND BEING PART OF THE REMAINING PART OF A 3.367 ACRE TRACT AND PART OF A
0.41 ACRE TRACT AS CONVEYED BY DEED TO WILMINGTON AIR PARK, INC. AS RECORDED IN
VOLUME 64, PAGE 401 AND VOLUME 148, PAGE 65 OF THE CLINTON COUNTY OFFICIAL
RECORDS AND BEING MORE PARTICULARLY

A-13

--------------------------------------------------------------------------------



DESCRIBED AS FOLLOWS: BEGINNING AT A MAG NAIL SET AT THE INTERSECTION OF THE
NORTHWESTERLY RIGHT OF WAY OF AIRBORNE ROAD AND THE CENTERLINE OF OLD STATE
ROUTE 73; THENCE WITH THE CENTERLINE OF OLD STATE ROUTE 73, N 53°56'30" W
182.12' TO A MAG NAIL SET AT THE CORNER OF EWE WAREHOUSE INVESTMENTS V, LTD'S
7.243 ACRE TRACT (OFFICIAL RECORD 312, PAGE 140); THENCE WITH THE LINE OF SAID
7.243 ACRE TRACT N 34°58'16" E (PASSING A 5/8" IRON PIN FOUND AT 54.06') 120.22'
TO A 5/8" IRON PIN FOUND; THENCE CONTINUING WITH THE LINE OF SAID 7.243 ACRE
TRACT N 67°10'58" E 296.11' TO A 5/8" IRON PIN FOUND;


THENCE STILL WITH THE LINE OF SAID 7.243 ACRE TRACT S 55°30'32" E
42.71' TO A CONCRETE MONUMENT FOUND IN THE NORTHWESTERLY RIGHT OF WAY OF
AIRBORNE ROAD; THENCE WITH SAID RIGHT OF WAY S 37°47'37" W 375.02' TO THE POINT
OF BEGINNING CONTAINING 1.183 ACRES OF LAND, MORE OR LESS.


THIS SURVEY IS BASED UPON A FIELD SURVEY CONDUCTED UNDER THE DIRECTION OF R.
DOUGLAS SUTTON, OHIO PROFESSIONAL SURVEYOR NO. 7124 BY CLINCO & SUTTON SURVEYORS
IN AUGUST, 2001. IRON PINS REFERRED TO AS SET ARE 5/8" DIAMETER STEEL AND 30" IN
LENGTH WITH A YELLOW CAP STAMPED "CLINCO & SUTTON". BEARINGS ARE BASED UPON AN
ASSUMED AZIMUTH AND ARE FOR ANGULAR MEASUREMENT PURPOSES ONLY. RECORDED IN
VOLUME 33, PLAT NO. 203, OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND
DIVISION.


TRACT 5:    INTENTIONALLY OMITTED AND NOTHING SUBSTITUTED THEREFOR


TRACT 6:    INTENTIONALLY OMITTED AND NOTHING SUBSTITUTED THEREFOR


TRACT 7:    INTENTIONALLY OMITTED AND NOTHING SUBSTITUTED THEREFOR


TRACT 8:


SITUATE IN THE CITY OF WILMINGTON, COUNTY OF CLINTON AND STATE OF OHIO: BEING PT
MS 1162 AND PART OF VMS NO. 2027, AND BEING 6.092 ACRES OF LAND OUT OF TRACT NO.
3 AS CONVEYED IN DEED BOOK 120, PAGE 83 IN THE RECORDER'S OFFICE OF CLINTON
COUNTY, OHIO; AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING FOR
REFERENCE ONLY AT THE RAILROAD SPIKE IN THE INTERSECTION OF COUNTY ROAD 26
NORTH, COUNTY ROAD 26 EAST AND ABANDONED S.R. 73 WEST; THENCE WITH THE CENTER OF
A 22.00 FOOT ACCESS EASEMENT S 48°13'35" W 1238.63 FEET TO A SPIKE; THENCE S
41°38'48" E 624.94 FEET TO A SPIKE; THENCE S 48°19'21" W 24.82 FEET TO A POINT;
THENCE LEAVING SAID 22.00 FOOT ACCESS EASEMENT S 42°00'03" E 62.73 FEET TO AN
IRON PIN, THE TRUE POINT OF BEGINNING, THENCE WITH THE NORTHEAST LINE WHICH
ENCLOSES THE FUEL STORAGE AREA (1972) S 42°00'03" E 347.27 FEET TO AN IRON PIN,
THENCE WITH THE SOUTHEAST LINE OF SAID FUEL STORAGE AREA (1972) S 48°19'15" W
764.87 FEET TO A FENCE CORNER POST; THENCE WITH THE SOUTHWEST LINE OF SAID FUEL

A-14

--------------------------------------------------------------------------------



STORAGE AREA (1972) N 41°40'29" W 347.53 FEET TO A FENCE CORNER POST; THENCE
WITH THE NORTHWEST LINE OF SAID FUEL STORAGE AREA (1972) N 48°20'27" E 762.89
FEET TO SAID TRUE POINT OF BEGINNING, CONTAINING 6.092 ACRES OF LAND.


SURVEY VOLUME 27-108


TOGETHER WITH A NON-EXCLUSIVE ACCESS EASEMENT FOR THE BENEFIT OF TRACT 8, AS
CREATED BY AN ACCESS EASEMENT FROM THE BOARD OF EDUCATION OF GREAT OAKS
INSTITUTE OF TECHNOLOGY AND CAREER DEVELOPMENT, FKA GREAT OAKS JOINT VOCATIONAL
SCHOOL DISTRICT TO WILMINGTON AIR PARK, INC., FILED IN DEED VOLUME 145, PAGE
662, RECORDER'S OFFICE, CLINTON COUNTY, OHIO, WHICH EASEMENT IS MORE
SPECIFICALLY DESCRIBED AS FOLLOWS:


SITUATED IN UNION TOWNSHIP, CLINTON COUNTY, OHIO, AND BEING A PART OF M.S. #1162
. BEGINNING AT A PIN AT THE SOUTHERLY CORNER OF THE 52.038 ACRE TRACT AS
RECORDED IN VOLUME 24, PLAT NO. 252, OF THE CLINTON COUNTY ENGINEERS RECORD OF
LAND DIVISION: RUNNING THENCE, FROM SAID POINT OF BEGINNING, WITH THE LINES OF
SAID 52.038 ACRE TRACT, ON THE FOLLOWING COURSES: (1) N. 41° 59' 35" W., 570.29
FEET TO A PIPE; (2) N. 41° 38' 23" W., 75.00 FEET TO A POINT; THENCE, ON THE
FOLLOWING COURSES: (1) N. 48° 21' 37" E., 30.00 FEET TO A POINT; (2) S. 41° 38'
23" E., 74.91 FEET TO A POINT; (3) S. 41° 59' 35" E., 564.79 FEET TO A POINT;
THENCE, WITH A LINE OF SAID 52.038 ACRE TRACT, S. 37° 47' 49" W., 30.48 FEET TO
THE POINT OF BEGINNING.


TRACT 9:


SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, AND BEING A PART OF MS
NO. 1162 AND BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING AT A 5/8" IRON PIN
(FOUND) AT THE EASTERLY CORNER OF A 4.576 ACRE TRACT AS RECORDED IN VOLUME 13,
PAGE 137 OF THE CLINTON COUNTY SURVEYORS RECORD: RUNNING THENCE, FROM SAID POINT
OF BEGINNING, WITH THE NORTHEASTERLY LINE OF SAID 4.576 ACRE TRACT AND WITH THE
NORTHEASTERLY TERMINUS OF RUANE DRIVE N 52°18'49" W (PASSING A NAIL (FOUND) AT
537.82 FEET) A DISTANCE OF 587.82 FEET TO A POINT; THENCE WITH THE LINES OF THE
HEREIN GRANTOR'S LANDS, ON THE FOLLOWING COURSES:


1. N 37°47'34" E 27.76 FEET TO A NAIL (FOUND);


2. S 52°10'35" E 118.01 FEET TO A 5/8" IRON PIN (FOUND);


3. N 40°40'15" E 400.37 FEET TO A 1/2" IRON PIPE (FOUND);


4. S 52°12'13" E 449.65 FEET TO A 1/2" IRON PIN (SET);


THENCE, BY A NEW DIVISION LINE S 37°47'06" W 426.44 FEET TO THE POINT

A-15

--------------------------------------------------------------------------------



OF BEGINNING, CONTAINING FOUR AND FIVE HUNDRED EIGHTY-SIX THOUSANDTHS (4.586)
ACRES.


THIS DESCRIPTION IS THE RESULT OF A NEW SURVEY MADE UNDER THE
DIRECTION OF RICHARD D. ROLL, REGISTERED SURVEYOR NO. 4957, BY CLINCO ENGINEERS
& SURVEYORS, WILMINGTON, OHIO, IN MAY, 1984, AS RECORDED IN VOLUME 17, PLAT NO.
246 OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION. THE BEARINGS IN
THIS DESCRIPTION WERE DERIVED FROM THE SURVEY OF THE AFORESAID 4.576 ACRE TRACT.


TRACT 10:


SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, AND BEING A PART OF MS
NO. 1162 AND MS NO. 2027 AND BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT A
3/4" IRON PIPE (FOUND) AT THE NORTHERLY CORNER OF A 6.092 ACRE TRACT AS CONVEYED
TO AVIATION FUEL, INC. IN VOLUME 285, PAGE 339 OF THE CLINTON COUNTY, OHIO DEED
RECORDS, SAID PIPE BEING AT A CORNER OF A 195.568 ACRE TRACT AS RECORDED IN
VOLUME 24, PLAT NO. 12 OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION
AND AT A CORNER OF A 52.038 ACRE TRACT AS RECORDED IN VOLUME 24, PLAT NO. 254 OF
SAID RECORD OF LAND DIVISION; THENCE, WITH A LINE OF SAID 195.568 ACRE TRACT AND
SAID 52.038 ACRE TRACT, N 41°38'23" W 75.00 FEET TO A POINT; THENCE S 48°08'00"
W 542.30 FEET TO A 1/2" IRON PIN (SET) AT THE POINT OF BEGINNING FOR THE HEREIN
DESCRIBED TRACT: RUNNING THENCE, FROM SAID POINT OF BEGINNING, BY NEW DIVISION
LINES, ON THE FOLLOWING COURSES:


1. S 48°37'45" W 561.48 FEET TO A 1/2" IRON PIN (SET);


2. N 41°22' 15" W 388.00 FEET TO A 1/2" IRON PIN (SET);


3. N 48°37'45" E 561.48 FEET TO A 1/2" IRON PIN (SET);


4. S 41°22'15" E 388.00 FEET TO THE POINT OF BEGINNING, CONTAINING
FIVE AND ONE THOUSANDTH (5.001) ACRES.


ALSO, A NON-EXCLUSIVE EASEMENT AND RIGHT-OF-WAY, FOR ACCESS PURPOSES, OVER THE
FOLLOWING DESCRIBED TRACT: BEGINNING AT THE IRON PIN AT THE EASTERLY CORNER OF
THE ABOVE DESCRIBED 5.001 ACRE TRACT, RUNNING THENCE, FROM SAID POINT OF
BEGINNING, N 48°08'00" E 542.30 FEET TO A POINT; THENCE, WITH A LINE OF THE
AFORESAID 52.038 ACRE TRACT, S 41°38'23" E 75.00 FEET TO A PIPE; THENCE, WITH A
LINE OF THE AFORESAID 6.092 ACRE TRACT, S 48°20'55" W 762.89 FEET TO A POINT;
THENCE, WITH A LINE OF THE AFORESAID 5.001 ACRE TRACT, N 48°37'45" E 220.63 FEET
TO THE POINT OF BEGINNING.


TRACT 11:

A-16

--------------------------------------------------------------------------------





SITUATE IN THE STATE OF OHIO, COUNTY OF CLINTON, CITY OF WILMINGTON, AND BEING
PART OF VIRGINIA MILITARY SURVEY NO. 1162, AND BEING 0.392 ACRES OF LAND OUT OF
TRACT NO. 41, AS CONVEYED TO THE UNITED STATES OF AMERICA IN DEED BOOK 165, PAGE
645, RECORDER'S OFFICE, CLINTON COUNTY, OHIO, AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:


BEGINNING FOR REFERENCE ONLY AT A CONCRETE MONUMENT BEING THE NORTHEASTERLY
CORNER OF SAID TRACT NO. 41; THENCE WITH THE NORTHEAST LINE OF SAID TRACT NO. 41
AND A COMMON LINE OF VIRGINIA MILITARY SURVEY NO. 1162 AND VIRGINIA MILITARY
SURVEY NO. 1170, NORTH 41°13'04" WEST 129.66 FEET TO A SPIKE; THENCE WITH THE
CENTERLINE OF COUNTY ROAD 26 SOUTH, SOUTH 51°30'11" WEST 1654.33 FEET TO A
SPIKE; THENCE LEAVING THE CENTERLINE OF SAID COUNTY ROAD 26, NORTH 52°08'41"
WEST 264.77 FEET TO A SPIKE, THE TRUE POINT OF BEGINNING;


THENCE WITH THE SOUTHEASTERLY LINE OF THE HEREIN DESCRIBED TRACT SOUTH 37°45'12"
WEST 159.87 FEET TO AN IRON PIN; THENCE NORTH 52°08'26" WEST 106.84 FEET TO A
SPIKE; THENCE NORTH 37°46'03" EAST 159.87 FEET TO A SPIKE; THENCE SOUTH
52°08'41" EAST 106.80 FEET TO THE SAID TRUE POINT OF BEGINNING, CONTAINING 0.392
ACRES OF LAND.


TRACT 12:


SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, VIRGINIA
MILITARY SURVEY NUMBER 1162 AND 1170, AND BEING PART OF THE REMAINING PART OF A
92.076 ACRE TRACT AS CONVEYED BY DEED TO THE GREAT OAKS JOINT VOCATIONAL SCHOOL
DISTRICT AS RECORDED IN VOLUME 239, PAGE 482 OF THE CLINTON COUNTY DEED RECORDS
AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING FOR REFERENCE AT A
RAILROAD SPIKE FOUND IN THE CENTERLINE OF STATE ROUTE 73 AT THE NORTHERLY CORNER
OF WILMINGTON AIR PARK L.L.C.'S 784.989 ACRE TRACT (OFFICIAL RECORD 516, PAGE
610) AS SURVEYED AND RECORDED IN VOLUME 33, PLAT NO. 203 OF THE CLINTON COUNTY
ENGINEERS RECORD OF LAND DIVISION; THENCE WITH THE NORTHWESTERLY LINE OF SAID
784.989 ACRE TRACT AND BECOMING THE NORTHWESTERLY RIGHT OF WAY OF AIRPORT ROAD
AND ALSO THE CORPORATION LINE OF THE CITY OF WILMINGTON S 51°38'32" W 1415.09'
TO THE SOUTHERLY CORNER OF THE BOARD OF EDUCATION OF GREAT OAKS INSTITUTE OF
TECHNOLOGY AND CAREER DEVELOPMENT'S 36.500 ACRE TRACT (OFFICIAL RECORD 145, PAGE
647); THENCE WITH THE WESTERLY LINE OF SAID 36.500 ACRE TRACT N 52°09'19" W
1731.57' TO AN IRON PIN SET MARKING THE TRUE POINT OF BEGINNING FOR THIS TRACT
HEREIN DESCRIBED; THENCE BY NEW DIVISION LINE THROUGH THE GRANTOR'S LANDS S
37°59'53" W 457.90' TO AN IRON PIN SET IN THE LINE OF WILMINGTON AIR PARK
L.L.C.'S 1105.622 ACRE TRACT (OFFICIAL RECORD 516, PAGE 610); THENCE WITH THE
LINE OF SAID 1105.622 ACRE TRACT N 52°14'24" W 20.83' TO A 1/2" IRON PIN FOUND
AT THE CORNER OF AVIATION

A-17

--------------------------------------------------------------------------------



FUEL INC.'S 4.586 ACRE TRACT (DEED BOOK 285, PAGE 337); THENCE WITH THE LINE OF
SAID 4.586 ACRE TRACT N 52°09'59" W 449.42' TO THE CORNER OF SAID WILMINGTON AIR
PARK L.L.C.'S 1105.622 ACRE TRACT, AN IRON PIN SET BEARS S 69°20'39" W 0.36';
THENCE WITH THE LINE OF SAID 1105.622 ACRE TRACT N 52°11'49" W 938.65' TO A 1/2"
IRON PIN FOUND; THENCE CONTINUING WITH THE LINE OF SAID 1105.622 ACRE TRACT N
46°19'54" E 463.78' TO A 1/2" IRON PIN FOUND AT A CORNER TO CORPORATION LINE OF
SAID WILMINGTON CITY AND ALSO BEING THE CORNER OF WILMINGTON COMMERCE PARK
PARTNERSHIP'S 6.130 ACRE TRACT (OFFICIAL RECORD 350, PAGE 505); THENCE WITH SAID
CORPORATION LINE, THE LINE OF SAID 6.130 ACRE TRACT AND BECOMING THE LINE OF
SAID WILMINGTON COMMERCE PARK PARTNERSHIP'S 7.325 ACRE TRACT (OFFICIAL RECORD
219, PAGE 275), THE LINE OF WILMINGTON COMMERCE PARK PARTNERSHIP'S 8.697 ACRE
TRACT (OFFICIAL RECORD 280, PAGE 89) AND THE LINE OF THE PREVIOUSLY STATED
36.500 ACRE TRACT S 52°09'19" E 1341.67' TO THE TRUE POINT OF BEGINNING
CONTAINING 14.467 ACRES OF LAND.


NOTE: THE 14.467 ACRE TRACT CONTAINS 9.643 ACRES IN VMS NUMBER 1162 AND 4.824
ACRES IN VMS NUMBER 1170.


IRON PINS REFERRED TO AS SET ARE 5/8" DIAMETER STEEL AND 30" IN LENGTH WITH A
YELLOW CAP STAMPED "CLINCO & SUTTON". BEARINGS ARE BASED UPON AN ASSUMED AZIMUTH
AND ARE FOR ANGULAR MEASUREMENT PURPOSES ONLY. RECORDED IN VOLUME 34, PLAT NO.
177, OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION.


TRACT 13:


SITUATE IN THE TOWNSHIP OF WASHINGTON, COUNTY OF CLINTON AND STATE OF OHIO,
BEING A PART OF VIRGINIA MILITARY SURVEY NO. 1457 AND BEING PART OF THE 10.405
ACRE TRACT AS CONVEYED TO KENNETH L. HAWK AND VIOLET I. HAWK (OFFICIAL RECORD
VOLUME 587, PAGE 367) AND RECORDED IN VOLUME 34, PLAT NO. 251 OF THE CLINTON
COUNTY ENGINEERS RECORD OF LAND DIVISIONAND BEING AN AREA PRESENTLY LEASED BY
ABX AIR, INC. FOR UTILITYPURPOSES, LEASE DATED FEBRUARY 24, 1989, AND BOUNDED
AND DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT IN THE CENTER OF U.S. ROUTE 68 MARKING THE
SOUTHWESTERLY CORNER OF THE 1.00 ACRE TRACT AS CONVEYED TO KENNETH L.AND VIOLET
I. HAWK (OFFICIAL RECORD VOLUME 605, PAGE 231) AND RECORDED IN VOLUME 14, PLAT
NO. 394, OF THE AFORESAID RECORD OF LAND DIVISION AND MARKING A SOUTHEASTERLY
CORNER OF THE AFORESAID 10.405 ACRE TRACT:


RUNNING THENCE, FROM SAID POINT OF BEGINNING, WITH THE PRESENT LEASE LINES AND
WITH THE CENTER OF U.S. ROUTE 68 ON THE FOLLOWING COURSES:


(1) S 60° 56' 58" W 129.73 FEET TO A NAIL (FOUND); (2) S 58° 39' 28"

A-18

--------------------------------------------------------------------------------



W 69.88 FEET TO A POINT; THENCE WITH THE PRESENT LEASE LINES AND BY NEW DIVISION
LINES ON THE FOLLOWING COURSES: (1) N 29° 03' 02" W
(PASSING A 1/2" PIN (FOUND) AT 29.06 FEET) A DISTANCE OF 220.59 FEET
TO A 1/2" PIN (FOUND); (2) N 60° 56' 58" E 199.55 FEET TO A PIN
(FOUND) IN A TREE MARKING THE NORTHWESTERLY CORNER OF THE AFORESAID 1.000 ACRE
TRACT; THENCE WITH A PRESENT LEASE LINE AND WITH THE WESTERLY LINE OF SAID 1.000
ACRE TRACT S 29° 03' 02" E (PASSING A1/2" PIN (FOUND) AT 190.10 FEET) A DISTANCE
OF 217.80 FEET TO THE POINT OF BEGINNING, CONTAINING ONE (1.000) ACRE, MORE OR
LESS.


THIS DESCRIPTION IS THE RESULT OF A NEW SURVEY MADE UNDER THE
DIRECTION OF STEVEN D. WEBB, REGISTERED SURVEYOR NO. 7250, BY A.S.A.P. SURVEYS,
SABINA, OHIO, IN MAY, 2005, AND RECORDED IN VOLUME 35, PLAT NO. 117, OF THE
CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION. THE BEARINGS IN THIS
DESCRIPTION WERE BASED UPON THE 10.405 ACRE TRACT (OFFICIAL RECORD VOLUME 587,
PAGE 367) AND RECORDED IN VOLUME 34, PLAT NO. 251 OF THE CLINTON COUNTY
ENGINEERS RECORD OF LAND DIVISION (S 60° 56' 58" W ON THE CENTER OF U.S. ROUTE
68). ALL PINS (SET) ARE5/8" IRON PINS WITH PLASTIC CAPS STAMPED A.S.A.P. SUR.
L.S. 7250.


TRACT 14:


SITUATED IN THE COUNTY OF CLINTON IN THE STATE OF OHIO AND IN THE TOWNSHIP OF
UNION, AND BEING A PART OF SURVEY NO. 885 AND BOUNDED AND DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT IN THE CENTER OF MELVIN ROAD (NO. 9) AT THE
EASTERLY CORNER OF ELIZABETH CLEMENT COLLINGHAM'S 30 ACRE TRACT AS RECORDED IN
VOL. 7, PAGE 625 OF THE CLINTON SURVEYORS RECORD; THENCE WITH THE SOUTHEASTERLY
LINE OF SAID 30 ACRE TRACT, S. 51° 10' W. 25 FEET TO THE REAL POINT OF BEGINNING
FOR THE HEREIN DESCRIBED TRACT:


RUNNING THENCE FROM SAID REAL POINT OF BEGINNING, WITH THE
SOUTHEASTERLY LINE OF SAID 30 ACRE TRACT, S. 51° 10' W. 125 FEET TO A
POINT; THENCE ON THE FOLLOWING COURSES: (1) N. 39° 36' 25" W. 125
FEET TO A POINT; (2) N. 51° 10' E. 125 FEET TO A POINT; (3) PARALLEL
TO MELVIN ROAD S. 39° 36' 25" E. 125 FEET TO THE REAL POINT OF
BEGINNING, CONTAINING .359 OF AN ACRE. SURVEY RECORD VOL. 20, PAGE 84.


TRACT 15:


Situated in the State of Ohio, County of Clinton, Township of Union, located in
Virginia Military Survey Number 2027 being a part of that Original 784.989 acre
tract conveyed as Tract 2 to Wilmington Air Park LLC of record in Official
Record 516, Page 610 (all references refer to the records of the Recorder's
Office, Clinton County, Ohio), and being more particularly bounded and described
as follows:

A-19

--------------------------------------------------------------------------------





Beginning, for reference, at a magnetic nail, with no head, found at the
centerline intersection of Township Road 261 (known as Jenkins Road to the West
and known as McCoy Road to the East) (40 feet wide) and County Road 35 (Old
State Route 73) at a northerly corner of that 149.319 acre tract conveyed as
Tract II to L.T. Land Development, LLC of record in Official Record 597, Page
441, the southeasterly corner of that 72.25 acre tract conveyed as tract 71 to
Wilmington College of record in Deed Book 184, Page 306, a southerly corner of
said original 784.989 acre tract and the northwesterly corner of that 5.03 acre
tract conveyed to Glen William Ramseyer and Mary Alice Ramseyer of record in
Deed Book 246, Page 282, being on the southerly line of Virginia Military Survey
1162 and being on the northerly line of Virginia Military Survey 2386;


Thence South 46° 56' 14" West, a distance of 3310.76 feet to a magnetic nail
found on the centerline of said Jenkins Road, on the southerly line of Virginia
Military Survey 2027 and on the northerly line of Virginia Military Survey 2386,
at a southwesterly corner of that 25.54 acre tract conveyed as Tract 74 to
Wilmington College by deed of record in Deed Book 184, Page 306, and being on
the northerly line of that 300 acre tract conveyed to David W. Fife and James G.
Fife of record in Official Record 677, Page 235;


Thence South 49° 24' 42" West, with the centerline of said Jenkins Road, the
northerly line of said 300 acre tract, the southerly line of Virginia Military
Survey 2027 and the northerly line of Virginia Military Survey 2386, a distance
of 843.96 feet to the TRUE POINT OF BEGINNING;


Thence South 49° 24' 42" West, with the centerline of said Jenkins Road, the
northerly line of said 300 acre tract, the southerly line of Virginia Military
Survey 2027 and the northerly line of Virginia Military Survey 2386, a distance
of 110.70 feet to a point;


Thence across said Tract 2, the following courses and distances:


North 39° 01' 32" West, a distance of 141.68 feet to a point;


North 50° 47' 22" East, a distance of 108.26 feet to a point;


South 40° 00' 51" East, a distance of 139.03 feet to the TRUE POINT OF BEGINNING
and containing 0.353 acre, more or less.


The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate system by GPS observations and
observations of selected NGS monuments AIRBORNE and AIRBORNE AZ MK. The portion
of the right-of-way line of Airborne Road, having a bearing of North 38° 08' 03"
East, is designated the "basis of bearing" for this survey.


        

Together with a non-exclusive access easement for the benefit of Tract 15, as
created in the lease between Wilmington Air Park, LLC and Clinton County Port
Authority, as evendenced in the Memorandum of Lease filed June 3, 2010, and
recorded in O.R.V. 783, Page 327 Recorder's Office Clinton County, Ohio, which
easement is more specifically described as follows:


Situated in the State of Ohio, County of Clinton, Township of Union, located in
Virginia Military Survey Number 2027 being a part of that Original 784.989 acre
tract conveyed as Tract 2 to Wilmington Air Park

A-20

--------------------------------------------------------------------------------



LLC of record in Official Record 516, Page 610 (all references refer to the
records of the Recorder's Office, Clinton County, Ohio), and being more
particularly bounded and described as follows:


Beginning, for reference, at a magnetic nail, with no head, found at the
centerline intersection of Township Road 261 (known as Jenkins Road to the West
and known as McCoy Road to the East) (40 feet wide) and County Road 35 (Old
State Route 73) at a northerly corner of that 149.319 acre tract conveyed as
Tract II to L.T. Land Development, LLC of record in Official Record 597, Page
441, the southeasterly corner of that 72.25 acre tract conveyed as tract 71 to
Wilmington College of record in Deed Book 184, Page 306, a southerly corner of
said original 784.989 acre tract and the northwesterly corner of that 5.03 acre
tract conveyed to Glen William Ramseyer and Mary Alice Ramseyer of record in
Deed Book 246, Page 282, being on the southerly line of Virginia Military Survey
1162 and being on the northerly line of Virginia Military Survey 2386;


Thence South 46° 56' 14" West, a distance of 3310.76 feet to a magnetic nail
found on the centerline of said Jenkins Road, on the southerly line of Virginia
Military Survey 2027 and on the northerly line of Virginia Military Survey 2386,
at a southwesterly corner of that 25.54 acre tract conveyed as Tract 74 to
Wilmington College by deed of record in Deed Book 184, Page 306, and being on
the northerly line of that 300 acre tract conveyed to David W. Fife and James G.
Fife of record in Official Record 677, Page 235;


Thence South 49° 24' 42" West, with the centerline of said Jenkins Road, the
northerly line of said 300 acre tract, the southerly line of Virginia Military
Survey 2027 and the northerly line of Virginia Military Survey 2386, a distance
of 790.66 feet to the TRUE POINT OF BEGINNING;


Thence South 49° 24' 42" West, with the centerline of said Jenkins Road, the
northerly line of said 300 acre tract, the southerly line of Virginia Military
Survey 2027 and the northerly line of Virginia Military Survey 2386, a distance
of 53.30 feet to a point;


Thence across said Tract 2, the following courses and distances:


North 40° 00' 51" West, a distance of 139.03 feet to a point;


South 50° 47' 22" West, a distance of 108.26 feet to a point;


South 39° 01' 32" East, a distance of 141.68 feet to a point on the centerline
of said Jenkins Road, the northerly line of said 300 acre tract, the southerly
line of Virginia Military Survey 2027 and the northerly line of Virginia
Military Survey 2386;


Thence South 49° 24' 42" West, with said centerline, said northerly line of said
300 acre tract, said southerly line of Virginia Military Survey 2027 and said
northerly line of Virginia Military Survey 2386, a distance of 40.57 feet to a
point;


Thence across said Tract 2, the following courses and distances:


North 40° 35' 18" West, a distance of 201.48 feet to a point;


North 49° 24' 42" East, a distance of 204.58 feet to a point;


South 40° 35' 18" East, a distance of 201.48 feet to the TRUE POINT OF BEGINNING
and containing 0.594 acre, more or less.

A-21

--------------------------------------------------------------------------------





The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate system by GPS observations and
observations of selected NGS monuments AIRBORNE and AIRBORNE AZ MK. The portion
of the right-of-way line of Airborne Road, having a bearing of North 38° 08' 03"
East, is designated the "basis of bearing" for this survey.


    





A-22

--------------------------------------------------------------------------------









EXHIBIT B


The Premises


4.457 ACRES


Situated in the State of Ohio, County of Clinton, City of Wilmington, lying in
Virginia Military Survey 1162, and being part of that original 1105.562 acre
tract conveyed as Tract 1 to Clinton County Port Authority of record in Official
Record 783, Page 266, Official Record 796, Page 167 and Official Record 796,
Page 188 (all references are to the records of the Recorder's Office, Clinton
County, Ohio) and being more particularly described as follows:


Beginning, for reference, at the centerline intersection of Airborne Road (Width
Varies) with Old State Route 73 (County Road 35) (60 feet wide);


Thence with the centerline of Old State Route 73, the following courses and
distances:


North 53° 39' 54" West, a distance of 355.80 feet, to a railroad spike found;


Thence North 48° 05' 26" West, a distance of 669.31 feet, to a railroad spike
found on the southerly line of said Tract 1, being the corner common of that
1.000 acre tract conveyed to Airline Professionals Association Teamsters Local
1224 of record in Official Record 328, Page 711, and that 6.518 acre tract
conveyed to EWE Warehouse Investments V, Ltd. of record in Official Record 312,
Page 131, being the TRUE POINT OF BEGINNING;


Thence South 48° 20' 11" West, with the northerly line of said 1.000 acre tract,
a distance of 19.27 feet, to a 1/2 inch rebar capped "CLINCO" at a southeasterly
corner of that original 266.282 acre tract conveyed to Great Oaks Joint
Vocational School District, Ohio by deed of record in Deed Book 239, Page 482;


Thence North 48° 06' 06" West, along the easterly line of said Great Oaks Joint
Vocational School District, and with the easterly line of that 5.267 acre tract
conveyed to The Board of County Commissioners of Clinton County, Ohio of record
in Official Record 672, Page 152 and across said Tract 1, a distance of 701.08
feet, to an iron pin set;


Thence across said Tract 1, the following courses and distances:


South 45° 37' 34" West, a distance of 473.26 feet, to an iron pin set;


North 44° 20' 57" West, a distance of 345.43 feet, to an iron pin set;


North 45° 39' 03" East, a distance of 467.62 feet, to an iron pin set;





B-1



--------------------------------------------------------------------------------



South 49° 51' 22" East, a distance of 1051.38 feet, to an iron pin set in the
northerly line of said 6.518 acre tract;


Thence South 47° 11' 41" West, along the northerly line of said 6.518 acre
tract, a distance of 30.13 feet to the TRUE POINT OF BEGINNING and containing
4.457 acres of land, more or less.


Subject, however, to all legal rights-of-way and/or easements, if any, of
previous record.


Iron pins set, where indicated, are iron pipes, thirteen sixteenths (13/16) inch
inside diameter, thirty (30) inches long with a plastic plug placed in the top
bearing the initials EMH&T INC.


This description is based on existing records and an actual field survey
performed by EMH&T in November 2009, and June 2012


The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate system by GPS observations and
observations of selected NGS monuments AIRBORNE and AIRBORNE AZ MK. The portion
of the right-of-way line of Airborne Road, having a bearing of North 38° 08' 03"
East, is designated the "basis of bearing" for this survey.







D-2

--------------------------------------------------------------------------------



[ex1039leaseagmtjumpha_image1.gif]

D-3

--------------------------------------------------------------------------------



EXHIBIT C


Description of Generator


[Attached]









C-1



--------------------------------------------------------------------------------





Exhibit D




The Roadway


[See attached description of the Roadway.]



D-1



--------------------------------------------------------------------------------



[ex1039leaseagmtjumpha_image2.jpg]







D-2

--------------------------------------------------------------------------------






D-3

--------------------------------------------------------------------------------









EXHIBIT E


Terms Relevant to Ohio Development Services Agency Financing


ARTICLE I
DEFINITIONS
Section 1.1.    Use of Defined Terms. In addition to the words and terms
elsewhere defined in this Lease Agreement or by reference to any other Operative
Document, the words and terms set forth in Section 1.2 below shall have the
meanings therein set forth, unless the context or use indicates another or
different meaning or intent. Such definitions shall be equally applicable to
both the singular and plural forms of the words and terms therein defined.
Section 1.2.    Definitions. As used herein:
“Act” means Chapter 166, Ohio Revised Code, as from time to time amended.
“Additional Lease Agreement Payments” means collectively, amounts payable by
Tenant to Landlord pursuant to the terms and provisions of this Exhibit E equal
to the Additional Payments and all other amounts payable by Landlord pursuant to
the terms of the Loan Agreement, the Trust Agreement, the Supplement or any
other Loan Document.
“Additional Payments” means such term as defined in the Loan Agreement.
“Adjacent Hangar Demolition” means the demolition, rehabilitation and
restoration of the hangar located at the Air Park and commonly referred to as
Building No. 207, in accordance with the Plans and Specifications and for
purposes of the Provision of the Project, constituting an Eligible Project, as
described and illustrated in Appendix A to this Exhibit E.
“Allowable Costs” means “allowable costs” of the Project, the Adjacent Hangar
Demolition and the Related Area Improvements within the meaning of the Act.
“AMES” means Airborne Maintenance and Engineering Services, Inc., a corporation
organized under the laws of the State of Delaware and authorized to do business
in the State, and any successor thereto or assignee under the Operating
Sublease.
“Application” means the Application of AMES submitted to the Director requesting
assistance under the Act.
“Assignment” means the Assignment of Landlord’s Interest in Rent and Other
Rights dated as of the date hereof, from Landlord to the Director and the
Consent and Acknowledgment of Tenant, as the same may be amended or supplemented
from time to time in accordance with its terms.

E-1

--------------------------------------------------------------------------------





“ATSG” means Air Transport Services Group, Inc., a corporation organized under
the laws of the State of Delaware and authorized to do business in the State,
and any successor thereto.
“Authorized Borrower Representative” means the person(s) at the time designated
to act on behalf of Landlord by written certificate furnished to the Director
and the Trustee, containing the specimen signature(s) of such person(s) and
signed on behalf of Landlord by the Executive Director of Landlord. Such
certificate may designate an alternate or alternates. In the event that all such
incumbents become unavailable or unable to act, and Landlord fails to designate
at least one replacement within ten Business Days after notice to Landlord from
the Director of such unavailability or inability to act, the Director may
appoint a successor.
“Authorized Lessee Representative” means the person at the time designated to
act on behalf of Tenant by written certificate furnished to the Director and the
Trustee, containing the specimen signature of such person and signed on behalf
of Tenant by an authorized officer of Tenant. Such certificate may designate an
alternate or alternates. In the event that all such incumbents become
unavailable or unable to act, and Tenant fails to designate at least one
replacement within ten Business Days after notice to Tenant from the Director of
such unavailability or inability to act, the Director may appoint a successor.
“Base Rent” means, collectively, the State Assistance Rental Payments, the State
Loan Rental Payments and the LDI Loan Rental Payments.
“Bonds” means the State Economic Development Revenue Bonds (Ohio Enterprise Bond
Fund), Series 2012-9 (Clinton County Port Authority – AMES Project) (Tax-Exempt
Bonds) in the principal amount of $9,055,000 authorized by the General Bond
Order and the Series Bond Order.
“Business Day” means such term as defined in the Loan Agreement.
“City” means the City of Wilmington, Clinton County, Ohio, a municipality
validly existing under the laws of the State.


“Code” means the Internal Revenue Code of 1986, as amended, including, when
appropriate, the statutory predecessor of the Code, and all applicable
regulations (whether proposed, temporary or final) under that Code and the
statutory predecessor of the Code, and any official rulings and judicial
determinations under the foregoing applicable to the Bonds.


“Cleanup Notice” means such term as defined in Section 5.5(c) of this Exhibit E.


“Closing Date” means such term as defined in the Loan Agreement.
“Collateral” means the Collateral as such term is defined in the Mortgage.
“Collateral Proceeds Account” means the Series 2012-9 Collateral Proceeds
Account, established pursuant to the General Bond Order and the Series Bond
Order, in the Economic Development Bond Service Fund.

E-2

--------------------------------------------------------------------------------



“Commitment” means the Loan Approval and Commitment dated June 19, 2012 between
Landlord and the Director and acknowledged and accepted by Tenant.
“Completion Date” means the date of completion of the Provision of the Project,
the Adjacent Hangar Demolition and the Related Area Improvements in accordance
with this Lease Agreement, but in any event no later than June 30, 2014.
“Construction Agent” means Tenant, in its capacity as Construction Agent under
Section 2.2 of this Exhibit E.
“Construction Period” means the period commencing on the Closing Date and ending
on the Completion Date.
“Controlling Board” means the Controlling Board of the State.
“Cost Certification” means a certification of, or provided by the Construction
Agent on behalf of, Landlord, as of a specified date, setting forth in
reasonable detail the costs incurred and, if appropriate, to be incurred, by
Landlord in completing the Provision of the Project, the Adjacent Hangar
Demolition and the Related Area Improvements including a detail by category of
all Allowable Costs, in the form of Appendix C attached to this Exhibit E.
“Debt Service Account” means the Debt Service Account, established pursuant to
the General Bond Order, in the Economic Development Bond Service Fund.
“Default Rental Payment Date” has the meaning set forth in Section 10.2(d) of
this Exhibit E.
“Determination of Taxability” shall have the meaning set forth in the Series
Bond Order.
“Development Financing Advisory Council” means the Development Financing
Advisory Council of the State.
“Director” means the officer of the State, appointed pursuant to Section 121.03
of the Ohio Revised Code, who administers and is the executive head of the
Development Services Agency, the officer who by law performs the functions of
that office, and any individual acting on behalf of the Director of Development
Services Agency pursuant to any delegation permitted by law.
“Discharge Amount” means,
(a)    with respect to the State Assistance Note, the sum of the following:
(i)    an amount of money which, when added to (A) the moneys and investments
held to the credit of the Collateral Proceeds Account and Primary Reserve
Account and (B) the aggregate loan payments made by Landlord and not theretofore
applied to the payment of principal of or interest on the Bonds, will be
sufficient pursuant to the provisions of the Trust Agreement, to pay and
discharge all then outstanding Bonds on the date of prepayment of the State
Assistance, including, without limitation, the principal of, premium and
interest due or to become due with respect to the Bonds upon the redemption of
the Bonds resulting from such prepayment of State Assistance; plus

E-3

--------------------------------------------------------------------------------



(ii)    an amount of money equal to the Trustee’s fees and expenses, and the
Additional Payments relating the State Assistance, payable by Landlord pursuant
to the Loan Agreement, accrued and to accrue until such final payment and
redemption of the Bonds; plus
(iii)    if no amount of the State Loan or the LDI Loan is outstanding on the
date of such payment, or if the outstanding State Loan and the LDI Loan are to
be paid at the time of such payment, all other amounts required to be paid by
Landlord under any of the Loan Documents;
(b)    with respect to the State Loan Note the sum of the following:
(i)    an amount of money equal to the outstanding principal of and interest on
the State Loan Note due or to become due until final payment of the State Loan
Note; plus
(ii)    an amount equal to the Director’s fees and expenses, and the Additional
Payments relating to the State Loan, payable by Landlord pursuant to the Loan
Agreement and the State Loan Note, accrued and to accrue until final payment of
the State Loan Note; plus
(iii)    if no amount of the State Assistance or the LDI Loan is outstanding on
the date of such payment, or if the State Assistance and the LDI Loan are to be
paid at the time of such payment, all other amounts required to be paid by
Landlord under any of the Loan Documents; and
(c)    with respect to the LDI Loan Note the sum of the following:
(i)    an amount of money equal to the outstanding principal of and interest on
the LDI Loan Note due or to become due until final payment of the LDI Loan Note;
plus
(ii)    an amount equal to the Director’s fees and expenses, and the Additional
Payments relating to the LDI Loan, payable by Landlord pursuant to the Loan
Agreement and the LDI Loan Note, accrued and to accrue until final payment of
the LDI Loan Note; plus
(iii)    if no amount of the State Assistance or the State Loan is outstanding
on the date of such payment, or if the State Assistance and the State Loan are
to be paid at the time of such payment, all other amounts required to be paid by
Landlord under any of the Loan Documents.
“Director’s Administrative Fee” means the Director’s Administrative Fee as
defined in the Loan Agreement.
“Economic Development Bond Service Fund” means the Economic Development Bond
Service Fund created by Section 166.08(S) of the Ohio Revised Code.
“Eligible Investments” means Eligible Investments as defined in the Trust
Agreement.

E-4

--------------------------------------------------------------------------------



“Eligible Project” means an “eligible project” within the meaning of the Act
and, with respect to the State Loan, the State Assistance and the LDI Loan,
means the Project, the Adjacent Hangar Demolition and the Related Area
Improvements.
“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwater, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life, and any other environmental medium or natural resource.
“Environmental Complaint” means such term as defined in Section 5.5(c) of this
Exhibit E.
“Environmental Laws” means any applicable federal, state, local, municipal,
foreign, international, multinational or other applicable constitutions, laws,
ordinances, principles of common law, regulations, statutes or treaties designed
to minimize, prevent, punish or remedy the consequences of actions that damage
or threaten the Environment or public health and safety.
“Environmental Report” means, collectively, that certain Phase I Environmental
Site Assessment, Future Hangar Wilmington Airpark, dated September 24, 2012,
prepared by URS and all reports referred to and summarized therein and that
certain Limited Phase II Environmental Site Investigation, Wilmington Air Park,
dated November 30, 2012, prepared by URS and all reports referred to and
summarized therein.
“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended.
“Event of Default” means any of the events described as an Event of Default in
Section 10.1 of this Exhibit E.
“Fair Market Value” shall be the fair market of goods or services, as the case
may be, determined (i) in good faith and by Tenant and Landlord, (ii) in
accordance with Section 11.4(g) of this Exhibit E or (iii) in accordance with
Section 12.7 of this Exhibit E.
“Federal Income Tax Compliance Agreement” means the Federal Income Tax
Compliance Agreement by and among the Treasurer, the Trustee, Landlord, Tenant
and AMES relating to the Bonds.
“Final Cost Certification” means the Cost Certification dated as of the
Completion Date.
“Financing Approval Documents” means, with respect to the Loan Agreement, the
Resolution of the Development Financing Advisory Council dated April 25, 2012,
the Approval of the Controlling Board dated June 11, 2012 and the Commitment.
“First Half Account” shall have the meaning set forth in the General Bond Order.
“Force Majeure” means, without limitation:
(i)     acts of God; strikes, lockouts, or other industrial disturbances; acts
of public enemies; acts of terrorism; orders or restraints of any kind of the
government of the United

E-5

--------------------------------------------------------------------------------



States or of the State or any of their departments, agencies, political
subdivisions or officials, or any civil or military authority; insurrections;
civil disturbances; riots; epidemics; landslides; nuclear accidents; lightning;
earthquakes; fires; hurricanes; tornadoes; storms; droughts; floods; arrests;
restraint of government and people; explosions, breakage, malfunction or
accident to facilities, machinery, transmission pipes or canals; partial or
entire failure of utilities; shortages of labor, materials, supplies or
transportation; or
(ii)    any other cause, circumstance or event not reasonably within the control
of Landlord, ATSG, AMES or Tenant.
“General Bond Order” means the General Bond Order of the Treasurer, dated April
11, 1988, as the same may be amended from time to time in accordance with its
provisions or the provisions of the Trust Agreement.
“Governing Instruments” means, with respect to Landlord, the ordinances,
resolutions and agreements pursuant to which Landlord was created, with respect
to Tenant, the articles of organization, operating agreement and other governing
documents of Tenant, and with respect to AMES and ATSG, means the respective
certificates of incorporation, bylaws and other governing documents of AMES and
ATSG.
“Governmental Authority” means, collectively, the United States of America, the
State, any political subdivision thereof, any municipality, and any agency,
department, commission, board or bureau of any of the foregoing having
jurisdiction over the Project, the Adjacent Hangar Demolition and the Related
Area Improvements.
“Guarantor” means any of ATSG, Tenant and AMES and “Guarantors” means ATSG,
Tenant and AMES.
“Guaranty” means the Guaranty Agreement dated as of the date hereof among ATSG,
Tenant and AMES, as guarantors, Landlord, the Director and the Trustee, as the
same may be amended or supplemented from time to time in accordance with its
terms.
“Hazardous Discharge” has the meaning set forth in Section 5.5(d) of this
Exhibit E.
“Hazardous Substance” means a hazardous substance as defined under the
Comprehensive Emergency Response Compensation and Liability Act of 1980, 42
U.S.C. §§6901, et seq., as from time to time amended.
“Hazardous Waste” means a hazardous waste as defined under the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §§6901,et seq, as from time to
time amended.
“Indebtedness” means all obligations for money borrowed and obligations for the
payment of money in respect of purchase contracts or capitalized leases (but not
including trade accounts payable and accrued expenses incurred in the ordinary
course of business) and any other obligation for payment of principal and
interest with respect to money borrowed, incurred or assumed by, Landlord, ATSG,
AMES or Tenant, as the case may be.
“Independent Consultant” means an environmental consultant or consulting firm
qualified to practice the profession of environmental consulting under the laws
of the State and who or which

E-6

--------------------------------------------------------------------------------



is not a member, officer or employee of Landlord, the Guarantors (or any
Affiliates of any of the Guarantors) or any lessee of the Project.
“Independent Engineer” means an engineer or engineering firm or an architect or
architectural firm qualified to practice the profession of engineering or
architecture under the laws of the State and who or which is not an officer or
employee of Landlord, the Guarantors (or any Affiliates of any of the
Guarantors) or any lessee of the Project.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, between the Director and the Trustee, as the same may be amended or
supplemented from time to time in accordance with its terms.
“Interest Rate for Advances” means a rate which is three (3) percent above the
interest rate borne by the Bonds.
“Landlord Financing Charges” means all amounts payable in respect of the Notes,
including principal, premium, if any, and interest, whether payable in
accordance with the terms of the Notes, upon mandatory or optional prepayment or
redemption, upon acceleration or otherwise.
“LDI Loan” means the loan from the Director to Landlord pursuant to Section
166.25 of the Act in the total sum of the LDI Loan Amount.
“LDI Loan Amount” is the amount advanced on the LDI Loan pursuant to Section 3.2
of the Loan Agreement, provided that the amount of the LDI Loan shall not exceed
the lesser of (a) 15% of Allowable Costs as determined by the Director in the
Director’s sole discretion or (b) $1,595,000.
“LDI Loan Note” means the Taxable LDI Loan Revenue Bond, issued by Landlord in
the principal amount of the LDI Loan Amount in the Form of Exhibit A-3 to the
Loan Agreement and dated the Closing Date, evidencing the obligation of Landlord
to repay the LDI Loan.
“LDI Loan Rental Payments” means the amounts payable pursuant to Section 3.1 of
this Exhibit E with respect to the LDI Loan, which shall, on any date, equal the
payments of the principal and interest, if any, required to be made on the LDI
Loan Note, on such date.
“Loan Agreement” means the Loan Agreement, dated the date hereof, by and between
the Director and Landlord, as from time to time amended or supplemented in
accordance with its terms.
“Loan Documents” means, collectively, the Loan Agreement, this Lease Agreement,
the Notes, and the Security Documents and any other documents delivered pursuant
to the Loan Agreement to evidence the State Assistance, the State Loan or the
LDI Loan, or any of them.
“Loan Term” means the period commencing upon the date of the Loan Agreement and
ending on the date on which all obligations of Landlord thereunder have been
paid or deemed paid.
“Local Grants” means, collectively, the following grants received by Landlord to
be applied to the Provision of the Project, the Adjacent Hangar Demolition and
the Related Area Improvements: (i) $150,000 grant from the City, (ii) $250,000
grant from Clinton County, Ohio and (iii) $125,000 from the Wilmington Community
Improvement Corporation.

E-7

--------------------------------------------------------------------------------



“Market Conditions” means those conditions determined by the Director, with
advice from the Federal Reserve Bank of Cleveland, provided that the Director
shall consider the following:


(i)
Two consecutive quarters of decline in manufacturing employment in the State of
Ohio as a whole or when possible by relevant manufacturing sector (employment
figures will be those reported by the Department of Job and Family Services of
the State);



(ii)
A decline, as a whole or by relevant sector, in 12 of the last 36 months as
detailed in the Federal Reserve Board’s national industrial production index; or



(iii)    A decline within the relevant sector of Standard & Poor’s “Industry
Surveys.”
“Mortgage” means the Leasehold Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement, dated as of the date hereof, from
Tenant in favor of the Director, as amended and supplemented from time to time
in accordance with its terms, encumbering Tenant’s leasehold interest in the
Premises.
“Net Proceeds” means, when used with respect to any insurance or condemnation
award, the gross proceeds from the insurance or condemnation award with respect
to which that term is used remaining after payment of all expenses incurred in
the collection of such gross proceeds.
“Notes” means, collectively, the State Assistance Note, the State Loan Note and
the LDI Loan Note.
“Notice Address” means:
(a)
as to the Director:
Director of Development Services Agency
Ohio Development Services Agency
Loans & Servicing Office
77 South High Street, 28th Floor
Columbus, OH 43215-6130
Phone No: (614) 466-5420
Fax: (614) 644-1789


 
with a copy to:
Brouse McDowell, LPA
388 S. Main St., Suite 500
Akron, Ohio 44311
Attn: James S. Hogg, Esq.
Phone No: (330) 535-5711
Fax: (330) 253-8601


(b)
as to the Trustee:
The Huntington National Bank
Corporate Trust Services
7 Easton Oval
EA4E63
Columbus, Ohio 43219
Attn: Michelle Harmon
Phone No: (614) 331-9803
Fax: (614) 331-5862




E-8

--------------------------------------------------------------------------------



(c)
as to Landlord:
Clinton County Port Authority
Wilmington Air Park
1113 Airport Road
Wilmington, OH 45177
Attn: Kevin Carver, Executive Director
Phone No: (937) 536-1783
Fax: (937) 366-5005


 
With a copy to:
Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
Columbus, Ohio 43215
Attn: D. Scott Powell
Phone No: (614) 464-5619
Fax: (614) 719-4912


(d)
as to Tenant, ATSG and AMES:
Air Transport International Limited Liability Company
145 Hunter Drive
Wilmington, Ohio 45177
Attn: Russ Smethwick, Director, Strategic Planning
Phone No: (937) 366-3314
Fax: (937) 382-2452


 
With a copy to:
W. Joseph Payne, Esq., General Counsel
Air Transport Services Group, Inc.
145 Hunter Drive
Wilmington, OH 45177
Phone No: (513) 583-5258
Fax: (937) 382-2452


and


Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
Columbus, Ohio 43215
Attn: Scott J. Ziance
Phone No.: (614) 464-8287
Fax: (614) 719-5053





or such additional or different address, notice of which is given under Section
12.1 of this Exhibit E.
“Operating Sublease” means the Sublease Agreement, dated as of the date hereof,
between Tenant and AMES, relating to the Premises and the Project, a copy of
which is attached hereto as Exhibit F.
“Operative Documents” means this Lease Agreement, the Operating Sublease, the
Guaranty, the Assignment, the RNDA and the Supplement.

E-9

--------------------------------------------------------------------------------



“Original Deposit” means $909,000, which amount is to be provided by Tenant in
cash, or by the Primary Reserve Letter of Credit, deposited with the Trustee to
the credit of the Primary Reserve Account upon delivery of the Loan Agreement in
accordance with Section 4.6 thereof.
“Permitted Encumbrances” means this Lease Agreement, the TIF Cooperative
Agreement, the Security Documents and any items defined as Permitted
Encumbrances in the Mortgage.
“Petroleum” means petroleum as defined under the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §§6901, et seq., as from time to time amended.
“Plan” means any plan maintained for the employees of Tenant, the Operating
Company or ATSG and covered by Title IV of ERISA.
“Plans and Specifications” means the plans and specifications or other
appropriate documents describing the Project, the Adjacent Hangar Demolition and
the Related Area Improvements prepared by or at the direction of Tenant and
approved by Landlord and provided in accordance with this Lease Agreement.
“Port Act” means Sections 4582.21 through 4582.71, Ohio Revised Code, as from
time to time amended.
“Primary Reserve Account” means the Series 2012-9 Primary Reserve Account,
established pursuant to the General Bond Order and the Series Bond Order, in the
Economic Development Bond Service Fund.
“Primary Reserve Letter of Credit” means an irrevocable Approved Letter of
Credit (as defined in the Trust Agreement) in the stated amount of the Original
Deposit (or, if an amount of cash is to remain in the Primary Reserve Account
after delivery of the Primary Reserve Letter of Credit, the difference between
the amount of the Original Deposit and the aggregate amount of such cash), in
form satisfactory to the Director and the Trustee, issued by the Primary Reserve
Letter of Credit Issuer for the account of Tenant, which letter of credit may be
drawn upon by the Trustee to provide funds for the Primary Reserve Account
pursuant to Section 4.6 of the Loan Agreement. The Primary Reserve Letter of
Credit must permit drawings thereunder for a period of not less than one year or
until 15 days after the final maturity of the Bonds, whichever occurs first.
“Primary Reserve Letter of Credit Issuer” means a commercial bank organized
under the laws of the United States of America or of any state thereof and
acceptable to the Trustee, which is the issuer of the Primary Reserve Letter of
Credit.
“Project” means the Provision of the Project Site and Project Facilities,
constituting an Eligible Project.
“Project Debt” means the Bonds and the obligations of Landlord to the Trustee
and the Director pursuant to the Loan Agreement.
“Project Facilities” means building and other improvements on the Premises, and
all fixtures thereto, more particularly described on Exhibit B to the Loan
Agreement.



E-10

--------------------------------------------------------------------------------



“Project Funds” means, for the purpose of this Lease Agreement, the State
Assistance Project Fund and the State Loan Proceeds Fund, established pursuant
to Section 8 of the Series Bond Order.
“Project Purposes” means the Provision of the Project for use by Tenant and/or
its permitted sublessees as an aircraft maintenance and/or painting hangar.
“Project Revenues” means the Rent and any other amounts derived by Landlord from
the lease, sale or other disposition of the Project and from any other
collateral that may from time to time be assigned to Landlord or the Director to
secure payment thereof.
“Project Site” means the real property located at the Air Park that is legally
described in Exhibit B to this Lease Agreement.
“Provision” means, as applicable, the acquisition, construction, renovation,
related demolition and restoration, improvement, installation, equipping and
furnishing of the Project, the Adjacent Hangar Demolition, and the Related Area
Improvements.
“Qualified Business” means AMES’ aircraft maintenance operations at the Project
Site, no part of which business shall include the following: (a) residential
rental property; or (b) private or commercial golf course, country club, massage
parlor, hot tub facility, suntan facility, racetrack, gambling facility or
liquor store for off-premises consumption.
“Related Area Improvements” means the improvements to be made to the areas and
facilities surrounding the Premises in accordance with the Plans and
Specification and which are directly related to the Provision of the Project
pursuant to this Lease Agreement, constituting an Eligible Project, as described
and illustrated in Appendix B to this Exhibit E.
“Rent” means the Base Rent and the Additional Lease Agreement Payments.
“Rental Payment Date” means the 15th day of each month during the Lease Term,
commencing January 15, 2014, and each date on which any of the Bonds or the
Notes is to be redeemed or prepaid in whole or in part.
“Required Property Insurance Coverage” means the insurance required to be
maintained pursuant to Sections 5.4 and 5.5 of the Loan Agreement, as described
in more detail in Article 12 of this Lease Agreement.
“Required Public Liability Insurance Coverage” means the insurance required to
be maintained pursuant to Sections 5.5 and 5.7 of the Loan Agreement, as
described in more detail in Article 12 of this Lease Agreement.
“RNDA” means the Recognition, Non-Disturbance and Attornment Agreement, dated as
of the date hereof, between the Director and Landlord, as the same may be
amended or supplemented from time to time.
“Scheduled Lease Agreement Termination Date” means June 1, 2036.
“Second Half Account” shall have the meaning set forth in the General Bond
Order.

E-11

--------------------------------------------------------------------------------



“Security Documents” means the Mortgage, the Guaranty, the Intercreditor
Agreement, the RNDA, the Assignment, and any other documents delivered pursuant
to the Loan Agreement to secure the State Assistance, the State Loan or the LDI
Loan or any or all of the foregoing.
“Senior Loan Agreement” means the Credit Agreement, dated as of May 9, 2011,
between ATSG, Cargo Aircraft Management, Inc., the "Lenders" from time to time a
party thereto, Suntrust Bank, as Administrative Agent, Regions Bank and JPMorgan
Chase Bank, N.A., as Syndication Agents, and Bank of America, N.A., as
Documentation Agent, as the same has been heretofore amended and as the same may
be hereafter amended, and, following termination or expiration of such
agreement, any loan agreement with a commercial bank which (i) provides a senior
security interest in the assets of ATSG or (ii) permits borrowings in a stated
principal amount of $25,000,000 or more.
“Series Bond Order” means Series Bond Order R9-12 of the Treasurer dated
December 13, 2012, as the same may be amended from time to time in accordance
with its provisions or the provisions of the Trust Agreement.
“Service Payments” means service payments in lieu of taxes paid with respect to
the increase in the assessed value of the Premises pursuant to Ohio Revised Code
Section 5709.42 and the TIF Ordinance.


“State” means the State of Ohio.
“State Assistance” means the loan by the Director to Landlord under the Ohio
Enterprise Bond Program established pursuant to Section 166.08 of the Act in the
total sum of the State Assistance Amount.
“State Assistance Amount” means $9,055,000; provided that in no event shall the
sum of the State Assistance Amount and the State Loan Amount, less the cash
amount of the Original Deposit, exceed 90% of the Allowable Costs, as determined
by the Director in the Director’s sole discretion pursuant to the Loan
Agreement.
“State Assistance Note” means the Taxable State Assistance Revenue Bond, issued
by Landlord in the principal amount of the State Assistance Amount in the Form
of Exhibit A-2 to the Loan Agreement and dated the Closing Date, evidencing the
obligation of Landlord to repay the State Assistance.
“State Assistance Project Fund” means the Series 2012-9 Project Fund established
in Section 8 of the Series Bond Order.
“State Assistance Rental Payments” means the amounts payable pursuant to Section
3.1 of this Exhibit E with respect to the State Assistance, which shall, on any
date, equal the payments of the principal, premium, if any, and interest
required to be made required to be made on the State Assistance Note, on such
date.
“State Loan” means the loan by the Director to Landlord pursuant to Section
166.07 of the Act in the total sum of the State Loan Amount.

E-12

--------------------------------------------------------------------------------



“State Loan Amount” means $4,000,000, provided that in no event shall the sum of
the State Assistance Amount and the State Loan Amount, less the cash amount of
the Original Deposit, exceed 90% of the Allowable Costs, as determined by the
Director in the Director’s sole discretion pursuant to the Loan Agreement.
“State Loan Note” means the Taxable State Loan Revenue Bond, issued by Landlord
in the principal amount of the State Loan Amount in the Form of Exhibit A-1 to
the Loan Agreement and dated the Closing Date, evidencing the obligation of
Landlord to repay the State Loan.
“State Loan Proceeds Fund” means the State Loan Proceeds Fund created in Section
8 of the Series Bond Order.
“State Loan Rental Payments” means the amounts payable pursuant to Section 3.1
of this Exhibit E with respect to the State Loan, which shall, on any date,
equal the payments of the principal and interest required to be made on the
State Loan Note, on such date.
“Supplement” means the One Hundred Twenty-Eighth Supplemental Trust Agreement
dated as of the date hereof, between the Treasurer and the Trustee, of which the
Series Bond Order is a part.
“Terms and Conditions to Disbursement” means the terms and conditions which must
be satisfied by Tenant with respect to each request for disbursement of moneys
from the Project Funds, which terms and conditions are set forth on Appendix D
attached to this Exhibit E.
“TIF Cooperative Agreement” means the TIF Cooperative Agreement dated as of
December 1, 2012 among Landlord, the Director, the City, the Wilmington City
School District, AMES, and Tenant relating to the tax increment financing
payments to be paid by Tenant and distributed in accordance with such TIF
Cooperative Agreement.
“TIF Fund” means the JUMP Hangar Urban Redevelopment Tax Increment Equivalent
Fund established by the TIF Ordinance.


“TIF Ordinance” means Ordinance No. 5060, passed by the City Council of the City
on October 22, 2012 pursuant to Ohio Revised Code Section 5709.41 requiring,
among other things, the payment of Service Payments with respect to the
Premises.


“Toxic Chemical” means and includes any material which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§2601, et seq.,
applicable state law, or any other applicable Federal or state laws now in force
or hereafter enacted relating to toxic substances or that constitutes “toxic
chemicals” as defined under Title III of the Superfund Amendments and
Reauthorization Act of 1986 (also cited as the Emergency Planning and Community
Right-to-Know Act) 42 U.S.C. §§11001, et seq., as from time to time amended.
Toxic substance includes, but is not limited to, asbestos, polychlorinated
biphenyls (PCBs) and lead based paints.
“Treasurer” means the Treasurer of State of the State, or the officer who by law
performs the functions of that office.

E-13

--------------------------------------------------------------------------------



“Trust Agreement” means the Trust Agreement, dated as of April 1, 1988, between
the Treasurer and the Trustee, of which the General Bond Order is a part, as the
same may be amended, modified or supplemented by any amendments or modifications
thereof and any supplements thereto (including, but not limited to, the
Supplement) entered into in accordance with the provisions thereof.
“Trustee” means The Huntington National Bank, Columbus, Ohio, or the trustee at
the time serving as such under the Trust Agreement.
“Trustee’s Annual Administrative Fee” means the Trustee’s Annual Administrative
Fee defined in the Loan Agreement.
Section 1.3.    Interpretation. Any reference herein to Landlord or to any
member or officer of Landlord includes entities or officials succeeding to their
respective functions, duties or responsibilities pursuant to or by operation of
law or lawfully performing their functions. Landlord and any such successor
shall provide, upon the request of Tenant, evidence of any such succession to
the reasonable satisfaction of Tenant.
Any reference to a section or provision of the Constitution of the State or the
Act, or to a section, provision or chapter of the Ohio Revised Code or to any
statute of the United States of America, includes that section, provision or
chapter as amended, modified, revised, supplemented or superseded from time to
time; provided that, no amendment, modification, revision, supplement or
superseding section, provision or chapter shall be applicable solely by reason
of this provision, if it constitutes in any way an impairment of the rights or
obligations of Landlord or Tenant under this Lease Agreement.
Unless the context indicates otherwise, words importing the singular number
include the plural number, and vice versa; the terms “hereof,” “hereby,”
“herein,” “hereto,” “hereunder” and similar terms refer to this Lease Agreement,
including this Exhibit E,; and the term “hereafter” means after, and the term
“heretofore” means before, the date of execution and delivery of this Lease
Agreement. Words of any gender include the correlative words of the other
genders, unless the sense indicates otherwise.
Reference to a numbered or lettered Article, Exhibit, Section or subsection
means that Article, Exhibit, Section or subsection of or to this Lease
Agreement, unless the context indicates a different meaning or intent.
Section 1.4.    Captions and Headings. The captions and headings in this Lease
Agreement are solely for convenience of reference and in no way define, limit or
describe the scope or intent of any Articles, Sections, subsections, paragraphs,
subparagraphs or clauses of this Exhibit E.
(End of Article I)

E-14

--------------------------------------------------------------------------------



ARTICLE II
LEASE TERM AND REPRESENTATIONS
Section 2.1.    Lease Agreement Possession. Possession of the Premises and the
Project pursuant to this Lease Agreement shall be delivered by Landlord and
accepted by Tenant as lessee on the Closing Date.
Section 2.2.    Provision of the Project. (a) Landlord hereby appoints Tenant as
Construction Agent to act as Landlord’s agent, and Tenant in its capacity as
Construction Agent agrees to act as Landlord’s agent, for the Provision of the
Project, the Adjacent Hangar Demolition and the Related Area Improvements in
accordance with the Plans and Specifications, including the negotiation,
management and supervision of any construction contracts therefor, subject to
the approval and execution of those contracts by Landlord in accordance with
this Lease Agreement. Tenant further agrees that, subject to Tenant’s interest
therein and occupancy, possession and use thereof under this Lease Agreement,
Landlord is the owner of the Premises, the Project; the Adjacent Hangar
Demolition and the Related Area Improvements, and title to the foregoing, as
acquired, constructed and installed, will vest in Landlord, and Tenant will take
such actions as may be required, if any, in order to fully vest, and to evidence
the full vesting of, that title in Landlord and to protect Landlord’s interests
in the Premises, the Project, the Adjacent Hangar Demolition and the Related
Area Improvements; and Landlord is and shall be the owner of same. Landlord
agrees that it will accept title to the Project, the Adjacent Hangar Demolition
and the Related Area Improvements, subject to Provision thereof by Tenant in its
capacity as Construction Agent in accordance with the Plans and Specifications.
Landlord will grant to Tenant such temporary construction easements in areas of
the Air Park adjacent to the Premises as may be necessary to facilitate the
Provision of the Project, the Adjacent Hangar Demolition and the Related Area
Improvements, with the precise locations of any such temporary construction
easements and the terms and conditions relating to Tenant’s use thereof to be
mutually agreed upon by Landlord and Tenant in writing.
(b)    Tenant in its capacity as Construction Agent shall assume all
responsibility for the Provision of the Project, the Adjacent Hangar Demolition
and the Related Area Improvements, all in accordance with the Plans and
Specifications. Tenant acknowledges and agrees that, in its capacity as
Construction Agent, it is responsible, subject to the limitations set forth
herein, for the Provision of the Project, the Adjacent Hangar Demolition and the
Related Area Improvements in accordance with the Plans and Specifications and
that Landlord does not have any responsibility for the performance of, or any
duty or obligation to perform any aspect of, the Provision of the Project, the
Adjacent Hangar Demolition or the Related Area Improvements, including, without
limitation, the negotiation, management and supervision of any construction
contracts therefor, except as otherwise expressly provided herein or any other
Operative Document, and Landlord has not made, and does not and will not make,
any warranty, express or implied, concerning the condition or suitability of the
Premises, the Project, the Adjacent Hangar Demolition or the Related Area
Improvements, or the quality or suitability of any construction, installation or
other improvements or of the Plans and Specifications.
(c)    It is understood and agreed that any contract for the Provision of the
Project, the Adjacent Hangar Demolition or the Related Area Improvements shall
provide that Landlord does not have any obligation to pay any costs under such
contract except from the proceeds of the

E-15

--------------------------------------------------------------------------------



State Loan, the State Assistance, the LDI Loan and the Local Grants, and each
such contract shall so state. Any such contract entered into by Tenant in its
capacity as Construction Agent prior to the execution and delivery of this Lease
Agreement shall be assigned to Landlord; provided that, prior to Landlord’s
acceptance of any such assignment, that contract shall be in form and substance
approved by Landlord in its reasonable discretion.
(d)    Landlord hereby expressly authorizes Tenant in its capacity as
Construction Agent or any agent or contractor of Tenant in its capacity as
Construction Agent, and Tenant in its capacity as Construction Agent
unconditionally agrees, for the benefit of Landlord and as Landlord’s agent
hereunder, to take all action necessary or desirable (1) for the Provision of
the Project, the Adjacent Hangar Demolition or the Related Area Improvements
pursuant to and in accordance with the Plans and Specifications on or before the
Completion Date and (2) for the performance and satisfaction of any and all of
Landlord’s obligations under any contract related thereto and to fulfill all of
the obligations of Tenant in its capacity as Construction Agent hereunder,
including, without limitation:
(i)    all design and supervisory functions relating to the Provision and
testing of the Project, the Adjacent Hangar Demolition and the Related Area
Improvements, including without limitation, performance of or contracting for
all architectural and engineering work related thereto;
(ii)    negotiation, execution and performance of Landlord’s obligations, and
enforcement of Landlord’s rights and remedies, under all contracts and
arrangements for the Provision and testing of the Project, the Adjacent Hangar
Demolition and the Related Area Improvements (including, without limitation, the
removal of all waste and rubbish and the enforcement of all construction and
product warranties) on such terms and conditions as are customary and reasonable
in light of local and national standards and practices;
(iii)    negotiation, execution and performance of Landlord’s obligations under
all contracts and arrangements to procure all labor, materials and equipment
necessary for the Provision of the Project, the Adjacent Hangar Demolition and
the Related Area Improvements;
(iv)    obtaining all necessary permits, licenses, consents, approvals,
entitlements and other authorizations required under applicable laws (including,
without limitation, Environmental Laws), from all Governmental Authorities in
connection with the Provision of the Project, the Adjacent Hangar Demolition and
the Related Area Improvements, all in accordance with the Plans and
Specifications, or otherwise required for the use and occupancy of the Project,
the Adjacent Hangar Demolition and the Related Area Improvements by Landlord or
Tenant;
(v)    payment of any and all real property and personal property taxes, special
taxes or assessments unless and except to the extent otherwise paid by Tenant
pursuant to the Lease Agreement and all property taxes on tangible personal
property included in the Project located on the Premises;
(vi)    payment of all charges for water, heat, gas, electricity, sewer and any
and all other utilities, as well as any other expense, cost, charge or other
fees with

E-16

--------------------------------------------------------------------------------



respect to the Project, or the operation, management, repair, rebuilding, use or
occupancy thereof, or of any portion thereof;
(vii)    maintaining all books and records with respect to the Provision and
testing of the Project, the Adjacent Hangar Demolition and the Related Area
Improvements;
(viii)    payment of all costs and expenses and performance of all other acts
necessary in connection with the Provision of the Project, the Adjacent Hangar
Demolition and the Related Area Improvements in accordance with the Plans and
Specifications and applicable law including, without limitation, the payment of:
(x) any and all contractors, subcontractors, materialmen, suppliers, design and
engineering professionals and all other persons providing goods or services in
connection with the Provision of the Project, the Adjacent Hangar Demolition and
the Related Area Improvements, (y) all cost overruns, and amounts necessary to
remedy any funding shortfalls, relating to the Provision of the Project, the
Adjacent Hangar Demolition and the Related Area Improvements and (z) any costs
described in Section 3.7 of the Loan Agreement; and
(ix)    performance of all acts necessary for the disbursement of the State
Assistance, the State Loan and the LDI Loan as set forth in the Loan Agreement
including, without limitation, Section 3.4 of the Loan Agreement.
(e)    The Plans and Specifications have been prepared at the direction of
Tenant and are, and shall remain, on file with Tenant in their then-current
form. The final Plans and Specifications shall be subject to the review and
written approval of Landlord prior to the commencement of construction, such
approval not to be unreasonably withheld, conditioned or delayed. The final
Plans and Specifications shall be placed on file with Tenant and may be changed
from time to time by Tenant as Tenant determines is necessary or desirable to
enable Tenant to occupy and use the Project for the Project Purposes; provided
that, (i) Tenant shall provide prior written notice to Landlord and the Director
of any such change, (ii) Landlord and the Director approve such change in
writing, which approval shall not be unreasonably withheld, conditioned or
delayed, (iii) any such change shall not materially diminish the Fair Market
Value of the Project from that which it would be if the Project were completed
in accordance with the existing Plans and Specifications, (iv) any such change
shall not change the use to be made of the Project from the Project Purposes or
cause the Project to be used in a manner not permitted under the Act or the Port
Act, or that would jeopardize the tax-exempt status of the Bonds and (v) Tenant
shall be responsible for any additional costs incurred as a result of any such
change if the State Loan, the State Assistance, the LDI Loan and the Local
Grants are not sufficient to pay such additional costs.
(f)    If a Notice of Commencement in proper form as provided in Section
1311.252 of the Ohio Revised Code is required to be filed by Landlord, such
Notice of Commencement shall be prepared and filed by Tenant in its capacity as
Construction Agent on behalf of Landlord. Tenant in its capacity as Construction
Agent shall permit Landlord and the Director to review and approve such Notice
of Commencement prior to its filing, such approval not to be unreasonably
withheld, conditioned or delayed.
(g)    [Intentionally Omitted]

E-17

--------------------------------------------------------------------------------



(h)    No later than the 10th Business Day of each February, May, August and
November during the Construction Period, Tenant in its capacity as Construction
Agent shall prepare, sign and submit a Construction Progress Certificate (each,
a “Construction Progress Certificate”), to Landlord, Director and the Trustee
setting forth, in reasonable detail, (a) the then current status of the
Provision of the Project, the Adjacent Hangar Demolition and the Related Area
Improvements, (b) all disbursements by the Trustee made to date, (c) the amounts
remaining to be paid in connection with the Provision of the Project, the
Adjacent Hangar Demolition and the Related Area Improvements and (d) that, to
the best of Tenant’s, in its capacity as Construction Agent, knowledge, no Event
of Default or event that, with the giving of notice or the lapse of time, or
both, would constitute an Event of Default, has occurred and is continuing under
any Operative Document.
(i)    The Project shall be deemed completed when the City of Wilmington shall
have issued to Landlord a certificate of occupancy or a temporary certificate of
occupancy with respect to the Project, and Tenant in its capacity as
Construction Agent shall have certified to Landlord, Director and the Trustee:
(i)    the identity of each item of personal property, if any, acquired,
constructed or otherwise improved with proceeds of the State Loan, the State
Assistance, the LDI Loan or the Local Grants;
(ii)    the total costs of the Provision of the Project, the Adjacent Hangar
Demolition and the Related Area Improvements;
(iii)    that all other facilities necessary for the proper functioning of the
Project, the Adjacent Hangar Demolition and the Related Area Improvements have
been acquired, constructed, installed, equipped and otherwise improved and
developed, including all punch-list items;
(iv)    that the Provision of the Project, the Adjacent Hangar Demolition and
the Related Area Improvements have been completed in accordance with the Plans
and Specifications and that all costs have been paid for unless remaining in
dispute, and all obligations, costs and expenses in connection with the
Provision of the Project, the Adjacent Hangar Demolition and the Related Area
Improvements and then payable have been paid, and that any and all lien
affidavits and waivers required to be obtained under the terms of the Loan
Documents and/or the Operative Documents have been appropriately obtained;
(v)    all materially significant disputes, controversies or claims arising out
of or in connection with the Provision of the Project, the Adjacent Hangar
Demolition and the Related Area Improvements have been resolved, satisfied or
paid in full, as the case may be;
(vi)    that all other facilities necessary for the proper functioning of the
Project, the Adjacent Hangar Demolition and the Related Area Improvements have
been provided and all costs and expenses incurred in connection with such
facilities have been paid or discharged, including all associated retainages;
(vii)    that the Provision of the Project, the Adjacent Hangar Demolition and
the Related Area Improvements and any other facilities described in
clause (iii),

E-18

--------------------------------------------------------------------------------



have been accomplished in a manner that conforms to all applicable zoning,
planning, building, environmental and other regulations of each Governmental
Authority having jurisdiction over the Project, the Adjacent Hangar Demolition
and the Related Area Improvements;
(viii)    that all licenses and approvals for the use and operation of the
Project, the Adjacent Hangar Demolition and the Related Area Improvements then
required by any Governmental Authority have been obtained; and
(ix)    that the Provision of the Project, the Adjacent Hangar Demolition and
the Related Area Improvements have been accomplished in a manner that permits
Landlord and Tenant to use and operate the Project for the Project Purposes.
The certificate shall also specify (A) the date by which the events described in
clauses (iii), (iv) and (v) above have been completed, (B) which costs and
expenses, if any, are not yet due, or are being contested and (C) what amounts
should be retained for any other reasons. In reliance thereon, amounts shall be
retained in the Project Funds in an aggregate amount equal to those costs and
expenses, to be disbursed at the time the Construction Agent delivers a properly
completed Disbursement Request Form (or Forms) with respect thereto, if
applicable, to the Trustee. Notwithstanding the foregoing, the certificate shall
state that it is given without prejudice to any rights against third parties
that then exist or that may come into being subsequently.


The Construction Agent shall also deliver a Final Cost Certification to
Landlord, the Director and the Trustee with that certificate. Any amount
remaining in the Project Funds on the Completion Date, except for amounts that
Tenant in its capacity as Construction Agent certifies to Landlord, the Director
and the Trustee as being required to pay Allowable Costs not then due and
payable, shall be applied in accordance with the Loan Agreement and the
Supplement.
(j)    Tenant may from time to time, in its sole discretion and at its own
expense, install personal property in or upon the Project, including without
limitation, that which when installed becomes in whole or in part a fixture, all
in accordance with Section 4.1 of this Exhibit E.
Tenant shall file with Landlord and the Director during the first two weeks of
the calendar month succeeding each anniversary of the Completion Date,
commencing with the month succeeding the first anniversary of the Completion
Date, a certificate of the Authorized Lessee Representative describing each item
of fixtures that has become a part of the Project and of any other additions,
substitutions, remodeling, modifications or improvements to the Project that
have been made during the twelve calendar months preceding the first of the
month in which such certificate is filed; provided that, such a certificate
shall not be required to be filed for a particular year unless the aggregate
value of the personal property or fixtures that have become part of the Project
and of any other additions, substitutions, remodeling, modifications or
improvements to the Project that have been made since the Completion Date or the
most-recent period for which a certificate was furnished, whichever is later,
exceed $10,000.
Tenant shall execute and deliver such documents (if any) as Landlord or the
Director may properly request in connection with any action taken by Tenant in
conformity with this Section.

E-19

--------------------------------------------------------------------------------



Any action taken by Tenant pursuant to this Section shall not entitle Tenant to
any abatement or diminution of any Base Rent or Additional Lease Agreement
Payments payable hereunder.
(k)     Landlord agrees that Tenant may place and retain clean soils and/or
clean asphalt excavated in connection with the Provision of the Project, the
Adjacent Hangar Demolition and the Related Area Improvements in accordance with
procedures approved by Landlord at locations at the Air Park designated by
Landlord in advance, to avoid the costs of transportation charges to remove this
material; provided, however, that (i) Tenant shall comply with applicable laws,
including Environmental Laws and shall obtain all required permits, and
authorizations necessary for the retention of such excavated clean soils and/or
clean asphalt at the pre-approved locations at the Air Park and (ii) such onsite
retention and the amount of excavated material so placed shall not be of a
quantity that is unreasonably large for the nature of the construction and other
activities contemplated hereby.
Section 2.3.  Payment of Project Costs. (a) The amounts deposited from time to
time and held by the Trustee in the Project Funds shall be applied in accordance
with the Loan Agreement to pay Allowable Costs permitted to be paid or
reimbursed from the Project Funds by the Trustee as provided in the Loan
Agreement and the Supplement. Amounts advanced by the Director under the LDI
Loan shall be applied to pay Allowable Costs.
(b)    Landlord and Tenant in its capacity as Construction Agent acknowledge
that neither has any right to funds held by the Trustee in the Project Funds
other than as provided in the Loan Agreement and the Supplement. Landlord and
Tenant in its capacity as Construction Agent acknowledge that neither has any
right to the LDI Loan other than as provided in the Loan Agreement. Tenant in
its capacity as Construction Agent shall not have any right to receive
disbursement from the Trustee unless there is substantial compliance with all
disbursement requirements under the Loan Agreement, the Supplement and this
Lease Agreement. Tenant in its capacity as Construction Agent shall not have any
right to receive disbursement from the Director of the LDI Loan unless there is
substantial compliance with all disbursement requirements under the Loan
Agreement and this Lease Agreement. No disbursements shall be made while an
Event of Default exists and is continuing by Tenant in its capacity as the
Construction Agent, or the Guarantors, or an Event of Default exists and is
continuing under this Lease Agreement, any of the other Operative Documents or
under the Loan Documents, unless Landlord and the Director agree to particular
disbursements. Each request for disbursement from the Trustee shall be in
accordance with the terms of the Loan Agreement and the Supplement. In the event
that any disbursement shall be delayed or denied, Tenant shall nonetheless have
the duty and obligation to pay all costs and expenses related to the Provision
of the Project, the Adjacent Hangar Demolition and the Related Area
Improvements.
(c)    All requests for disbursement from the Project Funds shall be made by
Tenant in its capacity as Construction Agent to the Trustee by submission of (i)
a Disbursement Request Form signed by Tenant in its capacity as Construction
Agent, substantially in the form attached as Appendix C to this Exhibit E (or
otherwise complying in substance with the requirements of this Lease Agreement
and the Loan Agreement), approved by the Director.
(d)    Tenant in its capacity as Construction Agent shall submit a duplicate of
each Disbursement Request Form submitted to the Trustee to the Authorized
Borrower Representative at the same time as they are submitted to the Trustee.

E-20

--------------------------------------------------------------------------------



(e)    The Director does not assume, and is hereby expressly released and
discharged by Tenant from, any and all liability or responsibility whatsoever
that might or could arise out of the approval of disbursements from the Trustee
or as to the method, manner or application of such disbursements, or as to any
liens whatsoever that might attach to or be filed against the Project.
(f)    Disbursements from the Project Funds and by the Director of proceeds of
the LDI Loan for payment of Allowable Costs (“Construction Draws”), shall be
made only upon request by Tenant in its capacity as Construction Agent and shall
be made to the parties set forth in the Disbursement Request Form, and Tenant in
its capacity as Construction Agent shall make certain such disbursement is made
in a manner that makes it clear that the payments are being made on behalf of
Landlord; provided, however, that disbursements for all Allowable Costs shall be
subject to the Director’s approval and all other Terms and Conditions of
Disbursement.
Construction Draw requests shall be made by Tenant in its capacity as
Construction Agent not more than once each calendar month.
Section 2.4.    Representations and Covenants of Landlord. Landlord represents
and warrants that:
(a)    It is a port authority, organized, validly existing and in good standing
under the Port Act, and has all requisite power, corporate or otherwise, to
conduct its business, as presently conducted, and to own, or hold under lease,
its assets and properties.
(b)    It has full power and authority to execute, deliver and perform the Loan
Documents and the Operative Documents to which it is a party and to enter into
and carry out the transactions contemplated thereby. Such execution, delivery
and performance do not, and will not, violate any provision of law applicable to
it or its Governing Instruments and do not, and will not, conflict with or
result in a default under any agreement or instrument to which it is a party or
by which it or any of its property or assets is bound. The Loan Documents and
the Operative Documents to which it is a party have, by proper action, been duly
authorized, executed and delivered and all necessary actions have been taken in
order for the Loan Documents and the Operative Documents to constitute legal,
valid and binding obligations of Landlord, enforceable in accordance with their
respective terms, except to the extent limited by bankruptcy, reorganization,
moratorium or laws of general application relating to or effecting the
enforcement of creditors’ rights or by the exercise of judicial discretion or
the application of principles of equity.
Section 2.5.    Representations and Covenants of Tenant. (a) Tenant represents
and warrants, for the benefit of Landlord, the Director and the Trustee, that:
(i)    It is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Nevada and is duly qualified to do
business in and in good standing in the State, and has all requisite power to
conduct its business as now conducted and to own, hold and lease its assets and
properties, and is duly qualified to do business in all other jurisdictions in
which it is required to be qualified, except where failure to be so qualified
does not have a material adverse effect on it, and will remain so qualified and
in good standing during the Loan Term.

E-21

--------------------------------------------------------------------------------



(ii)    It has full power and authority to execute, deliver and perform each
Operative Document to which it is a party and to enter into and carry out the
transactions contemplated hereby and thereby Such execution, delivery and
performance of each Operative Document to which it is a party do not, and will
not, violate any laws applicable to Tenant or violate Tenant’s Governing
Instruments and do not, and will not, conflict with or result in a default under
any agreement or instrument to which Tenant is a party or by which it or any of
its assets or property is or may be bound. The Operative Documents to which
Tenant is a party have, by proper action, been duly authorized, executed and
delivered by Tenant and all steps necessary have been taken by Tenant to
constitute the Operative Documents to which it is a party legal, valid, binding
and enforceable obligations of Tenant.
(iii)    The provision of financial assistance pursuant to the Financing
Approval Documents, the Loan Agreement and this Lease Agreement induced Tenant
to remain in Ohio and expand that business of Tenant to be conducted by the use
of the Project for the Project Purposes in the City, thereby creating new jobs
and preserving existing jobs and employment opportunities and improving the
economic welfare of the people of the State. Tenant would not be in a position
to undertake the Provision of the Project, the Adjacent Hangar Demolition and
the Related Area Improvements without the financial assistance under the Act
afforded by the State Loan, the LDI Loan and the State Assistance. The provision
of financial assistance pursuant to the Financing Approval Documents, the Loan
Agreement and this Lease Agreement induced Tenant, to undertake the Project
without having an adverse effect on other enterprises providing jobs for people
of the State, thereby preserving existing jobs and improving the economic
welfare of the people of the State. The Provision of the Project, the Adjacent
Hangar Demolition and the Related Area Improvements, and the operation of the
Project, alone or in conjunction with other facilities, will preserve existing
and create additional jobs and employment opportunities and improve the economic
welfare of the people of the State.


(iv)    Tenant presently intends that the Project will be used and operated in a
manner consistent with the Project Purposes at the Premises until the end of the
Lease Term and Tenant knows of no reason why the Project will not be so
operated.


(v)    The Project will be completed, operated and maintained in such manner as
to conform with all applicable Environmental Laws and applicable zoning,
planning, building and other applicable governmental regulations imposed by a
Governmental Authority and so as to be consistent with the purposes of the Act
and the Port Act.


(vi)    There are no actions, suits or proceedings pending or, to the knowledge
of Tenant threatened, against or affecting Tenant or the Project which, if
adversely determined, would individually or in the aggregate materially impair
the ability of Tenant to perform any of Tenant’s obligations under the Operative
Documents or adversely affect the financial condition of Tenant.
(vii)    There does not exist a default by Tenant under the provisions of any
law, ordinance, regulation, decree, order, agreement or instrument of any nature
whatsoever to which Tenant is a party or by which it is bound or to which it or
any of its property is subject that would materially impair the ability of
Tenant to perform any of Tenant’s obligations under the Operative Documents, nor
is it in default under any of the Operative Documents, or in the payment of any
indebtedness for borrowed money or under any agreement or instrument evidencing
any such indebtedness as to which the foregoing representation is made, and no
event has occurred which,

E-22

--------------------------------------------------------------------------------



by notice, the passage of time or both, would constitute such a default that
would materially impair the ability of Landlord to perform any of Landlord’s
obligations under the Operative Documents.


(viii)The zoning ordinances applicable to the Project, the Adjacent Hangar
Demolition and the Related Area Improvements permit the Provision of the
Project, the Adjacent Hangar Demolition and the Related Area Improvements on or
adjacent to the Premises in accordance with the Plans and Specifications and the
operation of Tenant’s business at the Premises; and, all utilities, including
water, storm and sanitary sewer, gas, electric and telephone, and rights of
access to public ways are available or will be provided to the Premises in
sufficient locations and capacities to meet the requirements of operating the
Project and of any applicable Governmental Authority.


(ix)Tenant has made no contract or arrangement of any kind, other than the
Operative Documents, which has given rise to, or the performance of which by the
other party thereto would give rise to, a lien or claim of lien on the Project
or other than liens granted by the Loan Documents, except Permitted
Encumbrances.


(x)No representation or warranty made by Tenant, or any Affiliate of Tenant, and
contained in any of the Financing Approval Documents or the Operative Documents,
and no statement contained in any certificate, schedule, list, financial
statement or other instrument furnished to the Director by or on behalf of
Tenant, including, without limitation, the Application, contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained herein or therein not misleading.


(xi)All proceeds of the State Assistance, the State Loan and the LDI Loan shall
be used for the payment of, or reimbursement to Tenant for, Allowable Costs. No
part of any such proceeds shall be knowingly paid to or retained by Tenant, or
any officer, agent or employee of Tenant or any member of its Board of
Directors, or any officer, director, shareholder or employee of Tenant, as a
fee, kick-back or consideration of any type. Tenant has no identity of interest
with any supplier, contractor, architect, subcontractor, laborer or materialman
performing work or services or supplying materials in connection with the
Provision of the Project, the Adjacent Hangar Demolition or the Related Area
Improvements.


(xii)To the actual knowledge of Tenant, after reasonable investigation under the
circumstances, except as disclosed in the Environmental Report, (1) no Hazardous
Substance, Hazardous Waste, Toxic Chemical or Petroleum has been discharged,
dispersed, released, stored or treated at the Project Site, except in material
compliance with Environmental Laws; (2) no Hazardous Substance, Hazardous Waste,
Toxic Chemical or Petroleum will be discharged, dispersed, released, stored or
treated at the Project Site, except in compliance with Environmental Laws; (3)
no asbestos or asbestos-containing materials have been or will be installed,
used or incorporated into any buildings, structures, additions, improvements,
facilities, fixtures or installations at the Project Site, or disposed of on or
otherwise released at or from the Project Site, except in compliance with
Environmental Laws; (4) no underground storage tanks are located at the Project
Site; (5) no investigation, administrative order, consent order and agreement,
litigation or settlement under any Environmental Law with respect to any
Hazardous Substance, Hazardous Waste, Toxic Chemical, Petroleum, asbestos or
asbestos containing material is proposed, in existence or threatened or
anticipated with respect to the Project or the Project Site; and (6) the Project
and the Project Site are in compliance with all applicable Environmental Laws
and Tenant has not received any notice

E-23

--------------------------------------------------------------------------------



from any entity, Governmental Authority, or individual claiming any violation
of, or requiring compliance with, any Environmental Law. To the actual knowledge
of Tenant, after reasonable investigation under the circumstances, except as
disclosed in the Environmental Report, no “clean up” of the Project or the
Project Site has occurred pursuant to any applicable Environmental Laws which
would give rise to (i) liability on the part of any person, entity or
association to reimburse any Governmental Authority for the costs of any such
“clean up,” or (ii) a lien or encumbrance on the Project.


(xiii)Upon completion of the Provision of the Project, the Adjacent Hangar
Demolition and the Related Area Improvements, Landlord, as owner of the Project
Site and the Air Park will own the Project, the Adjacent Hangar Demolition and
the Related Area Improvements, subject in all cases to no lien, charge,
condition, restriction, encumbrance, easement or agreement created by or through
Tenant, except as created by or otherwise permitted by the Loan Documents and
the Operative Documents.


(xiv)All materials constituting part of the Project, the Adjacent Hangar
Demolition and the Related Area Improvements shall be of good quality and all
work shall be of good and workmanlike quality, in conformity to the requirements
of the Plans and Specifications and as set forth in this Lease Agreement and
free from defects in materials and workmanship (without regard to the standard
of care exercised in its performance), and warranted for a period of at least
one year after delivery of the certificate of completion for the Project, the
Adjacent Hangar Demolition and the Related Area Improvements. Tenant shall, at
its sole cost and expense, (i) promptly correct or cause to be corrected, all
work that is not in material conformity with the Plans and Specifications and
this Lease Agreement, (ii) correct, or cause to be corrected, any defects in
materials and workmanship of the work (without regard to the standard of care
exercised in its performance) that appear within a period of one year after
delivery of the completion certificate for the Project, the Adjacent Hangar
Demolition and the Related Area Improvements and (iii) replace, repair or
restore, or cause replacement, repairs or restoration of, any parts of the work
or any of the fixtures, equipment or other items placed therein that are damaged
as a consequence of corrective action taken pursuant hereto. Tenant shall remove
from the Premises or the locations of the Adjacent Hangar Demolition and the
Related Area Improvements, all portions of the work that are defective or
nonconforming with respect to the Plans and Specifications and that have not
been corrected under this subsection, unless removal is waived by Landlord in
writing. Any such removal of portions of the work shall be accomplished in a
manner that complies with all applicable Environmental Laws.


(xv)All filings, registrations and recordings necessary or appropriate to
create, preserve, protect and perfect the security interest granted by Tenant to
the Director pursuant to the Guaranty and the Mortgage in respect of the
Collateral have been accomplished, and the Mortgage constitutes a first mortgage
on Tenant’s leasehold interest in the Collateral mortgaged thereby.


(viii)    (a) No portion of the Premises will be used in a manner, and Tenant
shall not use or permit the use of the Common Use Facilities in a manner, that
causes the Project to cease to be treated as an “airport facility” within the
meaning of Section 1.103-8(e) of the United States Treasury Department
Regulations and (b) the Project will at all times be used, pursuant to a lease
or other written agreement, solely by an entity that directly serves members of
the general public (as a common carrier or otherwise).



E-24

--------------------------------------------------------------------------------



(ix)    Tenant presently intends that the Project will be used and operated in
the active conduct of a Qualified Business and in a manner consistent with the
Project Purposes at the Project Site until the end of the Loan Term, and Tenant
knows of no reason why the Project will not be so operated. If, in the future,
there is a cessation of that use or operation, Landlord and Tenant will use
their respective commercially reasonable efforts to resume that use or operation
or accomplish an alternate use or operation by Tenant or others which will be
consistent with the Code, the Act and this Loan Agreement.


All representations and warranties contained in, or made in connection with,
this Lease Agreement and the other Operative Documents shall survive the Closing
Date and the disbursement of the State Loan, the State Assistance and the LDI
Loan by the Director and the proceeds thereof by the Trustee, and shall not be
limited or otherwise affected by any and all inspections, investigations,
reviews or other inquiries made or other actions taken by the Director or
Landlord or any of their respective agents, representatives and designees or any
other Person or board assisting any of the foregoing or acting for or on behalf
of the State or Landlord in connection with the Application, the Financing
Approval Documents, the Loan Documents, the Operative Documents or the
consummation of the State Loan, the State Assistance and the LDI Loan.


(b)    Throughout the Loan Term, Tenant shall, for the benefit of Landlord, the
Director and the Trustee:


(i)Taxes and Assessments. Pay and discharge promptly, or cause to be paid and
discharged promptly, when due and payable, all taxes, assessments and
governmental charges or levies imposed upon Tenant, its income or any of its
property, or upon any part thereof, as well as all claims of any kind (including
claims for labor, materials and supplies) which, if unpaid, might by law become
a lien or charge upon its property. Notwithstanding the preceding sentence,
Tenant may, at its expense, but only after prior notice to Landlord and the
Director, and after consulting with Landlord, by appropriate proceedings
diligently prosecuted, contest in good faith the validity or amount of any such
taxes, assessments, governmental charges, levies and claims and during the
period of contest, and after notice to Landlord and the Director, may permit the
items so contested to remain unpaid. However, if at any time the Director shall
notify Tenant in writing that, in the opinion of legal counsel reasonably
satisfactory to the Director, by nonpayment of any such items the lien and
security interest created by the Loan Documents as to any part of the Project
will be materially and adversely affected or the Project or any material part
thereof will be subject to imminent loss or forfeiture, Tenant shall promptly
pay such taxes, assessments, charges, levies or claims or give the Director
adequate protection in regard to such risks. The Director shall have the
commercially reasonable discretion to determine the adequacy of the protection
proffered. Tenant shall have the right to initiate any such contest in its own
name or in the name of Landlord and Landlord will exercise good faith efforts to
cooperate with Tenant, but at Tenant’s expense, in any such contest (except as
any such lien is asserted by Landlord in which event Tenant shall have the right
to contest such lien as if it were the owner of the Premises).


(ii)Maintain Existence. Do or cause to be done all things necessary to preserve
and keep in full force and effect its existence, as provided in Section 8.2 of
this Exhibit E.


(iii)Maintain Property. Maintain and keep its material properties in such
condition which, in its opinion, is necessary and proper so that the business
carried on in connection

E-25

--------------------------------------------------------------------------------



therewith may be properly conducted at all times, and from time to time make
such repairs, renewals and replacements necessary to so conduct such business;
provided, however, that nothing in this subsection shall prevent Tenant from
selling or otherwise disposing of any property whenever, in the reasonable
judgment of Tenant, such property is obsolete, worn out, without economic value
or unnecessary for the conduct of the business of Tenant.


(iv)Maintain Insurance. Keep all its insurable property insured against loss or
damage by fire and other risks, maintain commercial general liability insurance
against claims for personal injury, death or property damage suffered by others
upon, in or about any premises occupied by it; and maintain all such workers’
compensation or similar insurance as may be required under the laws of any state
or jurisdiction in which it may be engaged in business. All insurance for which
provision has been made in this subsection shall be maintained against such
risks, in such amounts and with such retentions and deductibles as such
insurance is usually carried by Persons engaged in the same or similar
businesses, and, as applicable, with full replacement cost coverage, and all
insurance herein provided for shall be effected and maintained in force under a
policy or policies issued by insurers of recognized responsibility, except that
it may affect workers’ compensation or similar insurance in respect of
operations in any state or other jurisdiction either through an insurance fund
operated by such state or other jurisdiction or by causing to be maintained a
system or systems of self insurance which is in accordance with applicable law.


(v)Furnish Information. Furnish to the Director:


(A)Annual Reports. Within one hundred twenty (120) days after the last day of
each fiscal year of each of Tenant, a copy of Tenant’s and the other Guarantors’
audit reports containing a consolidated balance sheet as at the end of such
fiscal year, together with related consolidated statements of operations and
cash flows for such fiscal year, of Tenant and the other Guarantors, setting
forth in comparative form the corresponding figures as at the end of or for the
previous fiscal year, all in reasonable detail and all examined by and
accompanied by an audit opinion of its independent certified public accountants
to the effect that such financial statements were prepared in accordance with
the generally accepted accounting principles consistently applied, and present
fairly Tenant’s and other Guarantors financial position at the close of such
period and the results of its operations for such period.


(B)Certificate; No Default. With each of the financial reports required to be
furnished under this Section, (I) a certificate in form and substance as
described in Section 7.5(a)(iii)(D) of the Loan Agreement, and (II) a
certificate of Tenant’s chief executive officer, chief financial officer,
treasurer, assistant treasurer, controller or vice president and stating that
(a) no Event of Default has occurred and is continuing and no event or
circumstance which would constitute an Event of Default, but for the requirement
that notice be given or time elapse or both, has occurred and is continuing, or,
if such an Event of Default or such event or circumstance has occurred and is
continuing, a statement as to the nature thereof and the action which Tenant
proposes to take with respect thereto, and (b) no action, suit or proceeding by
Tenant or any other Guarantor or against any of them at law or in equity, or
before any governmental instrumentality or agency, is pending or to the
knowledge of Tenant’s officers threatened, which, if adversely determined, would
impair the right

E-26

--------------------------------------------------------------------------------



or ability of Tenant or any other Guarantor to carry on the business which is
contemplated in connection with the Project or would impair the right or ability
of Tenant or any other Guarantor to perform the transactions contemplated by the
Loan Documents or would materially and adversely affect the business,
operations, assets or financial condition of Tenant or any Guarantor, all as of
the date of such certificate, except as disclosed in such certificate.


(vi)Continuing Disclosure. Upon the request of the Director, such additional
information as the Director may reasonably determine in connection with any
obligation the Director has entered into, or may enter into, for the purpose of
permitting an underwriter of a series of outstanding Bonds, as defined in the
Trust Agreement and issued under the Trust Agreement, to satisfy the
requirements of Rule 15c2-12 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended.


(vii)Other Information. Such other information respecting the business,
properties or the condition or operations, financial or otherwise, of Tenant and
the other Guarantors as the Director may reasonably request; provided, however,
that if the Director requests material non-public information, the Director is
subject to reasonable confidentiality arrangements with respect to such material
non-public information;


(viii)Deliver Notice. Within three days of learning of any of the following,
deliver written notice thereof to the Director, describing the same and the
steps being taken by Tenant with respect thereto:


(A)the occurrence of an Event of Default or an event or circumstance which would
constitute an Event of Default, but for the requirement that notice be given or
time elapse or both, or


(B)any action, suit or proceeding by Tenant or any other Guarantor or against
Tenant or any other Guarantor at law or in equity, or before any governmental
instrumentality or agency, instituted or threatened which, if adversely
determined, would materially impair the right or ability of Tenant to carry on
the business which is contemplated in connection with the Project or would
materially impair the right or ability of Tenant or any other Guarantor to
perform the transactions contemplated by this Lease Agreement, the Guaranty or
any of the other Operative Documents to which it a party, or would materially
and adversely affect Tenant’s or any other Guarantor’s business, operations,
properties, assets or condition, or


(C)the occurrence of a Reportable Event, as defined in ERISA, under, or the
institution of steps by Tenant or any other Guarantor to withdraw from, or the
institution of any steps to terminate, any Plan as to which Tenant or any other
Guarantor may have a material liability.


(ix)Inspection Rights. Permit Landlord and the Director, or any agents or
representatives thereof, after, as long as no Event of Default exists, providing
reasonable advance written notice to Tenant or any other Guarantor, to examine
and make copies of an abstract from the records and books of public account of
Tenant or any other Guarantor; visit the Premises; and

E-27

--------------------------------------------------------------------------------



discuss the general business affairs of Tenant or any other Guarantor with any
of its officers or members.


(x)Job Creation. Pay the Additional Lease Agreement Payments which are payable
if AMES fails, for reasons other than Market Conditions, to create 259 new full
time jobs at the Project Site before the end of the three-year period after the
Completion Date and secure 385 not at risk full-time jobs at the Air Park for
the three year period following the Completion Date.


(xi)Ohio Goods and Services. Use commercially reasonable efforts to purchase
goods and services from Persons located in the State.


(xii)Information Concerning Operations.  Tenant shall furnish to the Director,
upon request, but not less frequently than the annual financial statements to be
furnished pursuant to Section 2.5(b)(v) of this Exhibit E, a statement
certifying to the knowledge of Tenant and AMES (a) the number of employees of
AMES and its Affiliates employed at the Premises and at the Air Park on the date
of delivery of this Agreement; (b) the total number of employees then employed
by AMES and its Affiliates at the Premises and at the Air Park; (c) the number
of employees of AMES and its Affiliates laid off or terminated at the Premises
and at the Air Park since the date of delivery of this Agreement; (d) the
current number of women and minority employees employed by AMES and its
Affiliates at the Premises and at the Air Park; and (e) and such other
employment, economic and statistical data concerning the Project and the
Premises and at the Air Park as may reasonably be requested by the Director.


(c)    Throughout the Loan Term, Tenant covenants for the benefit of Landlord,
the Director and the Trustee, as follows:


(i)ERISA. Tenant shall not voluntarily terminate any Plan, so as to result in
any material liability of Tenant to the Pension Benefit Guaranty Corporation
(“PBGC”), enter into any “Prohibited Transaction” (as defined in Section 4975 of
the Internal Revenue Code of 1986, as amended, and in ERISA) involving any Plan
which results in any material liability of Tenant to the PBGC, cause any
occurrence of any “Reportable Event” (as defined in Title IV of ERISA) which
results in any material liability of Tenant to the PBGC, or allow or suffer to
exist any other event or condition which results in any material liability of
Tenant to the PBGC.


(ii)Agreements. Tenant shall not enter into any agreement containing any
material provision which would be violated or breached by the performance of
Tenant’s obligations hereunder or under any instrument or document delivered or
to be delivered by Tenant hereunder or in connection herewith.


(iii)Sale and Encumbrance of Assets. Tenant shall not assign, sell, leaseback,
hypothecate or in any manner encumber the Premises, the Project or any portion
of the Premises or Project, except as otherwise expressly permitted by the Loan
Documents, and except for Permitted Encumbrances.


(iv)Removal of Assets. Tenant shall not remove, transfer or transport any
portion of the Project from the Premises, except as otherwise permitted by the
Loan Documents and this Lease Agreement.

E-28

--------------------------------------------------------------------------------





(v)Change of Business. Tenant shall not enter into any business with respect to
the Premises which is substantially different from that to be conducted by
Tenant upon completion of the Project without the prior written consent of the
Director.


(vi)Suspension of Operation. Tenant shall not suspend or discontinue, or permit
AMES to suspend or discontinue, operation of the Project.


(vii)Negative Pledge of Assets. Tenant shall not, without the prior written
consent of the Director, pledge, grant a security interest in or otherwise grant
any party other than the Director, or permit the existence of, a lien on the
Project except for Permitted Encumbrances.


(viii)Insurance or Condemnation Proceeds. Tenant shall not apply any proceeds
received from insurance or eminent domain proceeds in a manner inconsistent with
the terms of this Lease Agreement or the Loan Agreement.


(ix)Arm’s Length Transactions. Tenant shall not make or permit to exist any
transaction with any Affiliate of Tenant, relating to the Provision of the
Project, the Adjacent Hangar Demolition or the Related Area Improvements, except
upon fair and reasonable terms not less favorable to Tenant than would be usual
and customary in transactions with persons who are not Affiliates.


Section 2.6.    Mortagage and RNDA. Landlord and Tenant acknowledge and agree
that Tenant has entered into the Mortgage, granting a leasehold mortgage to the
Director in its rights under this Lease Agreement, and that Landlord and the
Director have entered into the Assignment and the RNDA which provide the
Director with certain additional rights under this Lease Agreement and the
Mortgage. In the event of any conflict between the terms of this Lease Agreement
and the Mortgage or the RNDA, the terms of the Mortgage or the RNDA, as the case
may be, will prevail.
Section 2.7.    Indemnification Regarding Subleases. Tenant shall protect,
indemnify, save harmless and defend Landlord and the Director, and each officer,
official, employee and agent thereof (collectively, the “Indemnitees” and each
an “Indemnitee”), from and against any and all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses (collectively, the
“Liabilities” and each a “Liability”) imposed upon, incurred by or asserted
against any such Indemnitee, by reason of the non-performance, breach or failure
to observe any of the terms, covenants and obligations of any future sublease,
by Tenant or any direct or indirect sublessee of Tenant, of the Premises or any
part thereof permitted hereunder (including, without limitation, the Operating
Sublease), to be performed by the subtenant thereunder, except to the extent, if
any, that the Liability is attributable to the gross negligence or willful
misconduct of the Indemnitee.
Section 2.8.    Lease Agreement Security Deposits. Tenant hereby agrees to
provide, to secure its obligation to make payments of Base Rent, the Additional
Lease Agreement Payments, and all other amounts payable pursuant to the terms
and conditions of this Lease Agreement and for the performance of its
obligations under the other Operative Documents, a security deposit on the
Closing Date in an amount equal to the Original Deposit, for deposit by the
Trustee in the Primary Reserve Account established under the Supplemental Trust
Agreement, and to maintain that security

E-29

--------------------------------------------------------------------------------



deposit in an amount equal to the Original Deposit during the Lease Term,
subject to its application and use in accordance with the Trust Agreement.


Section 2.9.    Insufficient Financing. Landlord does not make, and Tenant
hereby acknowledges that Landlord has not made, any representation or warranty,
either express or implied, that the moneys in the Project Funds will be
sufficient, together with any other money that might be made available therefor
by the Director or others, to pay in full the costs and expenses of acquiring,
constructing and otherwise improving the Project. If moneys in the Project Funds
are not sufficient to pay all costs and expenses of acquiring, constructing and
otherwise improving the Project, the Adjacent Hangar Demolition and the Related
Area Improvements, Tenant, nonetheless, shall complete the Project, the Adjacent
Hangar Demolition and the Related Area Improvements in accordance with the Plans
and Specifications and shall pay all such additional costs of same from its own
funds. Tenant shall not be entitled to any reimbursement for any such additional
costs of the Project, the Adjacent Hangar Demolition or the Related Area
Improvements from Landlord, the Trustee, the Director or any other Person, and
shall not be entitled to any reduction of Base Rent, any Additional Lease
Agreement Payments or other amounts payable pursuant to this Lease Agreement as
a result of payment of any such additional costs of the Project, the Adjacent
Hangar Demolition or the Related Area Improvements.


Section 2.10.    Minority Hiring. Tenant and AMES shall make a good faith effort
to employ minority persons in the construction and operation of the Project in
the same percentage as the average percentage of minority persons who reside in
the county in which the Project is located and contiguous Ohio counties.


Section 2.11    Equal Employment Opportunity. Tenant and AMES shall not
discriminate against any employee or applicant for employment because of race,
religion, color, sex, national origin, disability, age, military status or
ancestry. Tenant and AMES shall ensure, that its respective applicants for
employment are considered for employment, and that its respective employees are
treated during employment, without regard to their race, religion, color, sex,
national origin, disability, age, military status or ancestry. Tenant will
incorporate, or cause to be incorporated, the requirements of this paragraph in
all contracts for any work undertaken on the Project (other than subcontracts
for standard commercial supplies or raw materials), and Tenant will require all
of its contractors for any part of such work to incorporate such requirements in
all subcontracts for such work.




(End of Article II)

E-30

--------------------------------------------------------------------------------



ARTICLE III
BASE RENT AND ADDITIONAL LEASE PAYMENTS
Section 3.1.    Base Rent. Without regard to completion of the Project, the
Adjacent Hangar Demolition, and the Related Area Improvements, Tenant shall make
payments of Base Rent on each Rental Payment Date to the Trustee, in the amount
of the State Assistance Rental Payment, and to the Director, in the amount of
the State Loan Rental Payment and the LDI Loan Rental Payment, if any.
Initially, and thereafter so long as payments of principal of the Notes are made
as scheduled, the amount and basis of computation of the Base Rent shall be as
set forth in the form of Payment Schedule attached to this Lease Agreement as
Schedule 1, with respect to State Loan Rental Payments, the form of Payment
Schedule attached to this Lease Agreement as Schedule 2, with respect to the
State Assistance Rental Payments, and as set forth in the LDI Loan Note, with
respect to the LDI Loan Rental Payments; provided that, in the event of any
payment of principal of the Notes other than as scheduled and set forth in the
forms of Payment Schedule or the LDI Note, or any revised form, a revised form
of Payment Schedule shall be prepared, reflecting the payment of principal other
than as scheduled, and shall be substituted for the form of Payment Schedule
theretofore applicable. In the event Tenant shall fail to pay in full any Base
Rent, the amount of its next succeeding Base Rent shall be increased in an
amount equal to such deficiency, together with interest thereon as provided in
Section 3.5 of this Exhibit E as a result of such deficiency.
Section 3.2.    Additional Lease Agreement Payments. Tenant agrees to pay
Additional Lease Agreement Payments (a) to the Trustee to pay (i) the Trustee’s
Annual Administrative Fee and (ii) any fees of the Trustee which are in addition
to the Additional Payments and to pay or reimburse any expenses of the Trustee
chargeable under the Trust Agreement and the Supplement, (b) to the Director to
pay (i) the Director’s Administrative Fee, (ii) any Additional Payments not
included in clause (a)(i) or (b)(i) of this Section 3.2 and (iii) any reasonable
charges and expenses incurred by the Director in enforcing the rights of the
Director against Tenant hereunder and (c) to the extent not addressed in clause
(a) or clause (b) of this Section 3.2, to Landlord, the Trustee and the
Director, as applicable, payment for or reimbursement of any and all reasonable
costs, expenses and liabilities incurred in the satisfaction of any obligations
of Tenant hereunder, or as a result of a written request of Tenant for services
that are not ordinary services, or to enforce the respective rights of Landlord,
the Trustee or the Director against Tenant.
Section 3.3.    Place of Payments. The State Assistance Rental Payments shall be
paid directly to the Trustee by automated clearinghouse pre-authorized payment
system for the account of the Director, and the Trustee shall deposit such
payments in the Debt Service Account. The Additional Payments with respect to
the State Assistance shall be paid to the Trustee, who shall pay such amounts to
the Director, not less frequently than monthly, for deposit in the First Half
Account (if received by the Director between January 1 and June 30) or the
Second Half Account (if received by the Director between July 1 and December 31)
created in the Trust Agreement. The State Loan Rental Payments and the
Additional Payments with respect to the State Loan shall be paid directly to the
Director. The LDI Loan Rental Payments, if any, shall be paid directly to the
Director. Additional Lease Agreement Payments shall be made directly to the
Person to whom or to which they are due or at such other place as that Person
may direct.

E-31

--------------------------------------------------------------------------------



Section 3.4.    Obligations Unconditional. (a) The obligations of Tenant to make
payments of Base Rent and Additional Lease Agreement Payments shall be absolute
and unconditional until such time as the principal of and interest, and premium,
if any, on the Bonds shall have been fully paid or provision for the payment
thereof shall have been made in accordance with the Trust Agreement, and the
State Loan and the LDI Loan shall have been paid in full and all Additional
Lease Agreement Payments have been paid in full, and Tenant shall make such
payments without abatement, diminution or deduction, regardless of any cause or
circumstances whatsoever including, without limitation, any defense, set-off,
recoupment or noncompulsory counterclaim that Tenant may have or assert against
Landlord or any other Person. Tenant (i) will not suspend or discontinue any
such payments, (ii) will perform and observe all of its other agreements
contained in this Lease Agreement and (iii) will not terminate this Lease
Agreement, except as expressly permitted hereby, for any cause including,
without limitation, the failure to complete the Project, the Adjacent Hangar
Demolition or the Related Area Improvements, failure of title to the Premises or
Project or any portion thereof, any acts or circumstances that may constitute
failure of consideration, destruction of or damage to the Project, commercial
frustration of purpose, any change in the tax or other laws or administrative
rulings of or administrative actions by or under authority of the United States
of America, the State or any other political subdivision, or any failure of
Landlord, the Trustee or the Director to perform and observe any agreement,
whether express or implied, or any duty, liability or obligation arising out of
or connected with any Operative Document.
(b)    The obligations and liabilities of Tenant hereunder shall in no way be
released, discharged or otherwise affected for any reason other than full and
complete performance or, subject to the survival of certain provisions of this
Lease Agreement as expressly provided herein, the termination of this Lease
Agreement, including, without limitation: (i) any defect in the condition,
quality or fitness for use of the Premises, the Project, the Adjacent Hangar
Demolition or the Related Area Improvements or any part thereof; (ii) any damage
to, removal, abandonment, salvage, loss, scrapping or destruction of or any
requisition or taking of the Premises, the Project or any part thereof; (iii)
any restriction, prevention or curtailment of or interference with any use of
the Premises, the Project or any part thereof; (iv) any defect in title to the
Project or any encumbrance on such title; (v) any change, waiver, extension,
indulgence or other action or omission in respect of any obligation or liability
of Landlord; (vi) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
Landlord, Tenant or any other Guarantor or any action taken with respect to this
Lease Agreement by any trustee or receiver of Landlord, Tenant or any other
Guarantor or by any court, in any such proceeding; (vii) any claim which Tenant
has or might have against any Person, including, without limitation, Landlord or
the Director; (viii) any failure on the part of Landlord or any other Person to
perform or comply with any of the terms hereof or of any other agreement,
including, without limitation, any Operative Document; (ix) any invalidity or
unenforceability or disaffirmance of this Lease Agreement or any provision
hereof; or (x) any other occurrence whatsoever, whether similar or dissimilar to
the foregoing, whether or not Tenant shall have notice or knowledge of any of
the foregoing; provided that, this provision does not represent a waiver of any
claims that Tenant may have against Landlord or the Director or any other
Person. This Lease Agreement shall be non-cancelable by Tenant other than
through termination of this Lease Agreement pursuant to Article IX and, to the
extent permitted by law, Tenant waives all rights now or hereafter conferred by
statute or otherwise to quit, terminate or surrender this Lease Agreement or the
Premises, or to any diminution or reduction of Base Rent or Additional Lease
Agreement Payments payable by Tenant hereunder. All payments by Tenant properly
made hereunder as required hereby shall be final, and, except as provided
herein, Tenant

E-32

--------------------------------------------------------------------------------



shall not seek to recover any such payment or any part thereof from Landlord or
any other Person. If, for any reason whatsoever, this Lease Agreement shall be
terminated in whole or in part by operation of law or otherwise, Tenant
nonetheless shall pay an amount equal to each payment of Base Rent and any other
amount payable by Tenant hereunder at the time and in the manner that such
payment of Base Rent or other payment would have become due and payable under
the terms of this Lease Agreement if it had not been terminated in whole or in
part.
(c)    Nothing contained in this Section shall be construed to release Landlord
from the performance of any of the agreements contained in this Lease Agreement,
and in the event Landlord should fail to perform any such agreement, Tenant may
institute such action against the non-performing party as Tenant may deem
necessary to compel performance or recover its damages for nonperformance so
long as such action shall not be inconsistent with the agreements of Tenant
contained in subsection (a) or (b) of this Section. Tenant may, however, at its
own cost and expense and in its own name or, to the extent lawful, in the name
of Landlord, prosecute or defend any action or proceeding or take any other
action involving third Persons that Tenant deems reasonably necessary in order
to secure or protect its right of possession, occupancy and use hereunder, and
in such event Landlord hereby agrees to cooperate fully with Tenant, but at
Tenant’s expense, and to take all action necessary to effect the substitution of
Tenant for Landlord in any such action or proceeding if Tenant shall so request.
Section 3.5.    Past Due Base Rent, Additional Lease Agreement Payments and
Other Amounts. If Tenant fails to make any payment of Base Rent, Additional
Lease Agreement Payment or other payment hereunder, the item in default shall
continue as an obligation of Tenant until such shall have been fully paid.
During the default period, the portion of such payment in default shall bear
interest, to the extent permitted by law, at the Interest Rate for Advances
until such amount (including all interest) is paid.
Section 3.6.    No Abatement of Rent. Except as specifically provided in this
Lease Agreement to the contrary, no other action pursuant to any provision of
this Lease Agreement shall abate in any way payment of Base Rent or Additional
Lease Agreement Payments.
Section 3.7.    Prepayment of Rent. Tenant may, at any time the Bonds are
subject to redemption, prepay, the State Assistance Rental Payments and
Additional Lease Agreement Payments related to the State Assistance in the
amount and at the times necessary to effect the redemption of the Bonds in
accordance with Section 3.8 and Article IX of this Exhibit E and Landlord agrees
that it and the Director shall accept such prepayments. Tenant may at any time
prepay (a) the State Loan Rental Payments and Additional Lease Agreement
Payments related to the State Loan and (b) the LDI Loan Rental Payments and
Landlord agrees that it and the Director shall accept such prepayments when
tendered by Tenant. Such prepayments shall be credited against the payments of
Rent in inverse order of their due dates. Such prepayments shall not in any way
alter or suspend the obligations of Tenant under this Lease Agreement. Tenant
shall make all mandatory prepayments of Rent pursuant to Article IX of this
Exhibit E.
Section 3.8.    Redemption of Project Debt. Landlord has and shall have the
exclusive right, subject to the consent of Tenant, and Landlord shall have the
obligation, at the direction of Tenant but only from money provided by Tenant,
to prepay or redeem all or part of the then outstanding Project Debt on any
available redemption date on which such prepayment or redemption may be made in
accordance with the Loan Documents.

E-33

--------------------------------------------------------------------------------



Section 3.9.    Assignment. Tenant acknowledges that Landlord has assigned its
right to receive Rent, and certain other rights, during the Loan Term, to the
Director pursuant to the Assignment. No subsequent assignment to any Person
other than the Director or the Trustee may be made without prior written notice
to Tenant; provided, however, that upon occurrence and continuation of an Event
of Default hereunder such an assignment may be made without prior written notice
to Tenant.
Section 3.10    Lease Payment Credits to Tenant. (a) Beginning with Service
Payments made in 2015 in respect of tax year 2014, Tenant shall receive
automatic annual credits against its State Loan Rental Payments equal to the
amount of any Service Payments paid to the Director and used to pay the total
State Loan debt service for each year pursuant to Section 2(A)(1) of the TIF
Cooperative Agreement (“Annual Lease Credits”) to the extent Landlord shall
receive commensurate automatic annual credits against the total principal and
interest payments on the State Loan due from Landlord to the Director for such
year. Pursuant to the TIF Cooperative Agreement, immediately upon the remittance
of any Service Payments by the City to the Director pursuant to Sections 2(A)(1)
of the TIF Cooperative Agreement, the City Auditor or other appropriate City
officer shall provide notice to Landlord and Tenant of the remittance of Service
Payments to the Director and the amount of such Service Payments and the amount
of the automatic reduction in the principal and interest payments on the State
Loan due from Landlord to the Director.
(b)    For any applicable year beginning with Service Payments made in 2015 in
respect of tax year 2014, Tenant also shall receive automatic credits against
its State Loan Rental Payments equal to the amount of any Service Payments paid
to the Director pursuant to Section 2(A)(5) of the TIF Cooperative Agreement and
used to prepay State Loan debt service in accordance with the Loan Agreement
(“Additional Lease Credits”) to the extent Landlord shall receive automatic
credits against State Loan debt service due from Landlord to the Director in
accordance with the Loan Agreement. Pursuant to the TIF Cooperative Agreement,
immediately upon the remittance of any Service Payments by the City to the
Director pursuant to Section 2(A)(5) of the TIF Cooperative Agreement, the City
Auditor or other appropriate City officer shall provide notice to Landlord, AMES
and Tenant of the remittance of Service Payments to the Director and the amount
of such Service Payments and the amount of the automatic reduction in State Loan
debt service payment due from Landlord to the Director.
(c)    The Annual Lease Credits and Additional Lease Credits shall be applied
semi-annually, immediately upon the payment of Service Payments to the Director
by the City. The payment of Service Payments from the City to the Director is
expected to occur in approximately February and approximately July of each year
connection with the semi-annual settlement between the Clinton County Auditor
and the Clinton County Treasurer, as more fully described in the TIF Cooperative
Agreement. Within 30 days after the receipt of the above-described notice
regarding the receipt of Service Payments by the Director, Landlord shall
provide notice to Tenant regarding (i) the amount of the Annual Lease Credits
and the amount of the Additional Lease Credits; and (ii) the net amount of State
Loan Rental Payments due after application of such Annual Lease Credits and
Additional Lease Credits.
(End of Article III)

E-34

--------------------------------------------------------------------------------



ARTICLE IV
TENANT’S OWN PERSONAL PROPERTY
Section 4.1.    Installation of Tenant’s Own Personal Property. From time to
time, in its sole discretion and at its own expense, Tenant may, and may permit
any of its permitted licensees or sublessees to, install personal property on
the Premises or in the Project Facilities, including, without limitation,
personal property that becomes in whole or in part a fixture when installed. All
personal property so installed shall remain the sole property of Tenant or the
licensee or sublessee, as the case may be, unless (i) it is a fixture necessary
to the structural integrity of the Project Facilities (other than a trade
fixture) or (ii) it is a permanently attached fixture that cannot be removed
without causing irreparable damage to the Premises or the Project, in any which
event that fixture shall become and be deemed to be property of Landlord and
part of the Premises or the Project, and with only those exceptions, Landlord
shall not have any interest in that personal property.
The personal property that is the sole property of Tenant or a permitted
licensee or sublessee may be modified or removed at any time. From time to time
and in any event within 45 days following Tenant’s written request, Landlord
shall execute and deliver such documents as Tenant may properly and reasonably
request to evidence that particular items of personal property or fixtures
installed on or removed from the Premises or the Project pursuant to this
Section are not part of the Premises or the Project for purposes of this Lease
Agreement, or that fixtures have been removed as provided in this Lease
Agreement. Any damage to the Premises or the Project caused by the removal of
any personal property or fixtures by Tenant or any permitted licensee or
sublessee shall be repaired, or caused to be repaired, by Tenant at Tenant’s
sole expense so as to restore the Premises or the Project to their pre-existing
condition, ordinary wear and tear excepted.
Nothing contained in this Lease Agreement shall prevent Tenant or any of its
permitted licensees or sublessees from acquiring personal property under a lease
or under a conditional sale, installment purchase or lease-sale contract, or
subject to a vendor’s lien or security agreement, as security for the unpaid
portion of the purchase price thereof or to prevent a vendor so secured from
exercising its remedies; provided that, no lien or security interest shall
attach to any part of the Premises or the Project.
Tenant shall pay or cause to be paid, as they become due, the purchase price of,
and all costs and expenses in connection with, the acquisition and installation
of any personal property installed by Tenant or any of its permitted licensees
or sublessees pursuant to this Section. Tenant may, at its expense, in good
faith contest those purchase prices, costs and expenses. In the event of a
contest, Tenant may permit the purchase prices, costs and expenses contested to
remain unpaid during the period of the contest and any appeal unless Landlord
(or the Director, as Landlord’s assignee) shall notify Tenant that, in the
reasonable opinion of Landlord (or the Director), by nonpayment the interests of
Landlord, the Director or Tenant in the Premises or the Project will be
materially endangered or the Premises or the Project or any part of either or
both will be subject to imminent loss or forfeiture, in which event those
purchase prices, costs and expenses shall be paid promptly by Tenant or Tenant
shall take such other action which, in the reasonable opinion of Landlord and
the Director, will prevent the material endangerment or imminent loss or
forfeiture. Landlord will cooperate fully with Tenant, but at Tenant’s expense,
in any such contest.

E-35

--------------------------------------------------------------------------------



Tenant shall execute and deliver such documents, if any, as Landlord may
properly and reasonably request in connection with any action taken by Tenant in
conformity with this Section. Any action taken by Tenant pursuant to this
Section shall not entitle Tenant to any abatement or diminution of Base Rent or
Additional Payments payable hereunder.
Upon the termination of this Lease Agreement, any such personal property or
fixtures not removed from the Premises by Tenant pursuant to this Section 4.1
shall be deemed abandoned and become the exclusive property of Landlord if not
removed by Tenant within 30 days after the date on which this Lease Agreement
terminates.
(End of Article IV)

E-36

--------------------------------------------------------------------------------



ARTICLE V
MAINTENANCE AND USE OF PROJECT
Section 5.1.    Compliance with Legal and Insurance Requirements. Tenant, at its
expense, shall promptly comply, or cause compliance to occur, with all
requirements of applicable law and maintain the Required Property Insurance
Coverage and the Required Public Liability Coverage, and shall procure, maintain
and comply, or cause to be procured and maintained and compliance to occur, with
all permits, licenses and other authorizations required for any use of the
Project or any part thereof then being made or anticipated to be made, and for
the proper operation and maintenance of the Project or any part thereof, and
shall comply with any instruments of record at the time in force burdening the
Project or any part thereof.
Section 5.2.    Maintenance and Use of Project.
(a)    Subject to Article VII of this Exhibit E, after the Completion Date,
Tenant, at its expense, shall keep or cause to be kept, the Premises in good
order and condition (ordinary wear and tear excepted) and shall make all
necessary or appropriate repairs, replacements and renewals thereof, interior
and exterior, structural and non-structural, ordinary and extraordinary, so that
the Premises can be used for the Project Purposes.
(b)    Tenant shall not, by act or omission, cause or permit the material
impairment of the value or usefulness of the Premises (or any part thereof) for
its intended purposes, shall not commit or permit any material waste of the
Premises (or any part thereof), and shall not knowingly permit any unlawful
occupation, business or trade to be conducted on the Premises or any part
thereof.
(c)    Tenant shall also, at its expense, promptly comply with all rights of way
or use, privileges, franchises, servitudes, licenses, easements, tenements,
hereditaments and appurtenances applicable to the Premises and all instruments
creating or evidencing the same, in each case, to the extent compliance
therewith is required of Tenant under the terms thereof.
(d)    Tenant shall remove regularly all trash, litter and debris from the
Premises at Tenant’s expense and shall maintain the Premises in a neat and safe
manner.
(e)    To the extent required under applicable law, Tenant (i) shall not
discriminate against any employee or applicant for employment at the Premises or
refuse to serve any Person at the Premises because of race, color, religion,
sex, ancestry or national origin, and (ii) shall take action to ensure that
applicants for employment at the Premises are employed, and that employees are
treated during employment, without regard to race, color, religion, sex or
national origin.
(f)    Tenant agrees to permit Landlord, the Director and their respective
employees and agents to enter upon the Premises at all reasonable times to
inspect the same; provided that (i) so long as no Event of Default has occurred
and is continuing, Tenant may require reasonable prior notice of any such
proposed entry and inspection; (ii) no such inspection shall unreasonably
interfere with Tenant’s operation and use of the Premises, and, so long as no
Event of Default has occurred and is continuing, no such inspection shall be
conducted without 24-hours’ prior written notice; and

E-37

--------------------------------------------------------------------------------



(iii) the failure of Landlord or the Director to make any such inspection shall
not impose any liability upon either Landlord or the Director for its failure to
do so. Landlord acknowledges that Tenant may conduct operations in all or a
portion of the Premises that are of a highly confidential and sensitive nature.
Accordingly, Tenant shall have the right to impose such conditions upon such
entry and related activities of Landlord and the Director as Tenant determines
to be necessary or appropriate in order to maintain the confidentiality of
Tenant’s activities at the Premises, including, without limitation, requiring
that the representatives of Landlord and the Director be accompanied at all
times by representatives of Tenant and establishing particular secured areas
into which Landlord and the Director shall have no right of entry until the
activities and operations being conducted in such secured areas can be moved to
another area of the Premises.    
Section 5.3.    Alterations, Additions and Improvements. Tenant may, in its
discretion and at its expense, make from time to time after the Completion Date
any additions, modifications or improvements to the Project that it may deem
desirable for its business purposes; provided that, no such additions,
modifications or improvements shall adversely affect the structural integrity of
the Project or preclude the Project from use for Project Purposes. All
additions, modifications and improvements so made by Tenant to the Project which
are not Tenant’s property pursuant to Section 4.1 shall become and be deemed to
constitute a part of the Project.
Section 5.4.    [Intentionally Omitted].
Section 5.5.        Environmental Matters. Throughout the Loan Term, Tenant
shall:
(a)    ensure that the Project Site remains in compliance in all material
respects with all applicable Environmental Laws;
(a)    Comply with the provisions of Article 10 (Environmental Requirements) of
this Lease Agreement;
(b)    maintain a system at the Premises to assure and monitor continued
compliance in all material respects with all applicable Environmental Laws,
which system shall include periodic reviews of such compliance;
(c)    in the event that Tenant (i) obtains, gives or receives written notice
that a release or threat of release of a “reportable quantity” (as defined in
any Environmental Law) of any asbestos or asbestos-containing material,
Hazardous Substance, Hazardous Waste, Toxic Chemical or Petroleum has occurred
at the Premises (any such event being hereinafter referred to as a “Hazardous
Discharge”) or (ii) receives any notice of violation, request for information or
other written notification that Tenant or Landlord is potentially responsible
for investigation or cleanup of environmental conditions at the Premises (a
“Cleanup Notice”) or (iii) receives a demand letter or complaint, order,
citation or other written notice with regard to any Hazardous Discharge or
violation of Environmental Laws affecting the Premises (any of the foregoing
being hereinafter referred to as an “Environmental Complaint”) from any Person,
including the Ohio Environmental Protection Agency or the United States
Environmental Protection Agency, within 15 business days, give written notice of
same to Landlord and the Director detailing the facts and circumstances of which
Tenant is aware giving rise to the Hazardous Discharge, Cleanup Notice or
Environmental Complaint.

E-38

--------------------------------------------------------------------------------



Such information is to be provided solely to allow Landlord and the Director to
protect Landlord’s interest, and the Director’s security interest, in this Lease
Agreement, and to allow Landlord to protect Landlord’s interest in the Premises,
and is not intended to create nor shall it create any obligation, responsibility
or liability on the part of Landlord or the Director with respect thereto;
(d)    respond promptly to any Hazardous Discharge or Environmental Complaint as
required by applicable Environmental Law; and
(e)    defend and indemnify the Director and hold the Director harmless from and
against all loss, liability, damage and expense, claims, costs, fines and
penalties, including reasonable attorney’s fees, suffered or incurred by the
Director under or on account of (i) any representation or warranty in Section
2.5(a)(xii) of this Exhibit E which was false or misleading in any material
respect on the date as of which made or deemed made, provided that, for the
purposes of indemnification pursuant to this provision, such representations and
warranties shall be deemed not to include the phrase “except as disclosed in the
Environmental Report”; or (ii) the noncompliance or alleged noncompliance by
Tenant or Landlord with any Environmental Laws with respect to (A) the Project
Site, (B) any operations, actions or inactions in the conduct of operations of
the Project or at the Project Site or (C) the Provision of the Project, the
Adjacent Hangar Demolition and the Related Area Improvements, including, without
limitation, the assertion of any lien thereunder, with respect to any Hazardous
Discharge, the presence of any asbestos, asbestos-containing materials,
Hazardous Substance, Hazardous Waste, Toxic Chemical or Petroleum affecting any
portion of the Premises, whether or not the same originates or emerges from the
Premises or any contiguous real estate, including any loss in value of the
leasehold interest in the Premises as a result of the foregoing.
Tenant’s obligations described above in this Section shall arise upon the
discovery of the presence, other than in compliance with Environmental Laws, of
any asbestos, asbestos-containing material, Hazardous Substance, Hazardous
Waste, Toxic Chemical or Petroleum at the Project Site, whether or not any
federal, state or local environmental agency has taken or threatened any action
in connection with the presence of any asbestos, asbestos-containing material,
Hazardous Substance, Hazardous Waste, Toxic Chemical or Petroleum. Tenant’s
obligations and the indemnifications as described above in this Section shall
survive the termination of this Exhibit E.
Notwithstanding anything else in this Section 5.5, if the State Assistance, the
State Loan, the LDI Loan and the Additional Payments have been paid in full, or
provision for payment thereof in full has been made, the obligations of Tenant
under this Section 5.5 would be limited to (x) indemnity pursuant to Section
5.5(f) of this Exhibit E, and (y) indemnification of Landlord pursuant to
Section 10.03 of the Lease. 
Section 5.6.    Environmental Assessment. Tenant further acknowledges and agrees
that in the event (i) the Director has reason to believe that a Hazardous
Discharge has occurred or (ii) Tenant receives a Cleanup Notice or an
Environmental Complaint, the Director may retain, at Tenant’s expense, an
Independent Consultant to perform an overall environmental assessment and to
prepare a report certifying that (a) the Premises are not being used for, or
threatened by, nor has ever been used for, or threatened by, the use,
generation, treatment, storage or disposal of any asbestos or
asbestos-containing material, petroleum or any hazardous or toxic chemical,
material, substance or waste to which exposure is prohibited, limited or
regulated by any Environmental

E-39

--------------------------------------------------------------------------------



Laws or which, even if not so regulated, is known to pose a hazard to the health
or safety of the occupants of the Premises or of property adjacent thereto or,
if the Premises have ever been used for or threatened by any such condition, the
condition has been fully remediated in compliance with all Environmental Laws
and (b) Tenant’s environmental management practices are in compliance with all
Environmental Laws. The overall environmental assessment may be done in three
phases. Tenant represents and warrants that Tenant has the authority to grant,
and hereby does grant, to the Director, the Director’s agents, representatives,
employees, consultants and contractors the right to enter the Premises and to
perform such acts as are necessary to conduct such assessment.
Section 5.7.    Performance by Landlord of Tenant’s Requirements. If Tenant
shall fail to do or perform any act or thing required to be done by it under the
terms of this Exhibit E, Landlord or the Director may, at its sole option, after
reasonable written notice to Tenant with respect thereto and reasonable
opportunity afforded to Tenant to do and perform the same, itself or by its
employees, agents or independent contractors, enter the Premises and do and
perform the same on Tenant’s behalf and at Tenant’s cost and expense. Tenant
shall, forthwith upon receipt of notice of the amount of such cost and expense,
pay the same to Landlord or the Director, as the case may be (which, if paid to
the Director, shall be treated as Additional Lease Payments under Section 3.2),
together with interest thereon at the Interest Rate for Advances, from the date
of each payment by Landlord to the date of repayment (including such interest)
by Tenant. If the Director or the Trustee shall, pursuant to Section 5.8 of the
Loan Agreement, advance any amounts in respect of obligations of Landlord under
the Loan Agreement, or Tenant under the Operative Documents, Tenant shall pay
the amounts so advanced, together with interest thereon at the Interest Rate for
Advances from the date of such advances, to the Director or the Trustee, as the
case may be, upon demand.
Section 5.8.    Tenant Not to Adversely Affect Exclusion from Gross Income of
Interest on Bonds. To the best of Tenant’s actual knowledge, Tenant hereby
represents that it has taken and caused to be taken all actions that may be
required of it, alone or in conjunction with the State, for the interest on the
Bonds to be and remain excluded from gross income for federal income tax
purposes, and represents that it has not taken or permitted to be taken on its
behalf, and covenants that it will not take or permit to be taken on its behalf,
any actions that would adversely affect such exclusion under the provisions of
the Code. To the best of Tenant’s actual knowledge, Tenant hereby represents
that it has taken and caused to be taken all actions that may be required of it
to comply with the provisions of the Federal Income Tax Compliance Agreement.
Tenant covenants that it will take and cause to be taken all actions that may be
reasonably requested of it, alone or in conjunction with Landlord and the State,
for the interest on the Bonds to be and remain excluded from gross income for
federal income tax purposes. Tenant covenants that it will take and cause to be
taken all actions that may be requested of it to comply with the provisions of
the Federal Income Tax Compliance Agreement.
(End of Article V)



E-40

--------------------------------------------------------------------------------



ARTICLE VI
GOVERNMENTAL CHARGES
Section 6.1.    Taxes, Other Governmental Charges and Utility Charges. This is a
net lease and, in addition to paying the Rent hereunder, Tenant shall be
responsible for and shall pay any and all expenses of owning, operating,
maintaining and repairing the Premises incurred from and after the date hereof
until the expiration of the Lease Term and any and all other costs, charges,
assessments, expenses, taxes, payments in lieu of taxes and TIF service payments
of every kind and character, ordinary or extraordinary, arising out of or
incurred in connection with the use or occupancy of the Premises or the
execution, delivery and performance by Tenant of this Lease, whether or not such
cost, charge, assessment, expense or tax is expressly referred to herein, so as
to allow Landlord to receive the Rent as net rent. Without limiting the
generality of the foregoing, Tenant shall pay, as the same respectively become
due, all taxes, assessments, whether general or special and governmental charges
of any kind whatsoever (excluding any federal or state income taxes on any
income of Landlord) that may at any time during the Lease Term be lawfully
assessed or levied against or with respect to the Premises (including, without
limitation, any taxes levied upon or with respect to the revenues, income or
profits of Tenant from the Premises) that, if not paid, may become or be made a
lien on the Premises or any part thereof, or a charge on such revenues, income
and profits therefrom and all utility and other charges incurred in the
operation, maintenance, use, occupancy and upkeep of the Premises during the
Lease Term; provided that, with respect to special assessments or other
governmental charges that lawfully may be paid in installments over a period of
years, Tenant shall be obligated to pay only such installments as are required
to be paid during the Lease Term. Landlord shall use good faith efforts to cause
all tax bills with respect to the Premises to be sent directly to Tenant and,
where it is unable to do so, to promptly send to Tenant any such tax bills
received by it. Notwithstanding the foregoing, Tenant shall have the right, but
at its own cost and expense and after prior written notice to the Director, and
after consultation with the Landlord, to contest the validity or the amount of
any such costs, charges, assessments, expenses, taxes, payments in lieu of taxes
and TIF service payments by appropriate proceedings timely instituted, unless
the Director shall notify Landlord and Tenant in writing that, in the reasonable
opinion of legal counsel to the Director, by nonpayment of any such items the
lien and security interest granted under the Mortgage to the Director will be
materially and adversely affected or the Project or any material part thereof
will be subject to loss or forfeiture, in which event Landlord or Tenant shall
promptly pay such costs, charges, assessments, expenses, taxes, payments in lieu
of taxes and TIF service payments or give the Director adequate protection in
regard to such payments. The Director shall have the commercially reasonable
discretion to determine the adequacy of the protection proffered. Tenant shall
have the right to initiate any such contest in its own name or in the name of
Landlord and Landlord will exercise good faith efforts to cooperate with Tenant,
but at Tenant’s expense, in any such contest (except as any such lien is
asserted by Landlord in which event Tenant shall have the right to contest such
lien as if it were the owner of the Premises).
Section 6.2.    Liens. Tenant shall not suffer or permit any liens other than
Permitted Encumbrances to be filed or exist (i) against the Premises or the
Project, or any improvement thereto or (ii) against any account or fund into
which Base Rent, Additional Lease Agreement Payments or proceeds of the Project
Debt are deposited, by reason of work, labor, services or materials supplied or
claimed to have been supplied to, for, or in connection with the Premises,
including the Provision of the Project, or to Tenant or anyone holding the
Premises or any part thereof through or under

E-41

--------------------------------------------------------------------------------



Tenant, or otherwise holding an interest in the Premises, unless Tenant shall,
within 90 days after notice of the filing thereof, but subject to the right to
contest hereinafter set forth, cause the same to be discharged of record by
payment, deposit, bonding, order of a court of competent jurisdiction or
otherwise. Tenant shall have the right, but at its own cost and expense, to
contest the validity or the amount of any such lien on the Premises or any part
thereof by appropriate proceedings timely instituted, unless an Event of Default
shall have occurred and be continuing, and provided that, in the case of a lien
filed against the Premises, the Project or any improvement thereto in an amount
in excess of $100,000, provisions reasonably satisfactory to Landlord and the
Director for payment by deposit or bonding shall have been made by Tenant.
Landlord will cooperate fully with Tenant, but at Tenant’s expense, in any such
contest (except as any such lien is asserted by Landlord in which event Tenant
shall have the right to contest such lien as if it were the owner of the
Premises). If Tenant shall fail to cause such lien to be discharged, or to
contest the validity or amount thereof, within the period aforesaid, then, in
addition to any other right or remedy of Landlord, Landlord may, but shall not
be obligated to, discharge the same by deposit or by bonding following
reasonable written notice to Tenant of Landlord’s intention to take such action.
Section 6.3.    Insurance.(a) (i) Tenant shall insure the Project in an
aggregate amount equal to the replacement cost of the Project, but in any event
not less than the sum of (A) 100% of the aggregate principal amount of Bonds
outstanding from time to time, (B) the unpaid principal balance of the State
Loan, and (C) the unpaid principal balance of the LDI Loan, from time to time,
against loss or damage by fire, boiler explosion, as well as such other risks as
are covered by the endorsement commonly known as “extended coverage,” plus
vandalism and malicious mischief, with insurance companies authorized to issue
such policies in the State. Any insurance policy maintained by Tenant pursuant
to this Section may provide that the policy does not cover the first $100,000 or
less of loss, or such greater amount as may (with due regard to insurance
practices from time to time current with respect to properties similar to the
Project) be approved in writing by the Director, with the result that Tenant is
its own insurer to that extent. Any return of insurance premium or dividends
based upon such premium shall be due and payable solely to Tenant, unless such
premium shall have been paid by Landlord, the Director or the Trustee. The
obligation to provide and maintain insurance shall be the obligation of Tenant.
(ii)    As an alternative to the above, Tenant may insure such property under a
blanket insurance policy or policies that cover not only such property but also
other properties of Tenant or its Affiliates.
(b)    Tenant shall maintain commercial general liability insurance against
claims for personal injury, death or property damage suffered by others upon, in
or about any premises occupied by Tenant, and maintain all workers’ compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which Tenant may be engaged in business. All insurance for which
provision has been made in this subsection (b) shall be maintained against such
risks, at such amounts and with such retentions or deductibles as such insurance
is usually carried by Persons engaged in the same or similar businesses, and all
such insurance shall be effected or maintained in force under a policy or
policies issued by insurers of recognized responsibility, except that Tenant may
maintain workers’ compensation insurance in any state or jurisdiction in any
manner permitted by the laws of that jurisdiction. Landlord, the Director and
the Trustee shall be made additional insureds under such general liability
policies. The insurance provided by this subsection (b) may be by blanket
insurance policy or policies.

E-42

--------------------------------------------------------------------------------



(c)    Any insurance policy issued pursuant to subsection (a) of this Section
shall be so written or endorsed as to make losses, if any, adjustable by Tenant
and payable to Landlord or Tenant and the Trustee, for the account of the
Director; provided, any such insurance policy may be so written or endorsed as
to make losses not in excess of $100,000 for each occurrence held by and payable
directly to Tenant as hereinafter provided in Section 7.1. Each insurance policy
provided for in subsections (a) and (b) of this Section shall contain a
provision to the effect that the insurance company shall not cancel the same
without first giving written notice thereof to Landlord, the Director and the
Trustee at least thirty days in advance of such cancellation, and Tenant shall
deliver to Landlord, the Director and the Trustee duplicate copies or
certificates of insurance pertaining to each such policy of insurance procured
by Tenant and shall keep such duplicate copies or certificates up to date.
(d)    The Net Proceeds of the insurance carried pursuant to the provisions of
this Lease Agreement shall be applied as follows: (i) the Net Proceeds of the
insurance required in subsection (a) of this Section shall be applied as
provided in Section 7.1 of this Exhibit E, and (ii) the Net Proceeds of the
insurance required in subsection (b) of this Section shall be applied toward
extinguishment or satisfaction of the liability with respect to which such
insurance proceeds may be paid.
Section 6.4.    Workers’ Compensation Coverage. Tenant shall maintain the
workers’ compensation coverage required of it by the applicable laws of the
State for self-insured employers.
Section 6.5.    Payment of Amounts Not Paid by Tenant. If Tenant fails to (i)
pay taxes, assessments and other governmental or utility charges as required by
Section 6.1, (ii) pay or discharge liens as required by Section 6.2 or (iii)
maintain and keep in force the insurance required by Sections 5.1 and 6.3 or
(iv) maintain required workers’ compensation coverage as required by
Section 6.4, Landlord or the Director may (but shall not be obligated to)
advance funds to pay any such required charges or items. Any funds so advanced
shall be payable by Tenant on demand to Landlord or the Director, as applicable
(which, if paid to the Director, shall be treated as Additional Lease Agreement
Payments pursuant to Section 3.2), and shall bear interest from the date of
advancement to the date Landlord or the Director, as the case may be, is repaid
(including such interest) at the Interest Rate for Advances.
(End of Article VI)

E-43

--------------------------------------------------------------------------------



ARTICLE VII
DAMAGE, DESTRUCTION AND CONDEMNATION
Section 7.1.    Damage to or Destruction of Project. (a) If prior to full
payment of the Bonds (or provision for payment thereof having been made in
accordance with the provisions of the Trust Agreement) and full payment of the
State Loan and the LDI Loan, the Project shall be damaged or partially or
totally destroyed by fire, flood, windstorm, or other casualty, there shall be
no abatement or reduction in the amounts payable by Tenant under this Lease
Agreement, and, to the extent that the claim for loss resulting from such damage
or destruction is not greater than $100,000, Tenant will (i) promptly repair,
rebuild or restore the property damaged or destroyed with such changes,
alterations and modifications (including the substitution and addition of other
property) as may be desired by Tenant and as will not make the Project
unsuitable for the Project Purposes, and (ii) apply for such purpose so much as
may be necessary of any Net Proceeds of insurance policies resulting from claims
for such losses not in excess of $100,000 as well as any additional moneys of
Tenant necessary therefor. All Net Proceeds of insurance resulting from claims
for any such loss not in excess of $100,000 shall be paid to Tenant.
(b)    If prior to full payment of the Bonds (or provision for payment thereof
having been made in accordance with the provisions of the Trust Agreement) and
full payment of the State Loan and the LDI Loan, the Project shall be destroyed
(in whole or in part) or damaged by fire, flood, windstorm or other casualty to
such extent that the claim for loss resulting from such destruction or damage is
in excess of $100,000, Tenant shall promptly give written notice thereof to
Landlord, the Director and the Trustee. All Net Proceeds of insurance policies
resulting from claims for such losses in excess of $100,000 shall, (a) so long
as the Bonds shall be outstanding, be paid to and held by the Trustee in the
Collateral Proceeds Account, and (b) if no Bonds shall be outstanding, be paid
to and held by, or at the direction of, the Director in a separate account,
whereupon, unless Landlord shall have elected to exercise its option to prepay
all amounts due under the Loan Agreement pursuant to the provisions of Section
10.2(a) of the Loan Agreement, (i) Tenant will proceed to repair, rebuild or
restore the property damaged or destroyed with such changes, alterations and
modifications (including the substitution and addition of other property) as may
be desired by Tenant and as will not make the Project unsuitable for the Project
Purposes, and (ii) the Trustee will disburse moneys in the Collateral Proceeds
Account, or the Director will disburse such Net Proceeds, as the case may be, to
or upon the direction of Tenant for payment of the costs of such repair,
rebuilding or restoration, either on completion thereof or, if Tenant shall so
request, as the work progresses. Any such disbursements shall be made pursuant
to the procedures set forth in Section 3.3 of the Loan Agreement for
disbursement of moneys in the Project Funds, including, but not limited to, the
requirement that Tenant obtain the written approval of the Director with respect
to each disbursement. Any balance of the Net Proceeds remaining after all such
disbursements for such costs held in the Collateral Proceeds Account shall be
retained in the Collateral Proceeds Account. Any balance of Net Proceeds held
by, or at the direction of, the Director remaining after payment of all costs of
such repair or restoration shall be paid at the direction of Tenant. In the
event the moneys in the Collateral Proceeds Account are not sufficient to pay in
full the costs of such repair, rebuilding or restoration, Tenant nonetheless
will complete the work and pay the costs thereof from its own resources. The
Borrower shall not, by reason of the payment by Landlord or Tenant of such

E-44

--------------------------------------------------------------------------------



excess costs, be entitled to any reimbursement from the Director or any
diminution in or postponement of the amounts payable by Tenant under this Lease
Agreement.
(c)    If an Event of Default shall have occurred and is then continuing, or
Tenant has elected to prepay all remaining Rent for the Loan Term by paying the
Discharge Amount, all Net Proceeds shall be paid (i) if any of the Bonds shall
be outstanding, to the Trustee for deposit in the Collateral Proceeds Account
and (ii) if no Bonds shall be outstanding, to the Director for application to
Discharge Amount with respect to the State Loan and the LDI Loan. Any balance of
the Net Proceeds held by, or at the direction of, the Director, shall be paid at
the direction of Landlord.
Section 7.2.    Eminent Domain. (a)    In the event that title to or the
temporary use of the Project, or any part thereof, shall be taken under the
exercise of the power of eminent domain by any governmental body or by any
Person acting under governmental authority, there shall be no abatement or
reduction in the amounts payable by Tenant under this Agreement, and any Net
Proceeds received from any award made in such eminent domain proceedings shall
be (i) if any Bonds are then outstanding, paid to and deposited by the Trustee
in the Collateral Proceeds Account and (ii) if no Bonds are then outstanding,
paid to and deposited by, or at the direction of, the Director, in a separate
account, and shall be applied by the Director or Tenant in one or more of the
following ways as shall be directed in writing by an Authorized Lessee
Representative, on behalf of Landlord:
(A)
to the restoration of the improvements located on the Project Site to
substantially the same condition as they existed prior to the exercise of said
power of eminent domain;

(B)
to the acquisition, by construction or otherwise, by Landlord of other
improvements suitable for Tenant’s operation at the Project Site (which
improvements shall be deemed a part of the Project); or

(C)
to the redemption of all of the Bonds pursuant to the Trust Agreement, together
with accrued interest thereon to the date of redemption upon exercise of the
option to prepay authorized by Section 10.2(b) of the Loan Agreement.

Within 90 days from the date of entry of a final order in an eminent domain
proceeding granting condemnation, an Authorized Lessee Representative, on behalf
of Landlord, shall direct the Director and the Trustee in writing as to which of
the ways specified in this Section Tenant elects to have the Net Proceeds of the
condemnation award applied. Any balance of the Net Proceeds held in the
Collateral Proceeds Account remaining after such application shall be retained
in the Collateral Proceeds Account.
(b)    If an Event of Default shall have occurred and is then continuing, or
Tenant has elected to prepay all remaining Rent for the Loan Term by paying the
Discharge Amount, all Net Proceeds shall be paid (a) if any of the Bonds shall
be outstanding, to the Trustee for deposit in the Collateral Proceeds Account
and (b) if no Bonds shall be outstanding, to the Director for application to the
Discharge Amount with respect to the State Loan and the LDI Loan. Any balance of
the Net Proceeds held by, or at the direction of, the Director, shall be paid at
the direction of Landlord.
Section 7.3.    Investment and Disbursement of Net Proceeds. All moneys received
by or on behalf of the Trustee constituting Net Proceeds shall, pending
application, be invested in such Eligible Investments as Tenant may direct from
time to time; provided, however, that such moneys shall be invested only in
Eligible Investments which are not “investment property” within the

E-45

--------------------------------------------------------------------------------



meaning of Section 148(b) of the Code; and provided, further, that such amounts
shall not be invested at a yield which is materially higher than the yield on
the bonds, within the meaning of the Code. Any such Net Proceeds shall, to the
extent to be used for repair, rebuilding, improvement, restoration, acquisition
or construction, be disbursed, as provided in the Loan Agreement in the same
manner and subject to the same procedures as apply to disbursement of proceeds
of the State Assistance and the State Loan.
Section 7.4.    Tenant’s Own Personal Property. Tenant or any permitted assignee
or sublessee of Tenant shall be entitled to the proceeds of any insurance claims
or eminent domain award for damage or destruction or taking of its personal
property (including, but not limited to, trade fixtures and other items of
allowable compensation) that is not subject to the lien of the Operative
Documents or that does not otherwise constitute the Project Facilities; provided
that, no assurance is given by Landlord or the Director as to the amount or
collectability of any such proceeds, and neither Landlord nor the Director shall
have any obligation in connection with the assertion by Tenant or any rights it
may wish to assert with respect thereto.
(End of Article VII)

E-46

--------------------------------------------------------------------------------



ARTICLE VIII


FURTHER REPRESENTATIONS AND AGREEMENTS
RESPECTING THE PROJECT


Section 8.1.    Right of Access. Landlord and the Director, and their respective
employees and agents, shall be provided such access to the Premises upon
reasonable prior written notice to Tenant, as may be reasonably necessary to
cause the Provision of the Project to be completed and thereafter for the proper
maintenance of the Premises in the event of failure by Tenant to perform any of
its obligations under this Lease Agreement. All such access shall comply with
Tenant’s reasonable safety and security regulations.
Section 8.2.    Tenant to Maintain its Existence; Conditions Under Which
Exceptions Permitted. Tenant shall not sell, transfer or otherwise dispose of
all, or substantially all, of its assets, consolidate with or merge into any
other entity, or permit one or more entities to consolidate with or merge into
Tenant, permit any change in the state, province or other jurisdiction of
incorporation or organization of Tenant; provided, however, that Tenant may,
without violating the agreement contained in this Section, consolidate with or
merge into another entity, or permit one or more other entities to consolidate
with or merge into Tenant, or sell, transfer or otherwise dispose of all, or
substantially all, of Tenant’s assets and thereafter dissolve if (a) either (i)
the written consent of the Director and Landlord is obtained; or (ii)(A) the
surviving, resulting or transferee entity, as the case may be, assumes in
writing all of the obligations of Tenant hereunder (if such surviving, resulting
or transferee entity is other than Tenant); and (B) the surviving, resulting or
transferee entity, as the case may be, is an entity duly organized and validly
existing under the laws of the State or duly qualified to do business in the
State, and has a net worth of not less than that of Tenant immediately prior to
such disposition, consolidation or merger, transfer or change of form and (b)
the surviving, resulting or transferee entity assumes all of the obligations of
Tenant under this Lease Agreement by an instrument in writing in form and
substance reasonably satisfactory to Landlord, the Director and the Trustee. If
consolidation, merger or sale or other transfer is made as provided in this
Section, the provisions of this Section shall continue in full force and effect
and no further consolidation, merger or sale or other transfer shall be made
except in compliance with the provisions of this Section.
Section 8.3.    Title of Premises. Written evidence as to the status of title to
the Premises as of the Closing Date has been made available to Tenant and
Landlord. Tenant and Landlord agree that such title is satisfactory and that all
defects in and liens and encumbrances on such title, as set forth in such
evidence as exclusions from coverage and exceptions, do not materially impair
Tenant’s use or the value of the Project.
    
Section 8.4.    No Warranty of Condition or Suitability. Landlord does not make
any warranty, either express or implied, as to the suitability of the Project
for the Project Purposes or as to the condition of the Project or whether the
Project is or will be suitable for Tenant’s purposes or needs. Landlord and
Tenant agree that the Project is being leased to Tenant, and Tenant hereby
accepts possession of the Project, “as-is, where-is, with all faults,” with no
right of set-off or reduction in the Base Rent (except as expressly provided
herein), and that such transaction is and shall be without representation or
warranty of any kind or nature whatsoever by Landlord, or any officer, director,
employee, agent or attorney of Landlord, or any other party related in any way
to any of

E-47

--------------------------------------------------------------------------------



the foregoing (all of which parties are collectively referred to as the
“Landlord Parties”), whether express, implied, statutory or otherwise,
including, without limitation, title, warranty of income potential, operating
expenses, uses, condition, merchantability, habitability, compliance with
designs, specifications or legal requirements, absence of latent defects, or
fitness for a particular purpose, and Landlord, for itself and each of the other
Landlord Parties, does hereby disclaim and renounce any such representation or
warranty except as expressly set forth herein or in any other Operative
Document.


(End of Article VIII)

E-48

--------------------------------------------------------------------------------



ARTICLE IX
PREPAYMENT OF RENT;
TERMINATION OF LEASE
Section 9.1.    Prepayment Options.
(a)    Unless an Event of Default shall have occurred and be continuing, Tenant
may direct Landlord to redeem all or a portion of the Bonds, to prepay all or a
portion of the State Loan, to prepay all or a portion of the LDI Loan, or any or
all of them. That option shall be exercised by Tenant by delivering (1) written
notice to Landlord, the Director and Trustee of Tenant’s election to prepay the
Base Rent in order to redeem the Bonds in whole or in part or prepay the all or
a portion of the State Loan or the LDI Loan or any or all of them, on a date
specified by Tenant occurring not sooner than the 50th day after delivery of
that notice, and (2) immediately available funds (A) to the Trustee, in an
amount sufficient to redeem the Bonds in whole or in part not later than the 5th
Business Day before the redemption date, and (B) to the Director in an amount
sufficient to prepay all or a portion of the State Loan, plus accrued interest
to the date of prepayment, not later than the prepayment date. If all of the
outstanding Bonds are to be redeemed, the amount to be paid under (2)(A) above
shall be the Discharge Amount with respect to the State Assistance Note. If all
of the State Loan or the LDI Loan is to be prepaid, the amount to be paid under
(2)(B) above shall be the Discharge Amount with respect to the State Loan Note
or the LDI Loan Note, respectively.
(b)    If the Bonds are not then callable, Tenant may direct Landlord to cause
the defeasance of all or a portion of the Bonds in accordance with the
provisions of the Trust Agreement. The amount to be paid under (a)(2)(A) in that
event shall be the amount necessary to cause the defeasance of the Bonds in
accordance with the provisions of the Trust Agreement. If all of the outstanding
Bonds are to be defeased, the amount to be paid shall be the Discharge Amount
with respect to the State Assistance Note, but the amount in paragraph (a)(i) of
the definition Discharge Amount shall be adjusted to account for the amount
required to be paid to defease the Bonds.
(c)    Unless an Event of Default shall have occurred and be continuing, Tenant
may direct Landlord to instruct the Trustee to purchase Bonds in the open market
in accordance with Section 10.6 of the Loan Agreement. Tenant must provide the
Trustee money sufficient for that purpose, as described in that Section 10.6.
(d)    Pending application for such purposes, money paid by Tenant to the
Trustee under this Section 9.1 shall be held by the Trustee in a special account
and the delivery of that money shall not operate to abate or postpone payments
of Base Rent otherwise becoming due or to alter or suspend any other obligations
of Tenant under this Lease Agreement. The delivery of those amounts by Tenant
and their application to redemption of the Bonds or prepayment of the State Loan
or LDI Loan shall effect a corresponding prepayment of the State Assistance
Note, the State Loan Note, or the LDI Loan Note as applicable. Amounts delivered
to the Trustee for application to the defeasance or purchase of Bonds shall not
effect a prepayment of the State Assistance Note, however, payments of Base Rent
with respect the State Assistance Note will terminate in accordance with Section
3.4 of this Exhibit E.
(e)    Landlord must give any required notice of redemption of the Bonds or
prepayment of the State Loan or the LDI Loan, if directed by Tenant under this
Section.

E-49

--------------------------------------------------------------------------------



(f)     Tenant’s options under this Section 9.1 are subject to such additional
conditions as may be required to be satisfied under the Trust Agreement and the
Loan Agreement to effect the optional redemption, defeasance, or purchase of the
Bonds or prepayment of the State Loan or the LDI Loan.
Section 9.2.    Option to Terminate. Tenant shall have the option to terminate
this Exhibit E at any time when the Project Debt is no longer outstanding and
sufficient money is on deposit with the Trustee to meet all Additional Payments
due or to become due through the date on which the last of the Project Debt is
then scheduled to be retired, purchased or redeemed, or, with respect to
Additional Payments to become due, provisions satisfactory to Landlord, the
Director and the Trustee are made for paying such amounts as they come due. Such
option shall be exercised by Tenant giving Landlord notice of such termination
and such termination shall forthwith become effective.
Section 9.3.    Termination: Extraordinary Events. Tenant shall have, and is
hereby granted, the option to terminate this Exhibit E during the Loan Term if
any of the following have occurred:
(a)    The Project shall have been damaged or destroyed (i) to such extent that
the Project cannot be reasonably restored within a period of six months to the
condition thereof immediately preceding such damage or destruction or (ii) to
such extent that Tenant is thereby prevented from carrying on its normal
operations for a period of six consecutive months.
(b)    Title to, or the temporary use of, all or substantially all of the
Project shall have been taken under the exercise of the power of eminent domain
by any governmental authority or Person acting under governmental authority
(including such a taking or takings as results in Tenant being thereby prevented
from carrying on its normal operations therein for a period of six consecutive
months).
To exercise such option, Tenant shall, within 90 days following the event
authorizing the exercise of such option, give notice to Landlord, the Director
and the Trustee, if all conditions provided in the Trust Agreement for release
of the Trust Agreement are not then met, and shall specify therein the date of
the termination of this Lease Agreement, which date shall be a date not less
than 50 nor more than 90 days from the date such notice is mailed, and in case
of a redemption of the Bonds in accordance with the provisions of the Supplement
shall make arrangements satisfactory to the Trustee for the giving of the
required notice of redemption, in which arrangements Landlord shall cooperate.
The termination price payable by Tenant, in the event of its exercise of the
option granted in this Section, shall be the then-applicable Discharge Amount;
provided that, the requirements in the definition of Discharge Amount with
respect to Additional Lease Agreement Payments to accrue may be met if
provisions satisfactory to the payees are made for paying such amounts as they
accrue. The Discharge Amount for the State Assistance Note shall be paid to the
Trustee and the Discharge Amount for each of the State Loan Note and the LDI
Loan Note shall be paid to the Director.
The mutual agreements contained in this Section 9.3 are independent of, and
constitute an agreement separate and distinct from, any and all provisions of
this Lease Agreement and shall be

E-50

--------------------------------------------------------------------------------



unaffected by any fact or circumstance which might impair or be alleged to
impair the validity of any other provisions.
Section 9.4.    Mandatory Prepayment of Rent in Event of a Determination of
Taxability. If, as provided in the Bonds and the Supplement, the Bonds become
subject to a Determination of Taxability, Tenant shall deliver to the Trustee,
upon the date requested by the Trustee, an amount sufficient to redeem the Bonds
in whole or in part in accordance with the provisions for that redemption set
forth in the Supplement. If the Bonds are to be redeemed in whole, the amount to
be delivered shall be the Discharge Amount with respect to the State Assistance
Note..
Section 9.5.    Mandatory Prepayment of Rent in Event of Mandatory Redemption.
Tenant shall deliver to the Trustee the moneys needed to redeem the Bonds in
accordance with any mandatory redemption provisions relating to the Bonds as may
be set forth in the Supplement.
Section 9.6    Mandatory Prepayment of State Loan, State Assistance and LDI
Loan. Landlord is required pursuant to Section 10.5 of the Loan Agreement to
prepay the State Loan, the State Assistance and the LDI Loan if (i) Tenant
terminates operation of any facilities at the Premises and (ii) Tenant does not
relocate such facility to another location in the State within 30 days after the
termination referred to in clause (i) or such later date as may be permitted by
the Director within the Director's reasonable discretion.
If the State Loan is required to be prepaid in accordance with Section 10.5 of
the Loan Agreement, Tenant shall pay the Discharge Amount with respect to the
State Loan Note to the Director not later than 10 days after the date on which
the prepayment obligation is established.
If the LDI Loan is required to be prepaid in accordance with Section 10.5 of the
Loan Agreement, Tenant shall pay the Discharge Amount with respect to the LDI
Loan Note to the Director not later than 10 days after the date on which the
prepayment obligation is established.
If the State Assistance is required to be prepaid in accordance with Section
10.5 of the Loan Agreement, Tenant shall, not later than 10 days after the date
on which the prepayment obligation is established, give written notice to the
Director and to the Trustee specifying the date of the prepayment, which date
shall be not less than 45 nor more than 90 days from the date such notice is
mailed, and shall make arrangements satisfactory to the Trustee for the giving
of the required notice of redemption of the Bonds, in which arrangements the
Director and Landlord shall cooperate. The prepayment amount payable by Tenant
in the event of the mandatory prepayment required by Section 10.5 of the Loan
Agreement shall be the Discharge Amount with respect to the State Assistance
Note.
Section 9.7.    Mandatory Prepayment of State Loan, State Assistance and LDI
Loan. If Tenant terminates operation of any facilities at the Premises Tenant
shall be deemed to have directed Landlord to (a) prepay the State Loan and the
LDI Loan, and (b)(i) if the Bonds are then subject to optional redemption at the
direction of Landlord, prepay the State Assistance and cause all of the Bonds to
be redeemed, and (ii) if the Bonds are not then subject to optional redemption
at the direction of Landlord, instruct the Trustee to apply moneys furnished to
the Trustee by Landlord or Tenant to the defeasance of all of the Bonds pursuant
to Article IX of the Trust Agreement. Such direction will deemed to have been
given thirty (30) days following such termination or such later

E-51

--------------------------------------------------------------------------------



date as may be permitted by Landlord within Landlord’s reasonable discretion,
and Landlord shall notify Tenant of such date.
If the State Loan is required to be prepaid in accordance with this Section,
Tenant shall pay the Discharge Amount with respect to the State Loan Note to the
Director not later than 10 days after the date on which the direction is deemed
given.
If the LDI Loan is required to be prepaid in accordance with this Section,
Tenant shall pay the Discharge Amount with respect to the LDI Loan Note to the
Director not later than 10 days after the date on which the direction is deemed
given.
If the State Assistance is required to be prepaid in accordance with this
Section, Tenant shall, not later than 10 days after the date on which the
direction is deemed given, give written notice to the Director and to the
Trustee specifying the date of the prepayment, which date shall be not less than
45 nor more than 90 days from the date such notice is mailed, and shall make
arrangements satisfactory to the Trustee for the giving of the required notice
of redemption of the Bonds, in which arrangements the Director and Landlord
shall cooperate. The prepayment amount payable by Tenant in the event of the
mandatory prepayment required in connection with a redemption of the Bonds as
provided in this Section shall be the Discharge Amount with respect to the State
Assistance Note.
If the Bonds are required to be defeased in accordance with this Section, Tenant
shall, within 10 days after the date on which the prepayment obligation is
established, pay to the Trustee the amounts required to accomplish such
defeasance. The prepayment amount payable by Tenant in the event of the
mandatory prepayment required in connection with a defeasance of the Bonds as
provided in this Section shall be the Discharge Amount with respect to the State
Assistance Note, but the amount in paragraph (a)(i) of the definition Discharge
Amount shall be adjusted to account for the amount required to be paid to
defease the Bonds.
Section 9.8.    Relative Position of this Article and Trust Agreement. So long
as all amounts required to be paid in connection with prepayment of the Project
Debt have been paid to the Trustee and the Director, as the case may be, the
rights and options granted to Tenant in this Article shall be and remain prior
and superior to the Trust Agreement and the Loan Agreement and may be exercised
whether or not Tenant is in default hereunder, provided that such default will
not result in nonfulfillment of any condition to the exercise of any such right
or option.
(End of Article IX)

E-52

--------------------------------------------------------------------------------





ARTICLE X
EVENTS OF DEFAULT
Section 10.1.    Events of Default. Each of the following shall be an “Event of
Default”:
(a)    Tenant shall fail to pay any installment of Base Rent on or prior to the
date on which the payment is due and payable;
(b)    Tenant shall fail to make any Additional Lease Agreement Payment on or
prior to the date on which that payment is due;
(c)    Tenant shall fail to maintain the Required Property Insurance Coverage or
the Required Public Liability Insurance Coverage;
(d)    Tenant shall fail to observe and perform any of its other covenants,
conditions or agreements contained herein (other than those referred to in
subsections 10.1(a), (b) and (c)) or in any Operative Document and continuation
of such failure for 30 days after Landlord or the Director gives written notice
thereof to Tenant, or for such longer period as Landlord and the Director may
agree to in writing (unless Tenant is proceeding with all reasonable efforts to
cure any such default, in which event such effort by Tenant does not exceed 120
days);
(e)    Any representation or warranty made by Tenant or any of Tenant’s
officers, herein, in any other Operative Document or in the Application, or in
connection herewith or therewith, shall be false or misleading in any material
respect on the date as of which made or deemed made;
(f)    ATSG shall fail to pay any Indebtedness of ATSG outstanding under the
Senior Loan Agreement and such failure shall continue after the applicable cure
or grace period, if any, specified in the agreement or instrument relating to
such Indebtedness; or any other default under any agreement or instrument
relating to any such Indebtedness, or any other event, shall occur and shall
continue after the applicable cure or grace period, if any, specified in such
agreement or instrument, if the effect of such default or event is to
accelerate, or to permit the acceleration of, such Indebtedness; or any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or
(g)    Tenant or any other Guarantor shall: (i) admit in writing its inability
to pay its debts generally as such debts become due; (ii) (A) commence a
voluntary bankruptcy case concerning it or (B) have an involuntary bankruptcy
case commenced against it and either have an order of insolvency or
reorganization entered against it or have the case remain undismissed and
unstayed for 90 days; (iii) commence any other proceeding under any
reorganization, arrangement, readjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect and either have an order entered against it
thereunder or remain undismissed or unstayed for 90 days or there is commenced
against it any such proceeding which remains undismissed or unstayed for 90
days; (iv) be adjudicated insolvent or bankrupt; (v)

E-53

--------------------------------------------------------------------------------



make a general assignment for the benefit of creditors; (vi) have a receiver,
trustee or custodian appointed for the whole or any substantial part of its
property or a receiver, trustee or custodian or any other officer or
representative of the court or of creditors, or any court, government officer or
agency shall take and hold possession of any substantial part of its property;
or (vii) take any other action for the purpose of effecting the foregoing; or
(h)    judgments or orders for the payment of money in excess of $15,000,000 (to
the extent not paid or covered by insurance as to which the relevant insurance
company has acknowledged coverage), in the aggregate, shall be rendered against
Tenant, ATSG or AMES and such judgments or orders shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof; or
(i)    any “accumulated funding deficiency”, as defined in Section 302 of ERISA,
shall exist with respect to Tenant’s or any other Guarantor’s ERISA Plans.
The foregoing provisions of subsection (d) of this Section are subject to the
following limitations: if by reason of Force Majeure, Tenant is unable in whole
or in part to perform or observe its agreements under this Lease Agreement other
than its obligation to make payments or provide indemnities required hereunder,
Tenant shall not be deemed in default during the continuance of such inability,
including a reasonable time for the removal of the effect thereof.
Tenant shall promptly give notice to the Director and Landlord of the existence
of an event of Force Majeure and shall use Tenant’s commercially reasonable
efforts, to remove the effect thereof; provided, that the settlement of strikes
or other industrial disturbances shall be entirely within the reasonable
business discretion of Tenant.
Section 10.2.    Remedies on Default. Subject to the RNDA, whenever an Event of
Default shall have occurred and be continuing, any one or more of the following
remedial steps may be taken:
(a)    Landlord may rescind or terminate this Lease Agreement as of the date
specified in a written notice of rescission or termination; provided, however,
that (i) no re-letting, re-entry or taking of possession of the Premises by
Landlord shall be construed as an election by Landlord to terminate this Lease
Agreement unless a written notice of such termination is given to Tenant, (ii)
notwithstanding any re-letting, re-entry or taking of possession, Landlord may
at any time thereafter elect to terminate this Lease Agreement for a continuing
Event of Default and (iii) no act or thing done by Landlord or any of its
agents, representatives or employees, and no agreement accepting a surrender of
the Premises, shall be valid unless the same be made in writing and executed by
Landlord.
(b)    Landlord may (i) demand that Tenant, and Tenant shall upon the written
demand of Landlord, return the Premises promptly to Landlord as if the Premises
were being returned at the end of the Lease Term, and Landlord shall not be
liable for the reimbursement of Tenant for any costs or expenses incurred by
Tenant in connection therewith and (ii) without prejudice to any other remedy
which Landlord may have for possession of the Premises, and to the extent and in
the manner permitted by any applicable law, enter upon the Premises and take
immediate possession of the Premises or any part thereof (to the exclusion of
Tenant) and expel or remove Tenant and any other Person that may be occupying
the Premises, by summary proceedings or otherwise, all without

E-54

--------------------------------------------------------------------------------



liability, except for gross negligence or willful misconduct, to Tenant or any
other Person for or by reason of such entry or taking of possession, whether for
the restoration of damage to property caused by such taking or otherwise and, in
addition to Landlord’s other damages, Tenant shall be responsible for the
reasonable and documented costs and expenses of re-letting, including brokers’
commissions and fees and the reasonable and documented costs of any alterations
or repairs made by Landlord and Tenant shall receive a credit for any proceeds
of reletting.
(c)    Landlord may, at its option, elect not to terminate this Lease Agreement,
and continue to collect all Base Rent and Additional Lease Agreement Payments
and all other amounts due (together with all costs of collection) and enforce
Tenant’s obligations under this Lease Agreement as and when the same become due,
or are to be performed, and at the option of Landlord, upon any abandonment of
the Premises by Tenant and re-entry of same by Landlord, Landlord may, in its
sole and absolute discretion, elect not to terminate this Lease Agreement and
may make such reasonable alterations and necessary repairs in order to re-let
the Premises, and re-let the Premises or any part thereof for such term or terms
(which may be for a term extending beyond the term of this Lease Agreement), and
at such rental or rentals, and upon such other terms and conditions as Landlord
in its reasonable discretion may deem advisable. All rentals actually received
by Landlord from any such re-letting shall be applied to Tenant’s obligations
hereunder in such order, proportion and priority as Landlord may elect in
Landlord’s sole and absolute discretion, and if such rentals received from such
re-letting during any rent period are less than the Rent due and payable during
that period prior to a Rental Payment Date by Tenant hereunder, Tenant shall pay
any deficiency, as calculated by Landlord, to Landlord on such Rental Payment
Date.
(d)    Before exercising its rights under subsection (a), (b) or (c) of this
Section with respect to the Premises, Landlord shall provide Tenant with a
written notice stating (i) that an Event of Default has occurred and is then
continuing, (ii) that, if left uncured, Landlord intends to pursue one or more
of the remedies set forth in subsection (a), (b) or (c) of this Section if
Tenant does not pay the Discharge Amount with respect to the State Assistance,
the State Loan and the LDI Loan on or before the Default Rental Payment Date,
(iii) the date specified by Landlord as the Default Rental Payment Date and (iv)
that Tenant must either cure the Event of Default or pay such Discharge Amount
with respect to the State Assistance, the State Loan and the LDI Loan on or
before the Default Rental Payment Date. As used herein, “Default Rental Payment
Date” shall mean the Business Day, selected by Landlord, occurring at least 5
Business Days after the date of the notice described in the immediately
preceding sentence, or if fewer than 5 Business Days remain until the Scheduled
Lease Termination Date, the Scheduled Lease Termination Date.
(e)    To the extent not inconsistent with subsection (d) of this Section and
any obligation Landlord may have as a matter of law to mitigate its damages,
Landlord may exercise any other right or remedy that may be available to it
hereunder or under any law, or proceed by appropriate court action (legal or
equitable), to enforce the terms hereof or to recover damages for the breach
hereof.
(f)    Landlord may retain and apply against Landlord’s damages all amounts
which Landlord would, absent such Event of Default, be required to pay or
turn-over to Tenant pursuant to the terms of this Lease Agreement.
Any amounts collected as or applicable to Base Rent and any other amounts that
would be applicable to payment of principal of and interest on the Project Debt
collected pursuant to action taken under

E-55

--------------------------------------------------------------------------------



this Section shall be paid to the Trustee or the Director, as applicable, and
applied in accordance with the provisions of the Loan Agreement and the
Supplement.
Section 10.3.    No Remedy Exclusive. No remedy conferred or reserved by this
Lease Agreement is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Lease Agreement or now or
hereafter existing at law, in equity or by statute. No delay or omission to
exercise any right or power accruing upon any default shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle Landlord to exercise any remedy reserved to it in
this Article, it shall not be necessary to give any notice, other than such
notice as may be expressly required herein.
Section 10.4.    Tenant to Pay Attorneys’ Fees and Expenses. If an Event of
Default should occur and Landlord, the Director or the Trustee should employ
attorneys or incur other expenses for the enforcement of any obligation or
agreement of Tenant contained herein, Tenant shall, on demand therefor and to
the extent permitted by law, reimburse the reasonable fees of such attorneys and
such other expenses so incurred.
Section 10.5.    No Additional Waiver Implied by One Waiver. In the event any
agreement contained in this Lease Agreement should be breached by either party
and thereafter waived by the other party, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder.
(End of Article X)

E-56

--------------------------------------------------------------------------------



ARTICLE XI
ASSIGNMENT, SUBLEASING AND RELEASE
OF PORTIONS OF PROJECT
Section 11.1.    Assignment and Subleasing by Tenant. In addition to the terms
and conditions of Sections 16.01 and 16.02 of this Lease Agreement, any sublease
or assignment of this Lease Agreement shall be in accordance with each of the
conditions set forth below:
(a)    No sublease or assignment shall relieve Tenant from primary liability for
any of its obligations hereunder, and in the event of any such assignment or
subletting Tenant shall continue to remain primarily liable for all payments to
be made hereunder, and for performance and observance of the agreements on its
part herein provided to be performed and observed by it.
(b)    Unless otherwise agreed by Landlord and the Director, any assignment or
sublease shall retain for Tenant such rights and interests as will permit it to
perform its obligations under this Lease Agreement, and any assignee from Tenant
shall assume the obligations of Tenant hereunder to the extent of the interest
assigned.
(c)    Tenant shall, within 10 days after execution thereof, furnish or cause to
be furnished to Landlord, the Director and the Trustee, a true and complete copy
of each such assignment or sublease, as the case may be, together with a written
instrument of assumption executed by the assignee or sublessee in form and
substance reasonably satisfactory to Landlord and the Director.
(d)    Any assignment or sublease shall be consistent with, and shall not
materially impair fulfillment of, the purposes of the Act or the Port Act to be
accomplished by operation of the Project;
(e)    Any sublease shall state clearly that it is subject and subordinate to
this Lease Agreement, the Assignment, the Loan Agreement and the Mortgage.
(f)    Any assignee or sublease shall clearly state that Landlord has no
obligations to the sublessee, and that the sublessee shall look solely to Tenant
for the performance of the obligations of lessor under said sublease.
(g)    Any assignee or sublessee shall not be in bankruptcy at the time the
assignment or sublease is executed.
Within 45 days following the later of (i) fulfillment of each of the foregoing
conditions and (ii) receipt by Landlord of a written request from Tenant,
Landlord shall execute and deliver to Tenant a non-disturbance and attornment
agreement and estoppel certificate in form and substance reasonably satisfactory
to Landlord.
Section 11.2.    Mortgage and Assignment by Landlord. In accordance with
applicable law, Landlord may mortgage or grant an assignment of its right, title
and interest in, to and under this Lease Agreement and the Premises to the
Director and/or the Trustee, and may mortgage or grant a security interest in
the Premises or the Project to the Director and/or the Trustee as security for
payment of any obligations of Landlord issued to finance costs of the Premises
or the Project (any

E-57

--------------------------------------------------------------------------------



such grant, a “Permitted Mortgage,” and any such grantee, a “Permitted
Mortgagee”). Tenant hereby expressly consents to the Assignment.
Section 11.3.    [Intentionally Omitted]
Section 11.4.    Release of Project. Landlord and Tenant shall also have the
privilege from time to time to amend this Lease Agreement to effect the release
and removal from this Lease Agreement and the leasehold estate of any part of or
interest in the Project, and the conveyance or transfer of such part or
interest, if (a) such part or interest has been the subject of a substitution
pursuant this Section or (b) without substitution therefor; provided that Tenant
shall pay (i) so long as any of the Bonds remain outstanding, to the Trustee for
deposit in the Collateral Proceeds Account or (b) if no Bonds remain
outstanding, to Director for application to the prepayment of the State Loan
Note and the LDI Loan Note in accordance with their respective terms, a sum
equal to the then value of the part of or interest in Project removed without
substitution, as determined by an Independent Engineer selected by Tenant, and
shall deliver to Landlord, the Director and the Trustee a certificate signed by
said Independent Engineer setting forth the value of the portion of the Project
removed and stating that the removal of thereof will not make the Project
unsuitable for the Project Purposes; and provided further, that, if at the time
any such amendment is made any Project Debt remains outstanding, the amendment
shall not be effective until and unless there are deposited with the Director
and, if any of the Bonds remain outstanding, the Trustee, the following:
(a)    An executed copy of the amendment.
(b)    A certificate of the Authorized Borrower Representative (which Landlord
agrees to cause to be delivered if accurate) (i) stating that Landlord and
Tenant are not to the knowledge of such Person in default under any of the
provisions of this Lease Agreement, (ii) giving, if applicable, an adequate
legal description of that portion of the Project to be released, (iii) stating
the purpose for which the release is desired, (iv) stating that the
improvements, if any, to be constructed upon that portion of the Project to be
released are consistent with, or not inconsistent with, the purposes of the Act
or the Port Act, (v) requesting such release and the release and removal of such
part of or interest in the Project from the Collateral and the respective
interests therein created under the Mortgage and under the Loan Agreement and
(vi) approving such amendment.
(c)    Evidence of the authority of the officer of Tenant who executed such
amendment.
(d)    A certificate of an Authorized Lessee Representative or an opinion of
counsel for Tenant stating that Tenant is not in default under this Lease
Agreement.
(e)    A fully executed counterpart of the instrument conveying or transferring
the interest proposed to be released.
(f)    A certificate of an Independent Engineer, reasonably acceptable to the
Director, at any time when Project Debt remains outstanding, or of an Authorized
Lessee Representative, at any time when no Project Debt remains outstanding,
dated not more than sixty days prior to the date of the release and stating
that, in the opinion of such Engineer or Authorized Lessee Representative, (i)
the release of the portion of the Project so proposed to be released is
necessary or desirable in order to benefit the Project, or such portion is not
needed for the operation of the Project and (ii) the release so proposed to be
made will not impair the usefulness of the Project

E-58

--------------------------------------------------------------------------------



as furthering the purposes of the Act, and will not destroy means of ingress to
and egress from the Project.
(g)    An appraisal from an appraiser establishing the Fair Market Value of that
portion of the Project to be released and removed from this Lease Agreement and
the Collateral, and the remainder of the Project, taken as a whole, remaining
subject to this Lease Agreement, the Loan Agreement and the Mortgage.
Landlord shall execute and deliver such documents as Tenant may reasonably
request in order to effect any release and removal of a part of the Project or
interest therein pursuant to this Section and shall cooperate with Tenant in the
delivery to the Director of such instrument or instruments as Tenant may cause
to be prepared and provide, at the sole cost and expense of Tenant and in form
and substance reasonably satisfactory to Landlord and the Director, to effect
and evidence the release from the Collateral, and the interests in the
Collateral of the Director created under the Loan Agreement and the Mortgage, of
such part of the Project or interest therein. Any release pursuant to this
Section may be made for the purpose of conveying the part of the Project or
interest released and removed to Tenant.
Section 11.5.    No Abatement or Diminution of Rent. No release or conveyance
effected under any of the provisions of this Lease Agreement shall entitle
Tenant to any abatement or diminution of the Base Rent or Additional Lease
Agreement Payments payable hereunder.
Section 11.6.    Application of Consideration. The moneys received as
consideration for any such sublease, release or conveyance shall be paid (a) if
any of the Bonds shall be outstanding, to the Trustee and applied as provided in
the Trust Agreement and (b) if no Bonds shall be outstanding, to the Director.


Section 11.7.    Approvals and Easements. Landlord and the Director shall, upon
the reasonable written request of Tenant, and at Tenant’s sole cost and expense,
(a) cooperate with Tenant in applying for and obtaining any permits or approvals
from any Governmental Authorities that pertain to the Premises or any portion of
the Project; and (b) execute, and cooperate with Tenant in its execution of, any
easements or similar instruments for the purpose of supplying utility services
to the Premises or any portion of the Project in furtherance of the Project
Purposes in such locations as approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.






(End of Article XI)

E-59

--------------------------------------------------------------------------------



ARTICLE XII
MISCELLANEOUS
Section 12.1.    Notices. All notices, certificates, requests or other
communications hereunder shall be in writing and by first-class mail, postage
prepaid, or courier service, delivery charges prepaid addressed to the
appropriate Notice Address and deemed effective on receipt, with a duplicate
copy of such notice to be provided to Landlord, Tenant and the Director, as the
case may be, and to any third party beneficiary of this Lease Agreement which
shall have requested such notices and provided a Notice Address to Landlord and
Tenant. Tenant, Landlord, the Director and any other Person to receive notices
as provided in the definitions of Notice Address may, by notice given hereunder,
designate any further or different addresses to which subsequent notices,
certificates, requests or other communications shall be sent.
Section 12.2.    Binding Effect; Third-Party Beneficiaries. This Lease Agreement
shall be binding in accordance with its terms upon Landlord and Tenant, and
shall inure to the benefit of Landlord, Tenant, the Director and the Trustee and
their respective successors and assigns (including successive, as well as
immediate, successors and assigns). The Director and the Trustee are hereby
recognized by Tenant and Landlord as third-party beneficiaries of those
provisions of this Lease Agreement that by their express terms create rights in
those parties. Subject to the express provision for the survival of certain
provisions of this Exhibit E and the rights and obligations created thereby, all
rights of the Director and the Trustee, and all obligations of Landlord or
Tenant to the Director and the Trustee, under this Lease Agreement shall
terminate at such time as no Project Debt remains outstanding.
Section 12.3.    Amendments, Changes and Modifications. This Lease Agreement may
be amended, changed, modified or altered in any respect by Tenant and Landlord;
provided that, with respect to any obligations and duties of Tenant or Landlord
existing expressly for the benefit of either the Director or the Trustee, or any
rights of Landlord assigned by Landlord pursuant to the Assignment, such
obligations, rights and duties may not be amended, changed, modified or altered
without the prior written consent of (i) the Director so long as either the
State Loan Note or the LDI Loan Note remains outstanding and (ii) of the
Director and the Trustee so long as any Bonds remain outstanding.
Section 12.4.    Extent of Covenants of Landlord and Tenant; No Personal
Liability. All covenants, stipulations, obligations and agreements of Landlord
and Tenant contained in this Lease Agreement shall be effective to the extent
authorized and permitted by applicable law. No such covenant, stipulation,
obligation or agreement shall be deemed to be a covenant, stipulation,
obligation or agreement of any present or future member, officer, agent or
employee of Landlord or Tenant in other than his official capacity, and neither
the members of the board of directors of Landlord or any other officer of
Landlord nor any official executing the Project Debt on behalf of Landlord shall
be liable personally on the Project Debt or be subject to any personal liability
or accountability by reason of the issuance thereof or by reason of the
covenants, stipulations, obligations or agreements of Landlord or Tenant
contained in this Lease Agreement or any other Operative Documents.

E-60

--------------------------------------------------------------------------------



Section 12.5.    Non-Recourse; Limited Obligation. Notwithstanding any other
provision of this Lease Agreement to the contrary, the obligations of Landlord
with respect to the Provision and operation and maintenance of the Project shall
not be payable from any money or other property of Landlord except the proceeds
of the Project Debt, if any, available therefor and the Project Revenues, and
any such obligations of Landlord shall be satisfied entirely from those sources
and any money or other property provided by Tenant for that purpose, including
without limitation, rental and other payments made to, or for benefit of,
Landlord pursuant to this Lease Agreement, and Landlord is not obligated to use
any other money or assets in connection with this Lease Agreement or to satisfy
any duties, obligations, requirements or liabilities arising hereunder including
the failure to perform any duty, obligation or agreement and any liability
arising therefrom.
Section 12.6.    Relationship of the Parties. Except as specifically provided in
Section 2.2 of this Exhibit E, nothing contained in this Lease Agreement shall
be deemed or construed by the parties hereto, or by any third party, as creating
the relationship of principal and agent, or of partnership or joint venture
between the parties hereto, it being understood and agreed that neither the
method of computation of Rent nor any other provision contained in this Lease
Agreement, nor any acts of the parties to this Lease Agreement, shall be deemed
to create any relationship between the parties hereto other than the
relationship of landlord and tenant.
Section 12.7.    Appraisal. If any controversy concerning the determination of
Fair Market Value (“Controversy”) shall arise under this Lease Agreement which
is not resolved by the parties hereto, at the request of either of the parties
hereto, and unless otherwise prohibited by law, such Controversy shall be
determined by submission of the matter to an independent appraiser selected by
Tenant and Landlord, jointly (or, in the event Tenant and Landlord are unable to
jointly agree upon an appraiser, then by a disinterested appraiser selected
jointly by an appraiser nominated by each of Tenant and Landlord). The appraiser
shall as promptly as possible determine the Fair Market Value. Landlord and
Tenant shall each pay one-half of the fees and expenses of such appraiser;
provided, however, that Landlord’s obligation to split the fee shall be subject
a duly authorized appropriation. The appraiser shall be a State-certified M.A.I.
appraiser and shall have at least 15 years’ experience in appraising commercial
projects.
The party hereto requesting appraisal, as aforesaid, shall give notice in
writing to the other party of such desire, naming therein the appraiser selected
by it. Within a period of 30 Business Days after the giving of such notice, the
other party shall notify the first party of its acceptance or rejection of the
appraiser selected by the first party, and in the event of rejection, shall name
the appraiser selected by it. If the first party fails to notify the other party
of its acceptance of the appraiser selected by it within 10 Business Days of
receipt of the other party’s notice, the two appraisers selected by the parties
shall be asked to name a disinterested appraiser satisfying the minimum
requirements set forth in this Section.
The decision of the appraiser finally agreed upon by the parties or selected in
accordance with the above shall be in writing and signed by the appraiser. A
copy shall be delivered to each of the parties hereto. All costs of any such
appraisal shall be paid by Tenant. Judgment upon such determination of the
appraiser may be entered in any court of competent jurisdiction and shall be
specifically enforceable to the full extent permitted by law.
Section 12.8.    Other Agreements. Nothing herein shall be construed nor is
intended to limit or in any manner adversely affect the rights, privileges or
remedies afforded to any mortgagee

E-61

--------------------------------------------------------------------------------



of Landlord or any other Person under any other agreement executed in connection
with the execution and delivery of this Lease Agreement or any other Operative
Document or the issuance of the Project Debt.
    
(End of Article XII)

E-62

--------------------------------------------------------------------------------



Appendix A to Exhibit E
Adjacent Hangar Demolition




[See attached description of Adaject Hanger Demolition]



E-63

--------------------------------------------------------------------------------






E-64

--------------------------------------------------------------------------------



[ex1039leaseagmtjumpha_image3.jpg]

E-65

--------------------------------------------------------------------------------



[ex1039leaseagmtjumpha_image4.jpg]

E-66

--------------------------------------------------------------------------------







Appendix B to Exhibit E
Related Area Improvements




[See attached description of Related Area Improvements]





E-67

--------------------------------------------------------------------------------



[ex1039leaseagmtjumpha_image5.jpg]

E-68

--------------------------------------------------------------------------------





[ex1039leaseagmtjumpha_image6.jpg]

E-69

--------------------------------------------------------------------------------





Appendix C to Exhibit E


DISBURSEMENT REQUEST FORM AND COST CERTIFICATION
[ex1039leaseagmtjumpha_image7.gif]
Payment Request, Certification & Trust Authorization Form
AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY
Request #       
FINAL
145 Hunter Drive
 
 
Wilmington, OH 45177
Period Thru:       
 




 
 
 
Type of Loan:       
 
 
 
 
 
PPN or MLN #:    
 
 
 
 
Project Description: purchase of facilities and new infrastructure and equipment
for facilities
 
 
 
 
 
BORROWER’S REQUEST FOR PAYMENT
 
 
 
 
 
1 Loan Amount $   -
2. Borrower’s Required Contribution $   -
3. Other Sources $   -
4. Total Project Costs (Line 1 = Line 2 - Line 3)   $   -
   (Column C on Breakout Sheet)
5. Retainage: (for prevailing wage, construction or when applicable)
   a. __0___% of Loan Amount $   -
   b. __0___% of Total Allowable Costs $   -
   Total Retainage (Line 5a = 5b) $   0
6. TOTAL ALLOWABLE COSTS LESS RETAINAGE $   -
   (Line 4 less Line 5 total)
7. Less Previous Payment Request(s) $   -
      (Column F on Breakout Sheet)
8. CURRENT REIMBURSEMENT AMOUNT      #REF!
      (Column E on Breakout Sheet)
9. Outstanding Balance in Fund, Plus Retainage #REF!
 


E-70

--------------------------------------------------------------------------------



[ex1039leaseagmtjumpha_image7.gif]
Payment Request, Certification & Trust Authorization Form
BORROWER’S CERTIFICATION: Air Transport International Limited Liability Company,
as Construction Agent, on behalf of the Borrower hereby certifies to the State
of Ohio that (i) (A) the Borrower’s representations and warranties made in the
Loan Documents remain true, accurate and complete as of the date hereof in all
material respects, (B) no Event of Default or event which, by notice, the
passage of time or otherwise, would constitute an Event of Default, exists under
the Loan Documents, (C) each item for which disbursement is requested is an
Allowable Cost and is necessary for the Project, the Adjacent Hangar Demolition,
or the Related Area Improvements; (D) no item for which disbursement is
requested is the subject of duplicative disbursement request and (E) the
Allowable Costs to be paid from the requested disbursement are capitalized under
general accepted accounting principles and will be so capitalized. The Lessee
hereby certifies to the State of Ohio that (A) the Lessee’s representations and
warranties made in the Operative Documents remain true, accurate and complete as
of the date hereof in all material respects, (B) no Event of Default or event
which, by notice, the passage of time or otherwise, would constitute an Event of
Default exists under any of the Operative Documents.
BORROWER: Clinton County Port Authority
      By: Air Transport International Limited Liability Company, Construction
Agent
LESSEE: Air Transport International Limited Liability Company
Signature                      Date:            
Title:                   
      (Authorized Lessee Representative, CFO, CEO or other Officer authorized to
bind Borrower)
 
[ex1039leaseagmtjumpha_image7.gif]
Payment Request, Certification & Trust Authorization Form
DIRECTOR’S CERTIFICATE FOR PAYMENT
AND CERTIFIED      #REF!
TRUST OFFICER WIRING INSTRUCTIONS
Pursuant to Section 8 of Series Bond Order No. R9-12 contained in the One
Hundred Twenty-Eighth Supplemental Trust Agreement dated as of December 1,2012
(the “Supplemental Trust Agreement”) between the State of Ohio and The
Huntington National Bank, as Trustee, and Section 3.3 of the Loan Agreement
dated as of December 1, 2012 (the “Loan Agreement”) between the Director of
Development Services of The State of Ohio (the “Director”) and Clinton County
Port Authority (the “Borrower”), the Borrower and the Director hereby authorize
The Huntington National Bank (the “Depository”), as depository of the Proceeds
Account of the Project Funds established in the Supplemental Trust Agreement
(the “Proceeds Account”), to pay to the person(s) listed on Exhibit A hereto out
of the moneys deposited in the Proceeds Account the aggregate sum of $_________
to pay said person(s) in connection with the items listed in the Breakout Sheet,
which is incorporated herein by reference.
       State Assistance Project Fund  State Loan Proceeds Fund Acct.  Issuance
Exp. Acct.


TRUST OFFICER
Trust Officer: Michelle D. Harmon Trust Date: Insert
Bank Institution: Huntington National Bank, Trust Expiration Date: Insert


Address: 7 Easton Oval, EA4E63
City, State Zip: Columbus, OH 43219
Phone: 614-331-9803
email address michelle.harmon@huntington.com


E-71

--------------------------------------------------------------------------------



[ex1039leaseagmtjumpha_image7.gif]
Payment Request, Certification & Trust Authorization Form
TRUST OFFICER WIRING INSTRUCTIONS (continued)


LESSEE’S BANKING INFORMATION
Banking Institution: Insert Lessee’s Banking Institution
ABA#: Insert Lessee’s Banking Institution ABA #
Account #: Insert Lessee’s Account #
Reference/Account Name: Insert Lessee’s Account Name and/or Reference Info.
*Important Note to All Perspective Parties to the Trust


*Funds wired to this banking institution using the above referenced wiring
instruction will not be credited to your trust account nor invested at your
direction until the banking institution has received a full executed copy of the
Trust Agreement and all information required to comply with the U.S. Patriot
Act. If such agreement and information has not been received within three (3)
days after receipt of the wire transfer, this banking institution reserves the
right to return the funds to the originating bank.


The director hereby approves the amount certified and authorizes and directs the
trust officer, as depository of the trust funds to disburse trust funds to the
borrower to pay allowable project costs in connection with the project.
DIRECTOR OF DEVELOPMENT SERVICES, STATE OF OHIO:


Signature                      Date:            
Title:                   


E-72

--------------------------------------------------------------------------------





[ex1039leaseagmtjumpha_image7.gif]
Payment Request, Certification & Trust Authorization Form
TRUST OFFICER’S PAYMENT
AMOUNT PAID    $ -
(Attached explanation if amount paid differs from the amount certified.)


Check Number                      Date:            


Wire Transfer Reference Number          


TRUST OFFICER


Signature                      Date:            


Title:                   


Trust Officer: Please email to financialincentives@development.ohio.gov or fax
to Loans & Servicing office @ (614) 644-1789






E-73

--------------------------------------------------------------------------------



Appendix D to Exhibit E
TERMS AND CONDITIONS TO DISBURSEMENT
Disbursements of the State Assistance and State Loan and LDI Loan for the
Project
(a)    Each request for disbursement from the Project Funds shall be consistent
with the cost budget that was prepared by the Construction Agent and accepted by
Landlord and the Director.
(b)    Prior to a disbursement of proceeds from the State Loan, all equipment to
be purchased from such proceeds shall be located at the Project Site; provided
that such proceeds may be disbursed for advanced progress payments if, to the
satisfaction of the Director in its sole discretion, adequate alternative
collateral is secured prior to such disbursement.
(c)    The Construction Agent, on behalf of Landlord, has received for delivery
to the Director all appropriate mechanics’ lien affidavits for each of the items
to be paid under this Disbursement Request.
(d)    All Disbursement Requests from the Project Funds shall be made by the
Construction Agent on behalf of Landlord and submitted to the Director by a
Disbursement Request Form signed by the Construction Agent on behalf of
Landlord.
(e)    The Director and Landlord do not assume, and are hereby expressly
released and discharged by Tenant from, any and all liability or responsibility
whatsoever that might or could arise out of the approval of disbursements from
the Project Funds or as to the method, manner or application of such
disbursements or as to any liens whatsoever that might attach to or be filed
against the Project or the Project Funds.
(f)    Disbursement requests shall be made by the Construction Agent on behalf
of Landlord only once each calendar month.
(g)    The Landlord and Tenant are in compliance with Article VII of the Loan
Agreement.
(h)    Each request for disbursement may, if required by the Director, be
reviewed and approved by an inspector (the “Inspector”) retained by the
Director, and Landlord shall cause Tenant to pay the reasonable costs and
expenses therefor.
(i)    If disbursement is requested to reimburse Landlord or the Construction
Agent for Allowable Costs paid by Landlord or the Construction Agent, Landlord
or the Construction Agent shall have furnished the Director with (1) invoices
for each item of the Project acquired and (2) evidence that such costs have been
paid to the equipment supplier or other appropriate party.
(j)     If disbursement is to be made directly to an equipment supplier or other
appropriate party, the Construction Agent on behalf of Landlord shall have
furnished the Director with invoices evidencing the amount due.
(k)     Such other documents, instruments and certifications as the Director
shall reasonably request.





E-74

--------------------------------------------------------------------------------



SCHEDULE 1 TO EXHIBIT E
STATE LOAN PAYMENT SCHEDULE
 
 
166 Loan
 
 
 
 
 
 
 
 
 
 
 
Total
 
Total
Outstanding
Date
 
Principal Payment
Interest
Rate
 
Interest Payment
 
Fees
 
Payment
Principal
 
 
 
 
 
 
 
 
 
 
 
12/1/2012
 
 
 
 
 
$4,000,000.00
5/15/2013
$ -
0.00
%
$ -
$ -
$ -
$4,000,000.00
11/15/2013
$ -
0.00
%
$ -
$ -
$ -
$4,000,000.00
5/15/2014
$ -
0.00
%
$ -
$ -
$ -
$4,000,000.00
11/15/2014
$ -
0.00
%
$ -
$ -
$ -
$4,000,000.00
5/15/2015
$ -
0.00
%
$ -
$ -
$ -
$4,000,000.00
11/15/2015
$ -
0.00
%
$ -
$ -
$ -
$4,000,000.00
5/15/2016
$88,145.25
1.00
%
$20,000.00
$5,000.00
$113,145.25
$3,911,854.75
11/15/2016
$88,585.98
1.00
%
$19,559.27
$4,889.82
$113,035.07
$3,823,268.77
5/15/2017
$89,028.91
1.00
%
$19,116.34
$4,779.09
$112,924.34
$3,734,239.86
11/15/2017
$89,474.05
1.00
%
$18,671.20
$4,667.80
$112,813.05
$3,644,765.81
5/15/2018
$89,921.42
1.00
%
$18,223.83
$4,555.96
$112,701.21
$3,554,844.39
11/15/2018
$90,371.03
1.00
%
$17,774.22
$4,443.56
$112,588.81
$3,464,473.36
5/15/2019
$90,822.89
1.00
%
$17,322.37
$4,330.59
$112,475.85
$3,373,650.47
11/15/2019
$91,277.00
1.00
%
$16,868.25
$4,217.06
$112,362.31
$3,282,373.47
5/15/2020
$91,733.39
1.00
%
$16,411.87
$4,102.97
$112,248.23
$3,190,640.08
11/15/2020
$92,192.05
1.00
%
$15,953.20
$3,988.30
$112,133.55
$3,098,448.03
5/15/2021
$92,653.01
1.00
%
$15,492.24
$3,873.06
$112,018.31
$3,005,795.02
11/15/2021
$93,116.28
1.00
%
$15,028.98
$3,757.24
$111,902.50
$2,912,678.74
5/15/2022
$93,581.86
1.00
%
$14,563.39
$3,640.85
$111,786.10
$2,819,096.88
11/15/2022
$94,049.77
1.00
%
$14,095.48
$3,523.87
$111,669.12
$2,725,047.11
5/15/2023
$94,520.02
1.00
%
$13,625.24
$3,406.31
$111,551.57
$2,630,527.09
11/15/2023
$94,992.62
1.00
%
$13,152.64
$3,288.16
$111,433.42
$2,535,534.47
5/15/2024
$95,467.58
1.00
%
$12,677.67
$3,169.42
$111,314.67
$2,440,066.89
11/15/2024
$95,944.92
1.00
%
$12,200.33
$3,050.08
$111,195.33
$2,344,121.97
5/15/2025
$96,424.64
1.00
%
$11,720.61
$2,930.15
$111,075.40
$2,247,697.33
11/15/2025
$96,906.77
1.00
%
$11,238.49
$2,809.62
$110,954.88
$2,150,790.56
5/15/2026
$97,391.30
1.00
%
$10,753.95
$2,688.49
$110,833.74
$2,053,399.26
11/15/2026
$97,878.26
1.00
%
$10,267.00
$2,566.75
$110,712.01
$1,955,521.00
5/15/2027
$98,367.65
1.00
%
$9,777.60
$2,444.40
$110,589.65
$1,857,153.35
11/15/2027
$98,859.49
1.00
%
$9,285.77
$2,321.44
$110,466.70
$1,758,293.86
5/15/2028
$99,353.78
1.00
%
$8,791.47
$2,197.87
$110,343.12
$1,658,940.08
11/15/2028
$99,850.55
1.00
%
$8,294.70
$2,073.68
$110,218.93
$1,559,089.53
5/15/2029
$100,349.81
1.00
%
$7,795.45
$1,948.86
$110,094.12
$1,458,739.72
11/15/2029
$100,851.55
1.00
%
$7,293.70
$1,823.42
$109,968.67
$1,357,888.17
5/15/2030
$101,355.81
1.00
%
$6,789.44
$1,697.36
$109,842.61
$1,256,532.36
11/15/2030
$101,862.59
1.00
%
$6,282.66
$1,570.67
$109,715.92
$1,154,669.77


Sch. 1 - 1

--------------------------------------------------------------------------------



5/15/2031
$102,371.90
1.00
%
$5,773.35
$1,443.34
$109,588.59
$1,052,297.87
11/15/2031
$102,883.76
1.00
%
$5,261.49
$1,315.37
$109,460.62
$949,414.11
5/15/2032
$103,398.18
1.00
%
$4,747.07
$1,186.77
$109,332.02
$846,015.93
11/15/2032
$103,915.17
1.00
%
$4,230.08
$1,057.52
$109,202.77
$742,100.76
5/15/2033
$104,434.75
1.00
%
$3,710.50
$927.63
$109,072.88
$637,666.01
11/15/2033
$104,956.92
1.00
%
$3,188.33
$797.08
$108,942.33
$532,709.09
5/15/2034
$105,481.71
1.00
%
$2,663.55
$665.89
$108,811.15
$427,227.38
11/15/2034
$106,009.12
1.00
%
$2,136.14
$534.03
$108,679.29
$321,218.26
5/15/2035
$106,539.16
1.00
%
$1,606.09
$401.52
$108,546.77
$214,679.10
11/15/2035
$107,071.86
1.00
%
$1,073.40
$268.35
$108,413.61
$107,607.24
5/15/2036
$107,607.24
1.00
%
$538.04
$134.51
$108,279.79
$0.00
 
$4,000,000.00
 
$433,955.40
$108,488.85
$4,542,444.25
 
 
 
 
 
 
 
 






Sch. 1 - 2

--------------------------------------------------------------------------------



SCHEDULE 2 TO EXHIBIT E
STATE ASSISTANCE PAYMENT SCHEDULE
STATE ASSISTANCE PAYMENT SCHEDULE
 
 
 
Total
Capitalized
Total
Date
Principal
Interest
Fees
Interest
Payment
12/27/2012
 
 
 
 
 
1/15/2013
 
$
25,623.35
 
$
756.18


($ 26,379.54)
 
2/15/2013
 
$
25,623.35
 
$
756.18


($ 26,379.54)
 
3/15/2013
 
$
25,623.35
 
$
756.18


($ 26,379.54)
 
4/15/2013
 
$
25,623.35
 
$
756.18


($ 26,379.54)
 
5/15/2013
 
$
25,623.35
 
$
756.18


($ 26,379.54)
 
6/15/2013
 
$
24,957.81
 
$
736.54


($ 25,694.36)
 
7/15/2013
 
$
24,957.81
 
$
736.54


($ 25,694.36)
 
8/15/2013
 
$
24,957.81
 
$
736.54


($ 25,694.36)
 
9/15/2013
 
$
24,957.81
 
$
736.54


($ 25,694.36)
 
10/15/2013
 
$
24,957.81
 
$
736.54


($ 25,694.36)
 
11/15/2013
 
$
24,957.81
 
$
736.54


($ 25,694.36)
 
12/15/2013
 
$
24,957.81
 
$
736.54


($ 25,694.36)
 
1/15/2014
$24,000.00
$
24,957.81
 
$
736.54


 
$
49,694.36


2/15/2014
$24,000.00
$
24,957.81
 
$
736.54


 
$
49,694.36


3/15/2014
$24,000.00
$
24,957.81
 
$
736.54


 
$
49,694.36


4/15/2014
$24,000.00
$
24,957.81
 
$
736.54


 
$
49,694.36


5/15/2014
$
24,000.00
 
$
24,957.81
 
$
736.54


 
$
49,694.36


6/15/2014
$
23,333.33
 
$
24,757.81
 
$
729.54


 
$
48,820.69


7/15/2014
$
23,333.33
 
$
24,757.81
 
$
729.54


 
$
48,820.69


8/15/2014
$
23,333.33
 
$
24,757.81
 
$
729.54


 
$
48,820.69


9/15/2014
$
23,333.33
 
$
24,757.81
 
$
729.54


 
$
48,820.69


10/15/2014
$
23,333.33
 
$
24,757.81
 
$
729.54


 
$
48,820.69


11/15/2014
$
23,333.33
 
$
24,757.81
 
$
729.54


 
$
48,820.69


12/15/2014
$
25,000.00
 
$
24,524.48
 
$
721.38


 
$
50,245.86


1/15/2015
$
25,000.00
 
$
24,524.48
 
$
721.38


 
$
50,245.86


2/15/2015
$
25,000.00
 
$
24,524.48
 
$
721.38


 
$
50,245.86


3/15/2015
$
25,000.00
 
$
24,524.48
 
$
721.38


 
$
50,245.86


4/15/2015
$
25,000.00
 
$
24,524.48
 
$
721.38


 
$
50,245.86


5/15/2015
$
25,000.00
 
$
24,524.48
 
$
721.38


 
$
50,245.86


6/15/2015
$
25,000.00
 
$
24,274.48
 
$
712.63


 
$
49,987.11


7/15/2015
$
25,000.00
 
$
24,274.48
 
$
712.63


 
$
49,987.11


8/15/2015
$
25,000.00
 
$
24,274.48
 
$
712.63


 
$
49,987.11


9/15/2015
$
25,000.00
 
$
24,274.48
 
$
712.63


 
$
49,987.11


10/15/2015
$
25,000.00
 
$
24,274.48
 
$
712.63


 
$
49,987.11


11/15/2015
$
25,000.00
 
$
24,274.48
 
$
712.63


 
$
49,987.11


12/15/2015
$
25,000.00
 
$
24,024.48
 
$
1,588.77


 
$
50,613.25


1/15/2016
$
25,000.00
 
$
24,024.48
 
$
1,588.77


 
$
50,613.25




Sch. 2 - 1

--------------------------------------------------------------------------------



2/15/2016
$
25,000.00
 
$
24,024.48
 
$
1,588.77


 
$
50,613.25


3/15/2016
$
25,000.00
 
$
24,024.48
 
$
1,588.77


 
$
50,613.25


4/15/2016
$
25,000.00
 
$
24,024.48
 
$
1,588.77


 
$
50,613.25


5/15/2016
$
25,000.00
 
$
24,024.48
 
$
1,588.77


 
$
50,613.25


6/15/2016
$
25,000.00
 
$
23,774.48
 
$
1,564.40


 
$
50,338.88


7/15/2016
$
25,000.00
 
$
23,774.48
 
$
1,564.40


 
$
50,338.88


8/15/2016
$
25,000.00
 
$
23,774.48
 
$
1,564.40


 
$
50,338.88


9/15/2016
$
25,000.00
 
$
23,774.48
 
$
1,564.40


 
$
50,338.88


10/15/2016
$
25,000.00
 
$
23,774.48
 
$
1,564.40


 
$
50,338.88


11/15/2016
$
25,000.00
 
$
23,774.48
 
$
1,564.40


 
$
50,338.88


12/15/2016
$
25,833.33
 
$
23,524.48
 
$
1,540.02


 
$
50,897.84


1/15/2017
$
25,833.33
 
$
23,524.48
 
$
1,540.02


 
$
50,897.84


2/15/2017
$
25,833.33
 
$
23,524.48
 
$
1,540.02


 
$
50,897.84


3/15/2017
$
25,833.33
 
$
23,524.48
 
$
1,540.02


 
$
50,897.84


4/15/2017
$
25,833.33
 
$
23,524.48
 
$
1,540.02


 
$
50,897.84


5/15/2017
$
25,833.33
 
$
23,524.48
 
$
1,540.02


 
$
50,897.84


6/15/2017
$
25,833.33
 
$
23,266.15
 
$
1,514.83


 
$
50,614.31


7/15/2017
$
25,833.33
 
$
23,266.15
 
$
1,514.83


 
$
50,614.31


8/15/2017
$
25,833.33
 
$
23,266.15
 
$
1,514.83


 
$
50,614.31


9/15/2017
$
25,833.33
 
$
23,266.15
 
$
1,514.83


 
$
50,614.31


10/15/2017
$
25,833.33
 
$
23,266.15
 
$
1,514.83


 
$
50,614.31


11/15/2017
$
25,833.33
 
$
23,266.15
 
$
1,514.83


 
$
50,614.31


12/15/2017
$
25,833.33
 
$
23,007.81
 
$
1,489.65


 
$
50,330.79


1/15/2018
$
25,833.33
 
$
23,007.81
 
$
1,489.65


 
$
50,330.79


2/15/2018
$
25,833.33
 
$
23,007.81
 
$
1,489.65


 
$
50,330.79


3/15/2018
$
25,833.33
 
$
23,007.81
 
$
1,489.65


 
$
50,330.79


4/15/2018
$
25,833.33
 
$
23,007.81
 
$
1,489.65


 
$
50,330.79


5/15/2018
$
25,833.33
 
$
23,007.81
 
$
1,489.65


 
$
50,330.79


6/15/2018
$
26,666.67
 
$
22,749.48
 
$
1,464.46


 
$
50,880.61


7/15/2018
$
26,666.67
 
$
22,749.48
 
$
1,464.46


 
$
50,880.61


8/15/2018
$
26,666.67
 
$
22,749.48
 
$
1,464.46


 
$
50,880.61


9/15/2018
$
26,666.67
 
$
22,749.48
 
$
1,464.46


 
$
50,880.61


10/15/2018
$
26,666.67
 
$
22,749.48
 
$
1,464.46


 
$
50,880.61


11/15/2018
$
26,666.67
 
$
22,749.48
 
$
1,464.46


 
$
50,880.61


12/15/2018
$
26,666.67
 
$
22,482.81
 
$
1,438.46


 
$
50,587.94


1/15/2019
$
26,666.67
 
$
22,482.81
 
$
1,438.46


 
$
50,587.94


2/15/2019
$
26,666.67
 
$
22,482.81
 
$
1,438.46


 
$
50,587.94


3/15/2019
$
26,666.67
 
$
22,482.81
 
$
1,438.46


 
$
50,587.94


4/15/2019
$
26,666.67
 
$
22,482.81
 
$
1,438.46


 
$
50,587.94


5/15/2019
$
26,666.67
 
$
22,482.81
 
$
1,438.46


 
$
50,587.94


6/15/2019
$
26,666.67
 
$
22,216.15
 
$
1,412.46


 
$
50,295.27


7/15/2019
$
26,666.67
 
$
22,216.15
 
$
1,412.46


 
$
50,295.27


8/15/2019
$
26,666.67
 
$
22,216.15
 
$
1,412.46


 
$
50,295.27


9/15/2019
$
26,666.67
 
$
22,216.15
 
$
1,412.46


 
$
50,295.27


10/15/2019
$
26,666.67
 
$
22,216.15
 
$
1,412.46


 
$
50,295.27


11/15/2019
$
26,666.67
 
$
22,216.15
 
$
1,412.46


 
$
50,295.27




Sch. 2 - 2

--------------------------------------------------------------------------------



12/15/2019
$
27,500.00
 
$
21,949.48
 
$
1,386.46


 
$
50,835.94


1/15/2020
$
27,500.00
 
$
21,949.48
 
$
1,386.46


 
$
50,835.94


2/15/2020
$
27,500.00
 
$
21,949.48
 
$
1,386.46


 
$
50,835.94


3/15/2020
$
27,500.00
 
$
21,949.48
 
$
1,386.46


 
$
50,835.94


4/15/2020
$
27,500.00
 
$
21,949.48
 
$
1,386.46


 
$
50,835.94


5/15/2020
$
27,500.00
 
$
21,949.48
 
$
1,386.46


 
$
50,835.94


6/15/2020
$
27,500.00
 
$
21,657.29
 
$
1,359.65


 
$
50,516.94


7/15/2020
$
27,500.00
 
$
21,657.29
 
$
1,359.65


 
$
50,516.94


8/15/2020
$
27,500.00
 
$
21,657.29
 
$
1,359.65


 
$
50,516.94


9/15/2020
$
27,500.00
 
$
21,657.29
 
$
1,359.65


 
$
50,516.94


10/15/2020
$
27,500.00
 
$
21,657.29
 
$
1,359.65


 
$
50,516.94


11/15/2020
$
27,500.00
 
$
21,657.29
 
$
1,359.65


 
$
50,516.94


12/15/2020
$
27,500.00
 
$
21,365.11
 
$
1,332.83


 
$
50,197.94


1/15/2021
$
27,500.00
 
$
21,365.11
 
$
1,332.83


 
$
50,197.94


2/15/2021
$
27,500.00
 
$
21,365.11
 
$
1,332.83


 
$
50,197.94


3/15/2021
$
27,500.00
 
$
21,365.11
 
$
1,332.83


 
$
50,197.94


4/15/2021
$
27,500.00
 
$
21,365.11
 
$
1,332.83


 
$
50,197.94


5/15/2021
$
27,500.00
 
$
21,365.11
 
$
1,332.83


 
$
50,197.94


6/15/2021
$
28,333.33
 
$
21,021.36
 
$
1,306.02


 
$
50,660.71


7/15/2021
$
28,333.33
 
$
21,021.36
 
$
1,306.02


 
$
50,660.71


8/15/2021
$
28,333.33
 
$
21,021.36
 
$
1,306.02


 
$
50,660.71


9/15/2021
$
28,333.33
 
$
21,021.36
 
$
1,306.02


 
$
50,660.71


10/15/2021
$
28,333.33
 
$
21,021.36
 
$
1,306.02


 
$
50,660.71


11/15/2021
$
28,333.33
 
$
21,021.36
 
$
1,306.02


 
$
50,660.71


12/15/2021
$
28,333.33
 
$
20,667.19
 
$
1,278.40


 
$
50,278.92


1/15/2022
$
28,333.33
 
$
20,667.19
 
$
1,278.40


 
$
50,278.92


2/15/2022
$
28,333.33
 
$
20,667.19
 
$
1,278.40


 
$
50,278.92


3/15/2022
$
28,333.33
 
$
20,667.19
 
$
1,278.40


 
$
50,278.92


4/15/2022
$
28,333.33
 
$
20,667.19
 
$
1,278.40


 
$
50,278.92


5/15/2022
$
28,333.33
 
$
20,667.19
 
$
1,278.40


 
$
50,278.92


6/15/2022
$
29,166.67
 
$
20,277.61
 
$
1,250.77


 
$
50,695.04


7/15/2022
$
29,166.67
 
$
20,277.61
 
$
1,250.77


 
$
50,695.04


8/15/2022
$
29,166.67
 
$
20,277.61
 
$
1,250.77


 
$
50,695.04


9/15/2022
$
29,166.67
 
$
20,277.61
 
$
1,250.77


 
$
50,695.04


10/15/2022
$
29,166.67
 
$
20,277.61
 
$
1,250.77


 
$
50,695.04


11/15/2022
$
29,166.67
 
$
20,277.61
 
$
1,250.77


 
$
50,695.04


12/15/2022
$
29,166.67
 
$
19,876.56
 
$
1,222.33


 
$
50,265.56


1/15/2023
$
29,166.67
 
$
19,876.56
 
$
1,222.33


 
$
50,265.56


2/15/2023
$
29,166.67
 
$
19,876.56
 
$
1,222.33


 
$
50,265.56


3/15/2023
$
29,166.67
 
$
19,876.56
 
$
1,222.33


 
$
50,265.56


4/15/2023
$
29,166.67
 
$
19,876.56
 
$
1,222.33


 
$
50,265.56


5/15/2023
$
29,166.67
 
$
19,876.56
 
$
1,222.33


 
$
50,265.56


6/15/2023
$
30,000.00
 
$
19,439.06
 
$
1,193.90


 
$
50,632.96


7/15/2023
$
30,000.00
 
$
19,439.06
 
$
1,193.90


 
$
50,632.96


8/15/2023
$
30,000.00
 
$
19,439.06
 
$
1,193.90


 
$
50,632.96


9/15/2023
$
30,000.00
 
$
19,439.06
 
$
1,193.90


 
$
50,632.96




Sch. 2 - 3

--------------------------------------------------------------------------------



10/15/2023
$
30,000.00
 
$
19,439.06
 
$
1,193.90


 
$
50,632.96


11/15/2023
$
30,000.00
 
$
19,439.06
 
$
1,193.90


 
$
50,632.96


12/15/2023
$
30,000.00
 
$
18,989.06
 
$
1,164.65


 
$
50,153.71


1/15/2024
$
30,000.00
 
$
18,989.06
 
$
1,164.65


 
$
50,153.71


2/15/2024
$
30,000.00
 
$
18,989.06
 
$
1,164.65


 
$
50,153.71


3/15/2024
$
30,000.00
 
$
18,989.06
 
$
1,164.65


 
$
50,153.71


4/15/2024
$
30,000.00
 
$
18,989.06
 
$
1,164.65


 
$
50,153.71


5/15/2024
$
30,000.00
 
$
18,989.06
 
$
1,164.65


 
$
50,153.71


6/15/2024
$
30,833.33
 
$
18,539.06
 
$
1,135.40


 
$
50,507.79


7/15/2024
$
30,833.33
 
$
18,539.06
 
$
1,135.40


 
$
50,507.79


8/15/2024
$
30,833.33
 
$
18,539.06
 
$
1,135.40


 
$
50,507.79


9/15/2024
$
30,833.33
 
$
18,539.06
 
$
1,135.40


 
$
50,507.79


10/15/2024
$
30,833.33
 
$
18,539.06
 
$
1,135.40


 
$
50,507.79


11/15/2024
$
30,833.33
 
$
18,539.06
 
$
1,135.40


 
$
50,507.79


12/15/2024
$
30,833.33
 
$
18,076.56
 
$
1,105.33


 
$
50,015.23


1/15/2025
$
30,833.33
 
$
18,076.56
 
$
1,105.33


 
$
50,015.23


2/15/2025
$
30,833.33
 
$
18,076.56
 
$
1,105.33


 
$
50,015.23


3/15/2025
$
30,833.33
 
$
18,076.56
 
$
1,105.33


 
$
50,015.23


4/15/2025
$
30,833.33
 
$
18,076.56
 
$
1,105.33


 
$
50,015.23


5/15/2025
$
30,833.33
 
$
18,076.56
 
$
1,105.33


 
$
50,015.23


6/15/2025
$
31,666.67
 
$
17,614.06
 
$
1,075.27


 
$
50,356.00


7/15/2025
$
31,666.67
 
$
17,614.06
 
$
1,075.27


 
$
50,356.00


8/15/2025
$
31,666.67
 
$
17,614.06
 
$
1,075.27


 
$
50,356.00


9/15/2025
$
31,666.67
 
$
17,614.06
 
$
1,075.27


 
$
50,356.00


10/15/2025
$
31,666.67
 
$
17,614.06
 
$
1,075.27


 
$
50,356.00


11/15/2025
$
31,666.67
 
$
17,614.06
 
$
1,075.27


 
$
50,356.00


12/15/2025
$
31,666.67
 
$
17,139.06
 
$
1,044.40


 
$
49,850.13


1/15/2026
$
31,666.67
 
$
17,139.06
 
$
1,044.40


 
$
49,850.13


2/15/2026
$
31,666.67
 
$
17,139.06
 
$
1,044.40


 
$
49,850.13


3/15/2026
$
31,666.67
 
$
17,139.06
 
$
1,044.40


 
$
49,850.13


4/15/2026
$
31,666.67
 
$
17,139.06
 
$
1,044.40


 
$
49,850.13


5/15/2026
$
31,666.67
 
$
17,139.06
 
$
1,044.40


 
$
49,850.13


6/15/2026
$
32,500.00
 
$
16,644.27
 
$
1,011.65


 
$
50,155.92


7/15/2026
$
32,500.00
 
$
16,644.27
 
$
1,011.65


 
$
50,155.92


8/15/2026
$
32,500.00
 
$
16,644.27
 
$
1,011.65


 
$
50,155.92


9/15/2026
$
32,500.00
 
$
16,644.27
 
$
1,011.65


 
$
50,155.92


10/15/2026
$
32,500.00
 
$
16,644.27
 
$
1,011.65


 
$
50,155.92


11/15/2026
$
32,500.00
 
$
16,644.27
 
$
1,011.65


 
$
50,155.92


12/15/2026
$
33,333.33
 
$
16,136.46
 
$
971.83


 
$
50,441.63


1/15/2027
$
33,333.33
 
$
16,136.46
 
$
971.83


 
$
50,441.63


2/15/2027
$
33,333.33
 
$
16,136.46
 
$
971.83


 
$
50,441.63


3/15/2027
$
33,333.33
 
$
16,136.46
 
$
971.83


 
$
50,441.63


4/15/2027
$
33,333.33
 
$
16,136.46
 
$
971.83


 
$
50,441.63


5/15/2027
$
33,333.33
 
$
16,136.46
 
$
971.83


 
$
50,441.63


6/15/2027
$
33,333.33
 
$
15,615.63
 
$
931.00


 
$
49,879.96


7/15/2027
$
33,333.33
 
$
15,615.63
 
$
931.00


 
$
49,879.96




Sch. 2 - 4

--------------------------------------------------------------------------------



8/15/2027
$
33,333.33
 
$
15,615.63
 
$
931.00


 
$
49,879.96


9/15/2027
$
33,333.33
 
$
15,615.63
 
$
931.00


 
$
49,879.96


10/15/2027
$
33,333.33
 
$
15,615.63
 
$
931.00


 
$
49,879.96


11/15/2027
$
33,333.33
 
$
15,615.63
 
$
931.00


 
$
49,879.96


12/15/2027
$
34,166.67
 
$
15,094.79
 
$
890.17


 
$
50,151.63


1/15/2028
$
34,166.67
 
$
15,094.79
 
$
890.17


 
$
50,151.63


2/15/2028
$
34,166.67
 
$
15,094.79
 
$
890.17


 
$
50,151.63


3/15/2028
$
34,166.67
 
$
15,094.79
 
$
890.17


 
$
50,151.63


4/15/2028
$
34,166.67
 
$
15,094.79
 
$
890.17


 
$
50,151.63


5/15/2028
$
34,166.67
 
$
15,094.79
 
$
890.17


 
$
50,151.63


6/15/2028
$
34,166.67
 
$
14,560.94
 
$
848.31


 
$
49,575.92


7/15/2028
$
34,166.67
 
$
14,560.94
 
$
848.31


 
$
49,575.92


8/15/2028
$
34,166.67
 
$
14,560.94
 
$
848.31


 
$
49,575.92


9/15/2028
$
34,166.67
 
$
14,560.94
 
$
848.31


 
$
49,575.92


10/15/2028
$
34,166.67
 
$
14,560.94
 
$
848.31


 
$
49,575.92


11/15/2028
$
34,166.67
 
$
14,560.94
 
$
848.31


 
$
49,575.92


12/15/2028
$
35,000.00
 
$
14,027.08
 
$
806.46


 
$
49,833.54


1/15/2029
$
35,000.00
 
$
14,027.08
 
$
806.46


 
$
49,833.54


2/15/2029
$
35,000.00
 
$
14,027.08
 
$
806.46


 
$
49,833.54


3/15/2029
$
35,000.00
 
$
14,027.08
 
$
806.46


 
$
49,833.54


4/15/2029
$
35,000.00
 
$
14,027.08
 
$
806.46


 
$
49,833.54


5/15/2029
$
35,000.00
 
$
14,027.08
 
$
806.46


 
$
49,833.54


6/15/2029
$
35,833.33
 
$
13,458.33
 
$
763.58


 
$
50,055.25


7/15/2029
$
35,833.33
 
$
13,458.33
 
$
763.58


 
$
50,055.25


8/15/2029
$
35,833.33
 
$
13,458.33
 
$
763.58


 
$
50,055.25


9/15/2029
$
35,833.33
 
$
13,458.33
 
$
763.58


 
$
50,055.25


10/15/2029
$
35,833.33
 
$
13,458.33
 
$
763.58


 
$
50,055.25


11/15/2029
$
35,833.33
 
$
13,458.33
 
$
763.58


 
$
50,055.25


12/15/2029
$
35,833.33
 
$
12,876.04
 
$
719.69


 
$
49,429.06


1/15/2030
$
35,833.33
 
$
12,876.04
 
$
719.69


 
$
49,429.06


2/15/2030
$
35,833.33
 
$
12,876.04
 
$
719.69


 
$
49,429.06


3/15/2030
$
35,833.33
 
$
12,876.04
 
$
719.69


 
$
49,429.06


4/15/2030
$
35,833.33
 
$
12,876.04
 
$
719.69


 
$
49,429.06


5/15/2030
$
35,833.33
 
$
12,876.04
 
$
719.69


 
$
49,429.06


6/15/2030
$
36,666.67
 
$
12,293.75
 
$
675.79


 
$
49,636.21


7/15/2030
$
36,666.67
 
$
12,293.75
 
$
675.79


 
$
49,636.21


8/15/2030
$
36,666.67
 
$
12,293.75
 
$
675.79


 
$
49,636.21


9/15/2030
$
36,666.67
 
$
12,293.75
 
$
675.79


 
$
49,636.21


10/15/2030
$
36,666.67
 
$
12,293.75
 
$
675.79


 
$
49,636.21


11/15/2030
$
36,666.67
 
$
12,293.75
 
$
675.79


 
$
49,636.21


12/15/2030
$
37,500.00
 
$
11,697.92
 
$
630.88


 
$
49,828.79


1/15/2031
$
37,500.00
 
$
11,697.92
 
$
630.88


 
$
49,828.79


2/15/2031
$
37,500.00
 
$
11,697.92
 
$
630.88


 
$
49,828.79


3/15/2031
$
37,500.00
 
$
11,697.92
 
$
630.88


 
$
49,828.79


4/15/2031
$
37,500.00
 
$
11,697.92
 
$
630.88


 
$
49,828.79


5/15/2031
$
37,500.00
 
$
11,697.92
 
$
630.88


 
$
49,828.79




Sch. 2 - 5

--------------------------------------------------------------------------------



6/15/2031
$
38,333.33
 
$
10,760.42
 
$
584.94


 
$
49,678.69


7/15/2031
$
38,333.33
 
$
10,760.42
 
$
584.94


 
$
49,678.69


8/15/2031
$
38,333.33
 
$
10,760.42
 
$
584.94


 
$
49,678.69


9/15/2031
$
38,333.33
 
$
10,760.42
 
$
584.94


 
$
49,678.69


10/15/2031
$
38,333.33
 
$
10,760.42
 
$
584.94


 
$
49,678.69


11/15/2031
$
38,333.33
 
$
10,760.42
 
$
584.94


 
$
49,678.69


12/15/2031
$
39,166.67
 
$
9,802.08
 
$
537.98


 
$
49,506.73


1/15/2032
$
39,166.67
 
$
9,802.08
 
$
537.98


 
$
49,506.73


2/15/2032
$
39,166.67
 
$
9,802.08
 
$
537.98


 
$
49,506.73


3/15/2032
$
39,166.67
 
$
9,802.08
 
$
537.98


 
$
49,506.73


4/15/2032
$
39,166.67
 
$
9,802.08
 
$
537.98


 
$
49,506.73


5/15/2032
$
39,166.67
 
$
9,802.08
 
$
537.98


 
$
49,506.73


6/15/2032
$
40,000.00
 
$
8,822.92
 
$
490.00


 
$
49,312.92


7/15/2032
$
40,000.00
 
$
8,822.92
 
$
490.00


 
$
49,312.92


8/15/2032
$
40,000.00
 
$
8,822.92
 
$
490.00


 
$
49,312.92


9/15/2032
$
40,000.00
 
$
8,822.92
 
$
490.00


 
$
49,312.92


10/15/2032
$
40,000.00
 
$
8,822.92
 
$
490.00


 
$
49,312.92


11/15/2032
$
40,000.00
 
$
8,822.92
 
$
490.00


 
$
49,312.92


12/15/2032
$
41,666.67
 
$
7,822.92
 
$
441.00


 
$
49,930.58


1/15/2033
$
41,666.67
 
$
7,822.92
 
$
441.00


 
$
49,930.58


2/15/2033
$
41,666.67
 
$
7,822.92
 
$
441.00


 
$
49,930.58


3/15/2033
$
41,666.67
 
$
7,822.92
 
$
441.00


 
$
49,930.58


4/15/2033
$
41,666.67
 
$
7,822.92
 
$
441.00


 
$
49,930.58


5/15/2033
$
41,666.67
 
$
7,822.92
 
$
441.00


 
$
49,930.58


6/15/2033
$
42,500.00
 
$
6,781.25
 
$
389.86


 
$
49,671.21


7/15/2033
$
42,500.00
 
$
6,781.25
 
$
389.86


 
$
49,671.21


8/15/2033
$
42,500.00
 
$
6,781.25
 
$
389.86


 
$
49,671.21


9/15/2033
$
42,500.00
 
$
6,781.25
 
$
389.86


 
$
49,671.21


10/15/2033
$
42,500.00
 
$
6,781.25
 
$
389.86


 
$
49,671.21


11/15/2033
$
42,500.00
 
$
6,781.25
 
$
389.86


 
$
49,671.21


12/15/2033
$
43,333.33
 
$
5,718.75
 
$
337.90


 
$
49,389.98


1/15/2034
$
43,333.33
 
$
5,718.75
 
$
337.90


 
$
49,389.98


2/15/2034
$
43,333.33
 
$
5,718.75
 
$
337.90


 
$
49,389.98


3/15/2034
$
43,333.33
 
$
5,718.75
 
$
337.90


 
$
49,389.98


4/15/2034
$
43,333.33
 
$
5,718.75
 
$
337.90


 
$
49,389.98


5/15/2034
$
43,333.33
 
$
5,718.75
 
$
337.90


 
$
49,389.98


6/15/2034
$
44,166.67
 
$
4,635.42
 
$
284.81


 
$
49,086.90


7/15/2034
$
44,166.67
 
$
4,635.42
 
$
284.81


 
$
49,086.90


8/15/2034
$
44,166.67
 
$
4,635.42
 
$
284.81


 
$
49,086.90


9/15/2034
$
44,166.67
 
$
4,635.42
 
$
284.81


 
$
49,086.90


10/15/2034
$
44,166.67
 
$
4,635.42
 
$
284.81


 
$
49,086.90


11/15/2034
$
44,166.67
 
$
4,635.42
 
$
284.81


 
$
49,086.90


12/15/2034
$
45,833.33
 
$
3,531.25
 
$
230.71


 
$
49,595.29


1/15/2035
$
45,833.33
 
$
3,531.25
 
$
230.71


 
$
49,595.29


2/15/2035
$
45,833.33
 
$
3,531.25
 
$
230.71


 
$
49,595.29


3/15/2035
$
45,833.33
 
$
3,531.25
 
$
230.71


 
$
49,595.29




Sch. 2 - 6

--------------------------------------------------------------------------------



4/15/2035
$
45,833.33
 
$
3,531.25
 
$
230.71


 
$
49,595.29


5/15/2035
$
45,833.33
 
$
3,531.25
 
$
230.71


 
$
49,595.29


6/15/2035
$
46,666.67
 
$
2,671.88
 
$
174.56


 
$
49,513.11


7/15/2035
$
46,666.67
 
$
2,671.88
 
$
174.56


 
$
49,513.11


8/15/2035
$
46,666.67
 
$
2,671.88
 
$
174.56


 
$
49,513.11


9/15/2035
$
46,666.67
 
$
2,671.88
 
$
174.56


 
$
49,513.11


10/15/2035
$
46,666.67
 
$
2,671.88
 
$
174.56


 
$
49,513.11


11/15/2035
$
46,666.67
 
$
2,671.88
 
$
174.56


 
$
49,513.11


12/15/2035
$
47,500.00
 
$
1,796.88
 
$
117.40


 
$
49,414.27


1/15/2036
$
47,500.00
 
$
1,796.88
 
$
117.40


 
$
49,414.27


2/15/2036
$
47,500.00
 
$
1,796.88
 
$
117.40


 
$
49,414.27


3/15/2036
$
47,500.00
 
$
1,796.88
 
$
117.40


 
$
49,414.27


4/15/2036
$
47,500.00
 
$
1,796.88
 
$
117.40


 
$
49,414.27


5/15/2036
$
47,500.00
 
$
1,796.88
 
$
117.40


 
$
49,414.27


6/15/2036
$
48,333.33
 
$
906.25
 
$
59.21


 
$
49,298.79


7/15/2036
$
48,333.33
 
$
906.25
 
$
59.21


 
$
49,298.79


8/15/2036
$
48,333.33
 
$
906.25
 
$
59.21


 
$
49,298.79


9/15/2036
$
48,333.33
 
$
906.25
 
$
59.21


 
$
49,298.79


10/15/2036
$
48,333.33
 
$
906.25
 
$
59.21


 
$
49,298.79


11/15/2036
$
48,333.33


$
906.25
 
$
59.21
 
 
$
49,298.79
 
 
 
 
 
 
 












Sch. 2 - 7

--------------------------------------------------------------------------------



EXHIBIT F
Operating Sublease


[See attached Operating Sublease]





F-8



--------------------------------------------------------------------------------





SUBLEASE




THIS SUBLEASE (this “Sublease”) is entered into as of the 1st day of December,
2012 (the “Effective Date”), by AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY
COMPANY, a Nevada limited liability company (“Sublandlord”), and AIRBORNE
MAINTENANCE AND ENGINEERING SERVICES, INC., a Delaware corporation
(“Subtenant”).


Recitals


A.    Clinton County Port Authority, a body corporate and politic and a port
authority duly organized and validly existing under the laws of the State of
Ohio (“Prime Landlord”), and Sublandlord are parties to a Lease Agreement (JUMP
Hangar Facility) dated as of even date herewith (the “Prime Lease”), pursuant to
which Prime Landlord has leased to Sublandlord, and Sublandlord has leased from
Prime Landlord, the Premises (as defined in the Prime Lease), on and subject to
the terms and conditions set forth therein.


B.    Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease the Premises from Sublandlord, on and subject to the terms and
conditions set forth in this Sublease.


C.    Words and terms used, but not defined herein, shall have the meanings
given in the Prime Lease.


Statement of Sublease Agreement


In consideration of the mutual covenants and agreements set forth herein,
Sublandlord and Subtenant hereby agree as follows:


1.    Sublease. Sublandlord hereby subleases to Subtenant, and Subtenant hereby
subleases from Sublandlord, the Premises, on and subject to the terms and
conditions set forth in this Sublease.


2.    Term. The term of this Sublease shall be month-to-month, commencing on the
Effective Date. Either Sublandlord or Subtenant may terminate this Sublease as
of the last day of a calendar month by giving to the other written notice of
termination not less than 30 days prior to the effective date of termination.


3.    Rent. During the term of this Sublease, Subtenant shall pay all Rent and
other charges Sublandlord is obligated to pay pursuant to the terms of the Prime
Lease, as and when due thereunder.

9



--------------------------------------------------------------------------------





4.    Condition of Premises. Sublandlord shall deliver the Premises to Subtenant
as is, and shall not be obligated to make any improvements or alterations to the
Premises.


5.    Assignment or Further Subleasing. Subtenant shall not assign all or any
part of Subtenant’s rights under this Sublease or further sublease the Premises,
or any part thereof, without the prior written consent of Sublandlord, which
consent Sublandlord shall have no obligation to give.


6.    Subtenant Bound by Prime Lease. During the term of this Sublease,
Subtenant shall be bound by, and Subtenant agrees to keep and perform, all the
covenants, agreements and conditions contained in the Prime Lease to be
performed or observed by Sublandlord with respect to the Premises; and Subtenant
shall indemnify and hold Sublandlord harmless from and against any claims,
liabilities, costs and expenses arising from any default by Subtenant in the
performance or observance of such covenants, agreements and conditions.


7.    Sublandlord’s Covenants Regarding Prime Lease. If Prime Landlord fails to
perform any of its obligations under the Prime Lease with respect to the
Premises, Subtenant may give written notice thereof to Sublandlord. Promptly
after receipt of such notice, Sublandlord shall notify Prime Landlord of Prime
Landlord’s failure to perform its obligations under the Prime Lease and demand
that Prime Landlord perform such obligations. Sublandlord shall cooperate in
securing the benefits of the Prime Lease for Subtenant with respect to the
Premises. During the term of this Sublease, Sublandlord will not, without
Subtenant’s consent, voluntarily terminate the Prime Lease, voluntarily
surrender the Premises, or amend or modify, or waive any obligation of Prime
Landlord under, the Prime Lease in any way that would materially adversely
affect the Premises or Subtenant’s rights under this Sublease, without in each
case first obtaining Subtenant’s consent in writing. Sublandlord shall perform
its obligation to pay the rent under the Prime Lease.


8.    Incorporation of Terms and Conditions of Prime Lease. This Sublease shall
be upon the same terms and conditions as are contained in the Prime Lease, it
being understood and agreed that the terms and conditions of the Prime Lease
applicable to Prime Landlord as landlord thereunder with respect to the Premises
shall be terms and conditions of this Sublease applicable to Sublandlord with
respect to the Premises, and that the terms and conditions of the Prime Lease
applicable to Sublandlord as tenant thereunder with respect to the Premises
shall be terms and conditions of this Sublease applicable to Subtenant with
respect to the Premises. Notwithstanding the foregoing sentence, the terms and
conditions of the Prime Lease shall be inapplicable to this Sublease to the
extent that they are expressly modified by this Sublease or are inconsistent
with this Sublease.


9.    Sublandlord’s Representations. Sublandlord represents and warrants to
Subtenant that as of the date hereof: (a) Sublandlord is the tenant under the
Prime Lease; (b) Sublandlord has not assigned or transferred its interest under
the Prime Lease; and (c) the Prime Lease is in full force and effect and
Sublandlord has neither given nor received any notice of default thereunder
which remains uncured as of the date hereof, nor does Sublandlord have knowledge
of

10



--------------------------------------------------------------------------------



any condition which, with the giving of notice or the passage of time, or both,
would constitute a default by Prime Landlord or Sublandlord under the Prime
Lease.


10.    Services. Notwithstanding any provision of this Sublease to the contrary,
the only services and rights with respect to the Premises to which Subtenant is
entitled hereunder are those to which Sublandlord is entitled under the Prime
Lease. The failure of Prime Landlord to perform its obligations under the Prime
Lease shall not be a default by Sublandlord under this Sublease, and Subtenant
shall not have the right to terminate this Sublease unless Sublandlord elects to
terminate the Prime Lease at the request of Subtenant.


11.    Insurance. Subtenant will maintain with respect to the Premises all
insurance required by the Prime Lease to be maintained by Sublandlord.


12.    Notices. Any notice required hereunder shall be given in accordance with
the provisions of the Prime Lease, addressed as follows:


If to Sublandlord:    Air Transport International Limited Liability Company
145 Hunter Drive
Wilmington, OH 45177
Attn: Russ Smethwick, Director, Strategic Planning
Fax No: (937) 382-2452
E-Mail Address: Russ.Smethwick@abxair.com


If to Subtenant:    Airborne Maintenance and Engineering Services, Inc.
145 Hunter Dr., Bldg. 2061-F
Wilmington, OH 45177
Attn: Russ Smethwick, Director, Strategic Planning
Fax No: (937) 382-2452
E-Mail Address: Russ.Smethwick@abxair.com


13.    No Third-Party Beneficiaries. This Sublease shall not be deemed to confer
upon any person not a party hereto or thereto any rights or remedies hereunder.


14.    Binding Effect. This Sublease shall be binding upon and inure to the
benefit of Sublandlord and Subtenant and their respective successors and
assigns.


15.    Governing Law. This Sublease shall be governed by and construed in
accordance with the laws of the State of Ohio.
    


[Signature Pages Follow]



11



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the Effective Date.


SUBLANDLORD:


AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY




By:                        
W. Joseph Payne, Manager






STATE OF OHIO
COUNTY OF CLINTON, SS:


The foregoing instrument was acknowledged before me this ____ day of December,
2012, by W. Joseph Payne, Manager of Air Transport International Limited
Liability Company, a Nevada limited liability company, on behalf of the limited
liability company.




                        
Notary Public









F-12



--------------------------------------------------------------------------------



SUBTENANT:


AIRBORNE MAINTENANCE AND ENGINEERING SERVICES, INC.




By:                        
W. Joseph Payne,
Vice President and Secretary




STATE OF OHIO
COUNTY OF CLINTON, SS:


The foregoing instrument was acknowledged before me this ____ day of December,
2012, by W. Joseph Payne, Vice President and Secretary of Airborne Maintenance
and Engineering Services, Inc., a Delaware corporation, on behalf of the
corporation.




                        
Notary Public





SIGNATURE PAGE 2 OF 2TO
SUBLEASE

